

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXECUTION COPY
 
Published CUSIP Number: [___________]
 
FIVE YEAR CREDIT AGREEMENT
Dated as of March 1, 2011
among


TOYOTA MOTOR CREDIT CORPORATION,
TOYOTA MOTOR FINANCE (NETHERLANDS) B.V.,
TOYOTA FINANCIAL SERVICES (UK) PLC,
TOYOTA LEASING GMBH,
TOYOTA CREDIT DE PUERTO RICO CORP.
TOYOTA CREDIT CANADA INC.,
and
TOYOTA KREDITBANK GMBH,
as the Borrowers,


BNP PARIBAS
as Administrative Agent, Swing Line Agent and Swing Line Lender
 
and
 
The Other Lenders Party Hereto
____________________________________________
BNP PARIBAS SECURITIES CORP.
CITIGROUP GLOBAL MARKETS INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Joint Lead Arrangers and Joint Book Managers
_____________________________________________
CITIBANK, N.A.,
as Syndication Agent and Swing Line Lender
______________________________________________
BANK OF AMERICA, N.A.,
as Syndication Agent and Swing Line Lender
______________________________________________
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Syndication Agent
______________________________________________
JPMORGAN CHASE BANK, N.A.
as Documentation Agent



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 


TABLE OF CONTENTS
Page
 

ARTICLE I DEFINITIONS
1
       
Section 1.1 Definitions
1
       
Section 1.2 Other Interpretive Provisions
25
       
Section 1.3 Accounting Terms
25
       
Section 1.4 References to Agreements and Laws
25
       
Section 1.5 Exchange Rates; Currency Equivalents
26
       
Section 1.6 Additional Alternative Currencies
26
       
Section 1.7 Change of Currency
27
       
Section 1.8 Times of Day
27
      ARTICLE II THE CREDITS
27
       
Section 2.1 Committed Loans
27
       
Section 2.2 Borrowings, Conversions and Continuations of Committed Loans
28
       
Section 2.3 Money Market Loans
30
       
Section 2.4 Prepayments
33
       
Section 2.5 Termination or Reduction of Commitments
34
       
Section 2.6 Repayment of Loans
36
       
Section 2.7 Interest
36
       
Section 2.8 Fees
37
       
Section 2.9 Computation of Interest and Fees
37
       
Section 2.10 Evidence of Debt
38
       
Section 2.11 Payments Generally
38
       
Section 2.12 Sharing of Payments
41
       
Section 2.13 Extension of Revolving Maturity Date
41

 
 
i

--------------------------------------------------------------------------------

 
 

 
Section 2.14 Increase in Commitments
42
       
Section 2.15 Drawings of Bankers’ Acceptances, Drafts and BA Equivalent Notes
43
       
Section 2.16 Swing Line Loans
47
       
Section 2.17 Defaulting Lenders
51
      ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
51
       
Section 3.1 Taxes
51
       
Section 3.2 Illegality
53
       
Section 3.3 Inability to Determine Rates
54
       
Section 3.4 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans
54
       
Section 3.5 Funding Losses
55
       
Section 3.6 Matters Applicable to all Requests for Compensation
56
      ARTICLE IV CONDITIONS
57
       
Section 4.1 Effectiveness
57
       
Section 4.2 Conditions to all Loans
58
      ARTICLE V REPRESENTATIONS AND WARRANTIES
59
       
Section  5.1 Corporate Existence and Power
59
       
Section  5.2 Corporate and Governmental Authorization: No Contravention
59
       
Section  5.3 Binding Effect
60
       
Section  5.4 Financial Information
60
       
Section  5.5 Litigation
60
       
Section  5.6 Taxes
60
       
Section  5.7 Not an Investment Company
60
       
Section  5.8 Disclosure
60
       
Section  5.9 Representations as to Non-US Obligors
61
       
Section  5.10 Representations as to TCPR
62

 
 
ii

--------------------------------------------------------------------------------

 
 

ARTICLE VI COVENANTS
62
       
Section  6.1 Information
62
       
Section  6.2 Maintenance of Property; Insurance
63
       
Section  6.3 Conduct of Business and Maintenance of Existence
64
       
Section  6.4 Compliance with Laws
64
       
Section  6.5 Negative Pledge
64
       
Section  6.6 Consolidations
66
       
Section  6.7 Use of Proceeds
67
      ARTICLE VII DEFAULTS
67
       
Section  7.1 Events of Default
67
       
Section  7.2 Application of Funds
69
      ARTICLE VIII
70
      THE ADMINISTRATIVE AGENT
70
      ARTICLE VIII THE ADMINISTRATIVE AGENT
70
       
Section 8.1 Appointment and Authorization of Administrative Agent
70
       
Section 8.2 Delegation of Duties
70
       
Section 8.3 Liability of Administrative Agent
70
       
Section 8.4 Reliance by Administrative Agent
71
       
Section 8.5 Notice of Default
71
       
Section 8.6 Credit Decision; Disclosure of Information by Administrative Agent
71
       
Section 8.7 Indemnification of Administrative Agent
72
       
Section 8.8 Administrative Agent in its Individual Capacity
72
       
Section 8.9 Successor Administrative Agent and Sub-Agents
73
       
Section 8.10 Administrative Agent May File Proofs of Claim
74
       
Section 8.11 Other Agents, Arrangers and Managers
74

 
 
iii

--------------------------------------------------------------------------------

 
 

 
Section 8.12 Sub-Agent
75
      ARTICLE IX MISCELLANEOUS
75
       
Section 9.1 Amendments, Etc
75
       
Section 9.2 Notices and Other Communications; Facsimile Copies
76
       
Section 9.3 No Waiver; Cumulative Remedies
78
       
Section 9.4 Attorney Costs, Expenses and Taxes
79
       
Section 9.5 Indemnification by the Borrowers
79
       
Section 9.6 Payments Set Aside
80
       
Section 9.7 Successors and Assigns
80
       
Section 9.8 Confidentiality
84
       
Section 9.9 Set-off
85
       
Section 9.10 Interest Rate Limitation
85
       
Section 9.11 Counterparts
85
       
Section 9.12 Integration
85
       
Section 9.13 Survival of Representations and Warranties
85
       
Section 9.14 Severability
85
       
Section 9.15 Tax Forms
86
       
Section 9.16 Replacement of Lenders
88
       
Section 9.17 Governing Law
89
       
Section 9.18 No Advisory or Fiduciary Responsibility
90
       
Section 9.19 PATRIOT Act Notice
91
       
Section 9.20 Judgment
91
       
Section 9.21 Waiver of Right to Trial by Jury
91

 
 
iv

--------------------------------------------------------------------------------

 
 

Schedule          
Schedule 1.1
 
Mandatory Cost
Schedule 2.1
 
Commitments and Pro Rata Shares
Schedule 9.2
 
Administrative Agent’s Office, Certain Addresses for Notices
     
Exhibits
         
Exhibit A-1
 
Form of Committed Loan Notice
Exhibit A-2
 
Form of Swing Line Loan Notice
Exhibit B
 
Form of Note
Exhibit C
 
[Reserved]
Exhibit D
 
Assignment and Assumption
Exhibit E
 
Form of Money Market Quote Request
Exhibit F
 
Form of Invitation for Money Market Quotes
Exhibit G
 
Form of Money Market Quote
Exhibit H
 
Form of Opinion of Counsel to TMCC
Exhibit I-1
 
Form of Opinion of Counsel to TCPR
Exhibit I-2
 
Form of Opinion of Counsel to TCCI
Exhibit I-3
 
Form of Opinion of Counsel to TMFNL
Exhibit I-4
 
Form of Opinion of Counsel to TFSUK
Exhibit I-5
 
Form of Opinion of Counsel to TKG and TLG

 
 
 
v

--------------------------------------------------------------------------------

 
 
FIVE YEAR CREDIT AGREEMENT
 
THIS FIVE YEAR CREDIT AGREEMENT (this “Agreement”) dated as of March 1, 2011 is
made among TOYOTA MOTOR CREDIT CORPORATION, a California corporation (“TMCC”),
TOYOTA MOTOR FINANCE (NETHERLANDS) B.V., a corporation organized under the laws
of the Netherlands (“TMFNL”), TOYOTA FINANCIAL SERVICES (UK) PLC, a corporation
organized under the laws of England (“TFSUK”), TOYOTA LEASING GMBH , a
corporation organized under the laws of Germany (“TLG”), TOYOTA CREDIT DE PUERTO
RICO CORP., a corporation organized under the laws of the Commonwealth of Puerto
Rico (“TCPR”), TOYOTA CREDIT CANADA INC., a corporation incorporated under the
laws of Canada (“TCCI”), TOYOTA KREDITBANK GMBH, a corporation organized under
the laws of Germany (“TKG” and, together with TMCC, TMFNL, TFSUK, TLG, TCPR and
TCCI, the “Borrowers”), each lender from time to time party hereto
(collectively, the “Lenders” and, individually, a “Lender”), BNP PARIBAS, as
Administrative Agent, Swing Line Agent and Swing Line Lender, BNP PARIBAS
SECURITIES CORP. (“BNPP Securities”), CITIGROUP GLOBAL MARKETS INC. (“CGMI”),
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (“MLPFS”) and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. (“BTMU”), as Joint Lead Arrangers and Joint Book
Managers, CITIBANK, N.A. and BANK OF AMERICA, N.A., as Swing Line Lenders, and
CITIBANK, N.A., BANK OF AMERICA, N.A. and THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as Syndication Agents.
 
WHEREAS, the Borrowers have requested that the Lenders provide a revolving
credit facility, and the Lenders are willing to do so on the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
 
 
ARTICLE I
 
DEFINITIONS
 
Section  1.1 Definitions.  The following terms, as used herein, have the
following meanings:
 
“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.3.
 
“Administrative Agent” means BNP Paribas, in its capacity as Administrative
Agent for the Lenders hereunder, and its successors in such capacity.
 
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.2 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrowers and the Lenders.
 
 
1

--------------------------------------------------------------------------------

 
 
“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrowers) duly
completed by such Lender.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.
 
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of BNP Paribas in its capacity as the
Administrative Agent and a Swing Line Agent, BNPP Securities as an Arranger, BNP
Paribas (Canada) in its capacity as Canadian Sub-Agent and a Swing Line Agent
and BNP Paribas London in its capacity as a Swing Line Agent), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
 
“Aggregate Commitments” means (i) the Commitments of all the Lenders, (ii) when
used in relation to the Tranche A Borrowers, the Aggregate Tranche A Commitments
and (iii) when used in relation to TCCI, the Aggregate Tranche B Commitments.
 
“Aggregate Tranche A Commitments” means the Tranche A Commitments of all the
Tranche A Lenders.
 
“Aggregate Tranche B Commitments” means the Tranche B Commitments of all the
Tranche B Lenders; provided that in no event shall the Aggregate Tranche B
Commitments exceed US$600,000,000.
 
“Agreement” means this Credit Agreement.
 
“Alternative Currency” means each of Euro, Sterling, Canadian Dollars and each
other currency (other than US Dollars) that is approved in accordance with
Section 1.6.
 
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in US Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with US Dollars.
 
“Applicable Minimum/Maximum Rate” means, as of any day, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:


Public Debt Rating
S&P/Moody’s
Applicable
Minimum Rate
Applicable
Maximum Rate
Level 1
At least AA/Aa2
 
0.875%
 
1.625%

 
 
2

--------------------------------------------------------------------------------

 
 
Level 2
Less than Level 1 but at least A/A2
 
1.000%
 
1.750%
Level 3
Less than Level 2
 
1.125%
 
2.000%



 
“Applicable Percentage” means, as of any day, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:


Public Debt Rating
S&P/Moody’s
Applicable
Percentage
Level 1
At least AA/Aa2
 
0.140%
Level 2
Less than Level 1 but at least A/A2
 
0.175%
Level 3
Less than Level 2
 
0.225%



 
“Applicable Rate” means (i) for Eurocurrency Rate Loans, Swing Line Loans,
Bankers’ Acceptances, Drafts and BA Equivalent Notes, as of any day, a
percentage per annum equal to the Market Rate Spread on the Spread Determination
Date in relation to such day, less the Applicable Percentage in effect on such
day and (ii) for Base Rate Loans or Canadian Prime Rate Loans, a rate per annum
that is 100 basis points lower than the rate determined in accordance with
clause (i) above; provided that in no event shall the Applicable Rate for Base
Rate Loans or Canadian Prime Rate Loans be lower than 0.00%.
 
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.
 
“Applicable Tranche Lenders” means (i) with respect to the Tranche A Commitments
or the Tranche A Borrowers, the Tranche A Lenders and (ii) with respect to the
Tranche B Commitments or TCCI, the Tranche B Lenders.
 
“Arranger” means any of BNPP Securities, CGMI, MLPFS or BTMU, in its capacity as
a joint lead arranger and a joint book manager.
 
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.
 
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the reasonable allocated cost of internal legal services and all
expenses and disbursements of internal counsel.
 
 
3

--------------------------------------------------------------------------------

 
 
“Audited Financial Statements” means (i) for TMFNL, the audited statement of
financial position of TMFNL for the fiscal year ended March 31, 2010 (or such
later date for which audited financial statements are delivered pursuant to this
Agreement) and the statement of comprehensive income, statement of changes in
equity and statement of cash flows for such fiscal year, including the notes
thereto, (ii) for TCCI and TCPR, the audited balance sheet of such Borrower for
the fiscal year ended March 31, 2010 (or such later date for which audited
financial statements are delivered pursuant to this Agreement) and the related
statement of income or operations, shareholders’ equity and cash flows for such
fiscal year, including the notes thereto, (iii) for TMCC, the audited
consolidated balance sheet of TMCC and its Subsidiaries for the fiscal year
ended March 31, 2010 (or such later date for which audited financial statements
are delivered pursuant to this Agreement) and the related consolidated statement
of income or operations, shareholders’ equity and cash flows for such fiscal
year of TMCC and its Subsidiaries, including the notes thereto, (iv) for TFSUK
and its Subsidiaries, the audited statement of financial position of TFSUK and
its Subsidiaries and of TFSUK, in each case, for the fiscal year ended March 31,
2010 (or such later date for which audited financial statements are delivered
pursuant to this Agreement), the audited consolidated income statement, the
audited consolidated and company statement of comprehensive income, the audited
consolidated and company statements of changes in equity and the audited
consolidated and company cash flow statements for such financial year of TFSUK
and its Subsidiaries, including the notes thereto, and (v) for TKG and TLG, the
audited balance sheet of each such Borrower for the fiscal year ended March 31,
2010 (or such later date for which audited financial statements are delivered
pursuant to this Agreement) and the related statement of income or operations
and shareholders’ equity for such fiscal year, including the notes thereto
(presented in each case on a consolidated basis for TKG).
 
“BA Equivalent Note” has the meaning specified in Section 2.15(i).
 
“BA Maturity Date” means, for each Bankers’ Acceptance, Draft or BA Equivalent
Note comprising part of the same Drawing, the date on which the Face Amount for
such Bankers’ Acceptance, Draft or BA Equivalent Note, as the case may be,
becomes due and payable in accordance with the provisions set forth below, which
shall be a Canadian Business Day occurring 30, 60, 90 or 180 days (or, subject
to availability, such greater period not to exceed 364 days) after the date on
which such Bankers’ Acceptance, Draft or BA Equivalent Note is created and
purchased as part of any Drawing, as TCCI may select upon notice received by the
Administrative Agent not later than 11:00 A.M. (Montreal time) on a Canadian
Business Day at least two Canadian Business Days prior to the date on which such
Bankers’ Acceptance or Draft is to be purchased or BA Equivalent Note is to be
made (whether as a new Drawing or by renewal); provided, however, that:
 
(a)           TCCI may not select any BA Maturity Date for any Bankers’
Acceptance, Draft or BA Equivalent Note that occurs after the then scheduled
latest Revolving Maturity Date;
 
(b)           the BA Maturity Date for all Bankers’ Acceptances, Drafts and BA
Equivalent Notes comprising part of the same Drawing shall occur on the same
date; and
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           whenever the BA Maturity Date for any Bankers’ Acceptance, Draft
or BA Equivalent Note would otherwise occur on a day other than a Canadian
Business Day, such BA Maturity Date shall be extended to occur on the next
succeeding Canadian Business Day.
 
“Bankers’ Acceptance” has the meaning specified in Section 2.1(b).
 
“Base Rate” means, (a) in respect of Tranche A, for any day, a fluctuating rate
per annum equal to the highest of (i) the Federal Funds Rate plus ½ of 1%, (ii)
BBA LIBOR applicable to US Dollars for an assumed Interest Period of one month
commencing on such day (or the most recent day, preceding such day, on which
rates have been quoted for such a period) plus ½ of 1% (for the avoidance of
doubt, BBA LIBOR for any day shall be based on the rate published by Reuters (or
other commercially available source providing quotations of BBA LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m. London time on such day) and (iii) the rate of interest in effect for such
day as publicly announced from time to time by BNP Paribas in the United States
as its “prime rate.”  The “prime rate” is a rate set by BNP Paribas based upon
various factors including BNP Paribas’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate
and (b) in respect of Tranche B, for any day, the fluctuating rate per annum
equal to the highest of the rates determined in accordance with clause (a)(i),
clause (a)(ii), and the rate of interest in effect for such day as publicly
announced from time to time by BNP Paribas (Canada) in Montreal as its “prime
rate” for US Dollars.  Any change in such rate announced by BNP Paribas or BNP
Paribas (Canada) shall take effect at the opening of business on the day
specified in the public announcement of such change.
 
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
 
“Base Rate Loan” means a Loan denominated in US Dollars that bears interest
based on the Base Rate.  All Base Rate Loans shall be denominated in US Dollars.
 
“BBA LIBOR” has the meaning specified in the definition of “Eurocurrency Base
Rate”.
 
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
 
“Borrower” means any of TMCC, TMFNL, TFSUK, TLG, TCPR, TCCI or TKG, as
applicable.
 
“Borrower Materials” has the meaning specified in Section 6.1.
 
“Borrowers’ Representative” has the meaning specified in Section 9.2(e).
 
“Borrowing” means a Committed Borrowing, a Money Market Borrowing or a Swing
Line Borrowing, as the context may require.
 
 
5

--------------------------------------------------------------------------------

 
 
“Business Day” means (i) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, any of the following:  the state where the Administrative Agent’s
Office is located, California, New York, and San Juan, Puerto Rico, (ii) if such
day relates to any Eurocurrency Rate Loan or Money Market LIBOR Loan denominated
in US Dollars, any such day on which dealings in US Dollar deposits are
conducted by and between banks in the London interbank eurodollar market, (iii)
if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan, Money Market LIBOR Loan or Swing Line Loan denominated in Euro, a TARGET2
Day; (iv) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan, Money Market LIBOR Loan or Swing Line Loan denominated in a currency
other than US Dollars or Euro, means any such day on which dealings in deposits
in the relevant currency are conducted by and between banks in the London or
other applicable offshore interbank market for such currency; and (v) if such
day relates to any Tranche B Loan, a Canadian Business Day.
 
“Canadian Business Day” means a day of the year on which banks are not required
or authorized by law to close in Toronto, Ontario or in Montreal, Quebec, Canada
or New York, New York.
 
“Canadian Dollars” and “CDN$” each means lawful money of Canada.
 
“Canadian ITA” means the Income Tax Act (Canada) as amended.
 
“Canadian Prime Rate” means, on any day, a fluctuating rate of interest per
annum equal to the average of the rates of interest per annum most recently
announced by each Canadian Reference Bank as its reference rate of interest for
loans made in Canadian Dollars to Canadian customers and designated as such
Canadian Reference Bank’s “prime rate” (a Canadian Reference Bank’s “prime rate”
being a rate set by such Canadian Reference Bank based upon various factors,
including such Canadian Reference Bank’s costs and desired returns and general
economic conditions, and is used as a reference point for pricing some loans,
which may be priced at, above or below such announced rate).  Any change in such
rate announced by the Canadian Sub-Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.  Each
interest rate based upon the Canadian Prime Rate shall be adjusted
simultaneously with any change in the Canadian Prime Rate.
 
“Canadian Prime Rate Loan” means a Tranche B Loan denominated in Canadian
Dollars that bears interest based on the Canadian Prime Rate.
 
“Canadian Reference Banks” means BNP Paribas (Canada), Citibank, N.A., Canadian
Branch and Toronto Dominion Bank.
 
“Canadian Sub-Agent” means BNP Paribas (Canada).
 
“Canadian Sub-Agent’s Office” means, with respect to Canadian Dollars, the
Canadian Sub-Agent’s address and, as appropriate, account as set forth on
Schedule 9.2, or such other address or account with respect to such currency as
the Canadian Sub-Agent may from time to time notify to TCCI and the Tranche B
Lenders.
 
 
6

--------------------------------------------------------------------------------

 
 
“Closing Date” means the first date all the conditions precedent in Section 4.1
are satisfied or waived in accordance with Section 4.1 (or, in the case of
Section 4.1(b), waived by the Person entitled to receive the applicable
payment).
 
“Code” means the Internal Revenue Code of 1986, as amended and any successor
statute.
 
“Commitment” means, as to each Lender, its Tranche A Commitment or its Tranche B
Commitment, as applicable.
 
“Commitment Cap” means, as to each Lender, the amount set opposite its name on
Schedule 2.1 as such Lender’s “Commitment Cap” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
 
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and Tranche and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each of the appropriate Lenders pursuant
to Section 2.1.
 
“Committed Loan” means a Committed Tranche A Loan or a Committed Tranche B Loan.
 
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other and (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.2(a), which, if in writing,
shall be substantially in the form of Exhibit A-1.
 
“Committed Tranche A Loan” means a loan made by a Tranche A Lender pursuant to
Section 2.1(a).
 
“Committed Tranche B Loan” means a loan made by, or the purchase or acceptance
of Bankers’ Acceptances or purchase of Drafts by, a Tranche B Lender pursuant to
Section 2.1(b).
 
“Consenting Lenders” has the meaning specified in Section 2.13(b).
 
“Consolidated Subsidiary” means, with respect to any Person, at any date any
Subsidiary or other entity the accounts of which would be consolidated with
those of such Person in its consolidated financial statements if such statements
were prepared as of such date.
 
“Control” has the meaning specified in the definition of “Affiliate.”
 
“Debtor Relief Law” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
 
7

--------------------------------------------------------------------------------

 
 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s ratable portion of the aggregate outstanding
principal amount of the Loans of all Lenders (calculated as if all Defaulting
Lenders had funded all of their respective Defaulted Loans) over the aggregate
outstanding principal amount of all Loans actually funded by such Defaulting
Lender.
 
“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Defaulted Loan and ending on the
earlier of the following dates: (i) the date on which (a) the Default Excess
with respect to such Defaulting Lender has been reduced to zero (whether by the
funding of any Defaulted Loan by such Defaulting Lender or by the non-pro-rata
application of any prepayment pursuant to Section 2.17) and (b) such Defaulting
Lender shall have delivered to TMCC, the applicable Borrower and the
Administrative Agent a written reaffirmation of its intention to honor its
obligations hereunder with respect to its Commitments; and (ii) the date on
which TMCC, the applicable Borrower, the Administrative Agent and the Required
Lenders waive in writing all defaults relating to the failure of such Defaulting
Lender to fund.
 
“Default Rate”, with respect to any Loan, means an interest rate equal to the
interest rate (including the Applicable Rate and any Mandatory Cost) otherwise
applicable to such Loan plus 2% per annum, to the fullest extent permitted by
applicable Laws.
 
“Defaulted Loan” means any Loan that a Defaulting Lender has failed to make.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans or participations in Swing Line Loans required to be funded
by it hereunder within three Business Days of the date required to be funded by
it hereunder, and such failure is continuing, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due, and
such failure is continuing, unless the subject of a good faith dispute, (c) has
notified any Borrower or the Administrative Agent in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (d) has failed, within three Business Days after request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Committed Loans and participations in Swing Line
Loans required to be funded by it hereunder, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (d) upon the
Administrative Agent’s receipt of such certification in form and substance
reasonably satisfactory to it, or (e) is or becomes (or whose parent company is
or becomes) the subject of a bankruptcy, insolvency, receivership or
conservatorship proceeding; provided, however, that a Lender shall not be a
Defaulting Lender
 
 
8

--------------------------------------------------------------------------------

 
 
solely by virtue of the ownership or acquisition of any ownership interest in
such Lender or parent company thereof or the exercise of control over a Lender
or parent company thereof by a governmental authority or instrumentality
thereof.
 
“Discount Rate” means, in respect of any Bankers’ Acceptances or Drafts to be
purchased by a Tranche B Lender pursuant to Section 2.1(b):  (i) for a Tranche B
Lender that is a Schedule I Bank, the average rate (calculated on an annual
basis of a year of 365 days and rounded up to the nearest five decimal places,
if such average is not such a multiple) for Canadian Dollar bankers’ acceptances
having a comparable term that appears on the Reuters Screen CDOR Page (or such
other page as is a replacement page for such bankers’ acceptances) at 10:00 A.M.
(Montreal time) or, if such rate is not available at such time, the applicable
discount rate in respect of such Bankers’ Acceptances or Drafts shall be the
average (as determined by the Canadian Sub-Agent) of the respective actual
discount rates (calculated on an annual basis of 365 days and rounded up to the
nearest five decimal places, if such average is not such a multiple), quoted to
the Canadian Sub-Agent by each Canadian Reference Bank as the discount rate at
which such Canadian Reference Bank would purchase, as of 10:00 A.M. (Montreal
time) on the date of such Drawing, its own bankers’ acceptances having an
aggregate Face Amount equal to and with a term to maturity the same as the
Bankers’ Acceptances or Drafts to be acquired by such Lender as part of such
Drawing; and (ii) for each other Tranche B Lender and any other Lender or
Person, the average rate determined by the Canadian Sub-Agent pursuant to clause
(a) plus 0.10%.
 
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in US Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in US
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of US Dollars with such Alternative Currency.
 
“Draft” means, at any time, either a depository bill within the meaning of the
Depository Bills and Notes Act, or a bill of exchange within the meaning of the
Bills of Exchange Act (Canada), drawn by TCCI on a Lender or any other Person
and bearing such distinguishing letters and numbers as the Lender or the Person
may determine, but which at such time has not been completed as the payee or
accepted by the Lender or the Person.
 
“Drawing” means the simultaneous (i) creation and purchase of Bankers’
Acceptances by the Tranche B Lenders, in accordance with Section 2.15(a), or
(ii) the purchase of completed Drafts by a Tranche B Lender in accordance with
Section 2.15(a).
 
“Drawing Fee” means, with respect to each Draft drawn by TCCI and purchased by
any Person on any Drawing Date and subject to the provisions of Section 2.15, an
amount equal to the product of (i) the Applicable Rate times the aggregate Face
Amount of the Draft, multiplied by (ii) a fraction the numerator of which is the
number of days in the term to maturity of such Draft and the denominator of
which is 365 or 366, as applicable.
 
“Drawing Purchase Price” means, with respect to each Bankers’ Acceptance or
Draft to be purchased by any Tranche B Lender at any time, the amount (adjusted
to the nearest whole cent or, if there is no nearest whole cent, the next higher
whole cent) obtained by dividing (i) the
 
 
9

--------------------------------------------------------------------------------

 
 
aggregate Face Amount of such Bankers’ Acceptance, by (ii) the sum of (A) one
and (B) the product of (1) the Discount Rate applicable to such Tranche B Lender
in effect at such time (expressed as a decimal) multiplied by (2) a fraction the
numerator of which is the number of days in the term to maturity of such
Bankers’ Acceptance or Draft and the denominator of which is 365 days.
 
“Eligible Assignee” has the meaning specified in Section 9.7(i).
 
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
 
“Environmental Laws” means any and all Laws relating to the environment, the
effect of the environment on human health or to emissions, discharges or
releases of pollutants, contaminants, hazardous substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
“ERISA Group” means any Borrower organized under the laws of the United States
or any State thereof, the District of Columbia or Puerto Rico, any Subsidiary of
such Borrower and all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with such Borrower, or any such Subsidiary, are treated as a single
employer under Section 414 of the Code.
 
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
 
“Eurocurrency Base Rate” has the meaning set forth in the definition of
Eurocurrency Rate.
 
“Eurocurrency Rate” means for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:
 

Eurocurrency Rate = Eurocurrency Base Rate    1.00 minus Eurocurrency Reserve
Percentage  

 
Where,
 
“Eurocurrency Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time
 
 
10

--------------------------------------------------------------------------------

 
 
for any reason, then the “Eurocurrency Base Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by BNP Paribas London and with a
term equivalent to such Interest Period would be offered by BNP Paribas London
(or other BNP Paribas branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period.
 
“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirements) with respect to Eurocurrency funding (currently referred
to as “Eurocurrency liabilities”).  The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.
 
“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate.  Eurocurrency Rate Loans may be denominated in
US Dollars or in an Alternative Currency.  All Committed Loans denominated in an
Alternative Currency (other than Canadian Dollar Loans made under Tranche B)
must be Eurocurrency Rate Loans.
 
“Event of Default” has the meaning set forth in Section 7.1.
 
“Exempt Lender” means a Tranche A Lender that is any of the following:  (i) a
Corporate Lender organized under the Laws of Puerto Rico, (ii) a Corporate
Lender organized under the Laws of a jurisdiction other than Puerto Rico that is
engaged in the conduct of a trade or business in Puerto Rico, or (iii) a Lender
organized under the Laws of a jurisdiction other than Puerto Rico that is not
engaged in the conduct of a trade or business in Puerto Rico and that is not a
“related person” to TCPR for purposes of Section 1231(a)(1)(A)(i) of the Puerto
Rico Code by reason of the fact that such Lender does not own, directly or
indirectly in accordance with the attribution rules of Section 1231(a)(3) of the
Puerto Rico Code, 50% or more of the value of the stock of TCPR.  As used in
this definition, “Corporate Lender” means a Lender that is taxable as a
corporation under the Puerto Rico Code.
 
“Existing Credit Facility” means the Five Year Credit Agreement dated as of
March 28, 2007 among TMFNL, TMCC, TFSUK, TKG, TCPR, TCCI and TLG, the lenders
parties thereto, Bank of America, N.A., as administrative agent, swing line
agent and swing line lender, Citibank, N.A., as syndication agent and swing line
lender, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., BNP Paribas and JPMorgan
Chase Bank, N.A., as documentation agents.
 
“Extension Date” has the meaning specified in Section 2.13(a).
 
 
11

--------------------------------------------------------------------------------

 
 
“Face Amount” means, with respect to any Bankers’ Acceptance, Drafts or BA
Equivalent Note, the amount payable to the holder of such Bankers’ Acceptance,
Draft or BA Equivalent Note on its maturity date.
 
“FATCA” means Sections 1471 though 1474 of the Code, as in effect on the date of
this Agreement and any regulations thereunder or official governmental
interpretations thereof.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to BNP Paribas on such
day on such transactions as determined by the Administrative Agent.
 
“Fee Letters” means the fee letters, if any, among TMCC, the Administrative
Agent and any Arranger, entered into in connection with this Agreement.
 
“Foreign Lender” has the meaning set forth in Section 9.15(a)(i).
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“GAAP” means, (i) in the case of TMCC and TCPR, generally accepted accounting
principles in the United States of America set forth in the opinions and
pronouncements of the Statements and Interpretations of the Financial Accounting
Standards Board, FASB Staff Positions, Accounting Research Bulletins and
Accounting Principles Board Opinions of the American Institute of Certified
Public Accountants or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession, which are applicable to the
circumstances as of the date of determination, including the FASB Accounting
Standards Codification and the Hierarchy of Generally Accepted Accounting
Principles, (ii) in the case of TCCI, accounting principles generally accepted
in Canada as set out in the Canadian Institute of Chartered Accountants Handbook
- Accounting at the relevant time applied on a consistent basis, with any
changes thereto or deviations therefrom that are made with the prior approval of
TCCI’s independent auditors in accordance with promulgations of the Canadian
Institute of Chartered Accountants, provided that, upon conversion by TCCI, as
permitted by GAAP, to Canadian accounting standards for private enterprises or
International Financial Reporting Standards, in each case, as set out in the
Canadian Institute of Chartered Accountants Handbook - Accounting, such
standards for private enterprises or International Financial Reporting Standards
shall instead apply, (iii) in the case of TMFNL, International Financial
Reporting Standards (“IFRS”) and interpretations issued by the International
Financial Reporting Interpretations Committee (“IFRIC”), as adopted by the
European Union and the statutory provisions of Part 9, Book 2 of the Netherlands
Civil Code, (iv) in the case of TFSUK, IFRS and IFRIC interpretations, as
adopted by the European Union and those parts of the Companies Act 2006
applicable to
 
 
12

--------------------------------------------------------------------------------

 
 
companies reporting under IFRS, and (v) in the case of any other Borrower to
which United States generally accepted accounting principles are not applicable,
accounting principles generally accepted in the country in which such Borrower
is organized, as adopted, recommended or declared by the applicable accounting
board or similar entity regularly determining such matters in such country,
consistently applied.
 
“Governmental Authority” means any nation or government, any state, provincial
or other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, central bank or other entity exercising executive, legislative,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“Indemnified Liabilities” has the meaning set forth in Section 9.5.
 
“Indemnitees” has the meaning set forth in Section 9.5.
 
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan or Money
Market Loan, the last day of each Interest Period applicable to such Loan and
the Revolving Maturity Date applicable to the Lender of such Loan; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan or Money
Market Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Committed Loan, any Canadian Prime
Rate Loan or any Swing Line Loan, the last Business Day of each March, June,
September and December and the Revolving Maturity Date applicable to the Lender
of such Loan.
 
“Interest Period” means, (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the applicable Borrower in its Committed Loan Notice,
(b) as to each Money Market LIBOR Loan, the period commencing on the date such
Loan is disbursed and ending on the date that is such whole number of months
thereafter as the applicable Borrower may elect in accordance with Section 2.3,
(c) as to each Money Market Absolute Rate Loan, the period commencing on the
date such Loan is disbursed and ending on the date that is such number of days
thereafter (but not less than seven days) as the applicable Borrower may elect
in accordance with Section 2.3 and (d) as to each Swing Line Loan, the period
commencing on the date such Loan is disbursed and ending on the date that is
such number of days thereafter as the applicable Borrower may elect in
accordance with Section 2.16; provided that:
 
(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
 
13

--------------------------------------------------------------------------------

 
 
(iii)           no Interest Period for a Eurocurrency Rate Loan shall extend
beyond the latest Revolving Maturity Date, and no Interest Period for Money
Market Loans shall extend beyond the Revolving Maturity Date applicable to the
Lender of such Loans.
 
“Invitation for Money Market Quotes” means an Invitation for Money Market Quotes
substantially in the form of Exhibit F hereto.
 
“IRS” means the United States Internal Revenue Service.
 
“Laws” means, collectively, all federal, state and local statutes, executive
orders, treaties, rules, guidelines, regulations, ordinances, codes and
administrative authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders of any Governmental Authority.
 
“Lender” has the meaning specified in the introductory paragraph hereto and any
other Person that shall have become a party hereto pursuant to an assignment
made in accordance with Section 9.7, other than any Person that ceases to be a
party hereto in accordance with the terms hereof pursuant to such assignment,
and, as the context requires, includes each Swing Line Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the applicable
Borrower and the Administrative Agent.
 
“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the Eurocurrency Rate pursuant to Section 2.3.
 
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan, a Money Market Loan or a Swing Line Loan.
 
“Loan Documents” means this Agreement, each Note, and each Fee Letter.
 
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.1.
 
“Market Rate Spread” means the credit default swap mid-rate spread of TMCC
interpolated from the applicable Spread Determination Date to the latest
Commitment Termination Date (or, if the period from such Spread Determination
Date to the latest Commitment Termination Date is less than one year, then the
one-year credit default swap mid-rate spread of TMCC), in each case established
on the most recent Spread Determination Date and based on the credit default
swap mid-rate spreads specified by Markit Group Ltd., determined on the Spread
Determination Date, subject to a minimum rate and a maximum rate equal to the
Applicable Minimum/Maximum Rate.  If TMCC’s applicable credit default swap
spreads, as specified by Markit Group Ltd. are unavailable on the Spread
Determination Date, then the Market Rate Spread shall be TMCC’s interpolated
credit default swap mid-rate spread, as reasonably determined on such Business
Day by five reference banks selected by the Administrative Agent and TMCC,
including BNPP Securities, CGMI, MLPFS and BTMU.  If the participant banks are
 
 
14

--------------------------------------------------------------------------------

 
 
unable to determine TMCC’s interpolated credit default swap mid-rate spread on
the Spread Determination Date, the Market Rate Spread shall be based on the
credit default swap spreads for TMCC most recently reported by Markit Group Ltd.
 
“Material Adverse Effect” means with respect to any Borrower, a material adverse
change in the business, financial position or results of operations of such
Borrower and its Consolidated Subsidiaries, considered as a whole.
 
“Money Market Absolute Rate” has the meaning set forth in Section 2.3(d)(ii).
 
“Money Market Absolute Rate Loan” means a loan denominated in US Dollars to be
made by a Lender pursuant to an Absolute Rate Auction.
 
“Money Market Borrowing” means a borrowing consisting of simultaneous Money
Market Loans of the same Type and, in the case of Money Market LIBOR Loans
bearing interest calculated based on the Eurocurrency Rate, having the same
Interest Period made by a Lender pursuant to Section 2.3.
 
“Money Market LIBOR Loan” means a loan denominated in US Dollars to be made by a
Lender pursuant to a LIBOR Auction (including such a loan bearing interest at
the Base Rate pursuant to Section 3.2).
 
“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Absolute
Rate Loan.
 
“Money Market Margin” has the meaning set forth in Section 2.3(d)(ii).
 
“Money Market Quote” means an offer, substantially in the form of Exhibit G
hereto, by a Lender to make a Money Market Loan in accordance with Section 2.3.
 
“Money Market Quote Request” means a Money Market Quote Request substantially in
the form of Exhibit E hereto.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.
 
“Note” or “Notes” means a promissory note or promissory notes made by a Borrower
in favor of a Lender evidencing Loans made by such Lender to such Borrower,
substantially in the form of Exhibit B.
 
“Obligations” means, with respect to any Borrower, all advances to, and debts,
liabilities, obligations, covenants and duties of, such Borrower arising under
any Loan Document or otherwise with respect to any Loan made to such Borrower,
whether direct or indirect (including
 
 
15

--------------------------------------------------------------------------------

 
 
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against such Borrower of any proceeding under any Debtor
Relief Laws naming such Borrower as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any jurisdiction other than
the United States or Puerto Rico); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
 
“Other Taxes” means any and all present or future stamp or documentary taxes and
any other excise or property taxes or charges or similar levies which arise from
any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document, excluding, however (i) such taxes imposed as a result of an
assignment or participation (other than an assignment that occurs as a result of
Borrower’s request pursuant to Section 9.16) and (ii) such taxes, charges and
levies payable in respect of any Money Market Loan for any reason except a
Regulatory Change occurring after the date that the Money Market Quote for such
Money Market Loan was delivered.
 
“Outstanding Amount” means (i) with respect to Committed Loans and Money Market
Loans on any date, the aggregate outstanding principal amount or in the case of
Bankers’ Acceptances, Drafts and BA Equivalent Notes, Face Amount thereof after
giving effect to any borrowing and prepayments or repayments of Committed Loans
and Money Market Loans, as the case may be, occurring on such date; and (ii)
with respect to Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Swing Line Loans occurring on such date.
 
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in US Dollars, the Federal Funds Rate, (b) with respect to any amount
denominated in Canadian Dollars, an overnight rate determined by the
Administrative Agent, the applicable Swing Line Agent or Canadian Sub-Agent, as
the case may be, in accordance with banking industry rules on interbank
compensation, and (c) with respect to any amount denominated in an Alternative
Currency other than Canadian Dollars, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of BNP
Paribas in the applicable offshore interbank market for such currency to major
banks in such interbank market.
 
“Parent” means, with respect to any Lender, any Person controlling such Lender.
 
 
16

--------------------------------------------------------------------------------

 
 
“Participant” has the meaning set forth in Section 9.7(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.
 
“Platform” has the meaning specified in Section 6.1.
 
“Pro Rata Share” means (a) with respect to the commitments of each Applicable
Tranche Lender at any time, a fraction (expressed as a percentage, carried out
to the ninth decimal place), the numerator of which is the amount of the Tranche
A Commitment or Tranche B Commitment of such Applicable Tranche Lender at such
time and the denominator of which is the amount of the Aggregate Tranche A
Commitments or Aggregate Tranche B Commitments, respectively, at such time;
provided that if the commitment of each Lender to make Tranche A Loans or
Tranche B Loans, as applicable, has been terminated pursuant to Section 7.1,
then the Pro Rata Share of each Applicable Tranche Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof.  The initial Pro Rata Share of each Lender is set forth opposite the
name of such Lender on Schedule 2.1 or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, and (b) with respect
to the aggregate Commitments of all Lenders at any time, a fraction (expressed
as a percentage, carried out to the ninth decimal place), the numerator of which
is the amount of such Lender’s Commitment Cap and the denominator of which is
the aggregate amount of all the Lenders’ Commitment Caps at such time.
 
“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by any of S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by TMCC or, if any
such rating agency shall have issued more than one such rating, the lowest such
rating issued by such rating agency.  For purposes of the foregoing, (a) if only
one of S&P and Moody’s shall have in effect a Public Debt Rating, the Applicable
Maximum Rate and the Applicable Percentage shall be determined by reference to
the available rating; (b) if neither of S&P or Moody’s shall have in effect a
Public Debt Rating, the Applicable Maximum Rate and the Applicable Percentage
will be set in accordance with Level 3 under the definitions of “Applicable
Maximum Rate” and “Applicable Percentage”; (c) if both S&P and Moody’s have
established ratings and those ratings shall fall within two different levels,
the Applicable Maximum Rate and the Applicable Percentage shall be based upon
the higher rating, unless the lower rating is more than one level below the
higher rating, in
 
 
17

--------------------------------------------------------------------------------

 
 
which case the Applicable Maximum Rate and the Applicable Percentage shall be
based upon the rating that is one level lower than the higher rating; (d) if any
rating established by S&P or Moody’s shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; and (e) if S&P or Moody’s shall change the
basis or system on which ratings are established, each reference to the Public
Debt Rating announced by S&P or Moody’s, as the case may be, shall refer to the
then equivalent rating by S&P or Moody’s, as the case may be.
 
“Public Lender” has the meaning specified in Section 6.1.
 
“Puerto Rico” means the Commonwealth of Puerto Rico.
 
“Puerto Rico Code” means the Puerto Rico Internal Revenue Code of 1994, as
amended and any successor statute.
 
“Register” has the meaning set forth in Section 9.7(c).
 
“Regulation U” means Regulation U of the FRB, as in effect from time to time.
 
“Regulatory Change” shall mean, with respect to any Lender, the introduction of
or any change in or in the interpretation of any Law, or such Lender’s
compliance therewith.  For the avoidance of doubt, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, and all requests, rules, guidelines and
directives promulgated thereunder, are deemed to have been introduced or adopted
after the date hereof, regardless of the date enacted, adopted, issued,
promulgated or implemented.
 
“Request for Loans” means (a) with respect to a Borrowing, conversion or
continuation of Committed Loans, a Committed Loan Notice, (b) with respect to a
Money Market Borrowing, a Notice of Money Market Borrowing (as defined in
Section 2.3(f)) and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
 
“Required Lenders” means, (a) with respect to matters related solely to the
Tranche A Borrowers or to TCCI, respectively, as of any date of determination,
Applicable Tranche Lenders having more than 50% of the Aggregate Commitments to
such Borrower (or, in the case of the Tranche A Borrowers, all of the Tranche A
Borrowers) or, if the commitment of each Lender to make Tranche A Loans or
Tranche B Loans, as applicable, has been terminated pursuant to Section 7.1,
Applicable Tranche Lenders holding in the aggregate more than 50% of the Total
Outstandings applicable to Tranche A Borrowers or to TCCI, respectively (with
the aggregate amount of each Lender’s risk participation and funded
participation in Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings applicable to a Borrower held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders and (b) in all other cases, Lenders having more than 50% of the
aggregate amount of all the Lenders’ Commitment Caps at such time or, to the
extent the Commitments have been terminated, more than 50% of the Total
Outstandings of all Loans, provided that the Commitment of, and the portion of
the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
 
18

--------------------------------------------------------------------------------

 
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer or any other officer or
representative of (i) the applicable Borrower, authorized by the board of
directors (or equivalent governing body) of the applicable Borrower or (ii) to
the extent a Borrower’s Representative is permitted pursuant to this Agreement
to act on behalf of a Borrower, the applicable Borrowers’ Representative,
authorized by the board of directors (or equivalent governing body) of the
applicable Borrowers’ Representative in respect of the applicable Borrower, in
each case as set forth in a written notice from such Borrower or such Borrowers’
Representative on behalf of such Borrower to the Administrative Agent.  The
Administrative Agent may conclusively rely on each such notice unless and until
a subsequent writing shall be delivered by a Borrower or Borrowers’
Representative on behalf of a Borrower to the Administrative Agent that
identifies the prior writing that is to be superseded and stating that it is to
be so superseded.  Any document delivered hereunder that is signed by a
Responsible Officer of a Borrower or a Responsible Officer of a Borrowers’
Representative on behalf of a Borrower shall be conclusively presumed to have
been authorized by all necessary corporate action on the part of such Borrower
or such Borrowers’ Representative on behalf of such Borrower.
 
“Revaluation Date” means each of the following:  (i) each date of a Borrowing of
a Eurocurrency Rate Loan denominated in an Alternative Currency, (ii) each date
of a continuation of a Eurocurrency Rate Loan denominated in an Alternative
Currency pursuant to Section 2.2, and (iii) such additional dates as the
Administrative Agent shall determine or the Required Lenders shall request.
 
“Revolving Maturity Date” means the later of (a) March 1, 2016, and (b) if
maturity is extended upon the request of the Borrowers pursuant to Section
2.13(b), such extended revolving maturity date as determined pursuant to such
Section; provided, however, that the Revolving Maturity Date of any Lender that
is a non-Consenting Lender to any requested extension pursuant to Section
2.13(b) shall be the Revolving Maturity Date in effect immediately prior to the
applicable Extension Date (as such term is defined in Section 2.13(a)) for all
purposes of this Agreement.
 
“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.
 
“Same Day Funds” means (a) with respect to disbursements and payments in US
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.
 
“Schedule I Banks” shall mean, at any time, the Lenders that are listed in
Schedule I to the Bank Act (Canada) at such time.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
 
19

--------------------------------------------------------------------------------

 
 
“Significant Subsidiary” means any Subsidiary which would meet the definition of
“Significant Subsidiary” contained in Regulation S-X (or similar successor
provision) of the Securities and Exchange Commission.
 
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
 
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.
 
 
“Spread Determination Date” means the Business Day that is two Business Days
prior to the day of delivery of the request to make, convert or continue, as
applicable, each Loan (and if such Loan is a Eurocurrency Rate Loan with an
Interest Period longer than three months, the Market Rate Spread shall be reset
to the Market Rate Spread as reported on the Business Day that is two Business
Days prior to the day that is three months after the later of (i) the day on
which such Eurocurrency Rate Loan was made, converted or continued and (ii) the
last day on which the Market Rate Spread was reset).
 
“Sterling” and “£” mean the lawful currency of the United Kingdom.
 
“Sub-Agents” means the Canadian Sub-Agent and each Swing Line Agent.
 
“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of a Borrower.
 
“Swing Line Agent” means each of (a) in the case of Swing Line Loans funded in
US Dollars, BNP Paribas, (b) in the case of Swing Line Loans funded in Canadian
Dollars, BNP Paribas (Canada) and (c) in the case of Swing Line Loans funded in
Euro, Sterling or any other Alternative Currency, BNP Paribas London.
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.16.
 
“Swing Line Commitment” means, as to each Swing Line Lender, its obligation to
make Swing Line Loans in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.1 as its “Swing Line Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a
 
 
20

--------------------------------------------------------------------------------

 
 
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
 
“Swing Line Lenders” means each of the Lenders that has a Swing Line Commitment
on Schedule 2.1 hereto, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.16(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.16(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.
 
“Swing Line Rate” means, (a) in respect of Swing Line Loans made in US Dollars
or any Alternate Currency other than Canadian Dollars, for any Interest Period,
the sum of (i) the rate per annum determined by the applicable Swing Line Agent
as the rate of interest (rounded upward to the next 1/100th of 1%) at which
deposits in the relevant currency for delivery on the first day of such Swing
Line Loan in Same Day Funds in the approximate amount of the Swing Line Loan
being made by such Swing Line Agent (or its affiliate) and with a term
equivalent to such Interest Period would be offered by BNP Paribas London to
major banks in the London or other offshore interbank market for such currency
at their request at approximately 11:00 A.M. (London time) on the first day of
such Swing Line Loan, (ii) the Applicable Rate and (iii) the applicable
Mandatory Cost and (b) in the case of Swing Line Loans made in Canadian Dollars,
the sum of (i) the Canadian Prime Rate and (ii) the Applicable Rate.
 
“Swing Line Sublimit” means an amount equal to the least of (a) US$750,000,000,
(b) the aggregate Swing Line Commitments of the Swing Line Lenders and (c) the
Aggregate Commitments.  The Swing Line Sublimit is part of, and not in addition
to, the Aggregate Commitments.
 
“TARGET2 Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET2) System (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
 
“Taxes” means, with respect to any payment by a Borrower under this Agreement or
any other Loan Document, any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto (other than Other Taxes), excluding, (i) in the
case of the Administrative Agent and each Lender, taxes imposed on or measured
by its overall net income, and franchise and similar taxes (including branch
profits taxes and backup withholding of such taxes) imposed on it, by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or where
the Administrative Agent’s Office or a Lender’s Lending Office is located or any
other jurisdiction arising solely as a result of such recipient engaging in a
trade or business in such jurisdiction for tax purposes and (ii) any (1) United
States, the Netherlands or Puerto Rico withholding tax imposed on payments by
the Tranche A Borrowers under this Agreement or any other Loan Document or (2)
Canadian withholding tax imposed on payments by TCCI, under this Agreement or
any other Loan Document to a Tranche B Lender that is subject to such
withholding tax, in the case of either (1)
 
 
21

--------------------------------------------------------------------------------

 
 
or (2), (x) with respect to payments on a Money Market Loan, on the date that
such Lender delivers a Money Market Quote for such Money Market Loan (or
designates a new Lending Office) and (y) with respect to all other payments, on
the date such Lender becomes a party to this Agreement (or designates a new
Lending Office).
 
“TMC Consolidated Subsidiary” means, at any date, a Subsidiary or other entity
the accounts of which would be consolidated with those of Toyota Motor
Corporation in its consolidated financial statements if such statements were
prepared as of such date.
 
“Total Outstandings” means (i) the aggregate Outstanding Amount of all Loans,
(ii) when used in relation to the Tranche A Borrowers, the Outstanding Amount of
all Loans made to the Tranche A Borrowers and (iii) when used in relation to
TCCI, the Outstanding Amount of all Loans made to TCCI.
 
“Tranche A Availability Period” means, with respect to any Lender, the period
from and including the Closing Date to the earliest of (a) the Revolving
Maturity Date applicable to such Lender, (b) the date of termination of the
Aggregate Tranche A Commitments pursuant to Section 2.5, and (c) the date of
termination of the commitment of each Tranche A Lender to make Loans pursuant to
Section 7.1.
 
“Tranche A Borrowers” means TMCC, TMFNL, TFSUK, TLG, TCPR and TKG.
 
“Tranche A Commitment” means, as to each Lender, its obligation to (a) make
Committed Loans to the Tranche A Borrowers pursuant to Section 2.1(a) and (b)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.1 as its “Tranche A Commitment” or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement; provided that (a) the Tranche A Commitments available to TKG
shall not exceed US$300,000,000 in the aggregate for all Lenders, (b) the
Tranche A Commitments available to TCPR shall not exceed US$600,000,000 in the
aggregate for all Lenders and (c)  the Tranche A Commitments available to TLG
shall not exceed US$300,000,000 in the aggregate for all Lenders.
 
“Tranche A Facility” means the aggregate of the Tranche A Commitments.
 
“Tranche A Lender” means each Lender that has a Tranche A Commitment on Schedule
2.1 or any Lender to which a portion of the Tranche A Commitment hereunder has
been assigned pursuant to an Assignment and Assumption.
 
“Tranche A Loan” means an extension of credit by a Lender to a Tranche A
Borrower under Article II in the form of a Committed Loan or a Money Market
Loan.  Tranche A Loans shall be denominated in US Dollars or any Alternative
Currency.
 
“Tranche B Availability Period” means, with respect to any Lender, the period
from and including the Closing Date to the earliest of (a) the Revolving
Maturity Date applicable to such Lender, (b) the date of termination of the
Aggregate Tranche B Commitments pursuant to
 
 
22

--------------------------------------------------------------------------------

 
 
Section 2.5, and (c) the date of termination of the commitment of each Tranche B
Lender to make Loans pursuant to Section 7.1.
 
“Tranche B Commitment” means, as to each Lender, its obligation to (a) make
Committed Loans to TCCI pursuant to Section 2.1(b) and (b) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.1 as its “Tranche B Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
 
“Tranche B Facility” means the aggregate of the Tranche B Commitments.
 
“Tranche B Lender” means each Lender that has a Tranche B Commitment on Schedule
2.1 or any Lender to which a portion of the Tranche B Commitment hereunder has
been assigned pursuant to an Assignment and Assumption.
 
“Tranche B Loan” means an extension of credit by a Lender to TCCI under Article
II and shall, unless the context otherwise requires, be deemed to include Drafts
accepted or purchased by any such Lender, and BA Equivalent Notes issued to such
Lender in exchange for Drafts.  Tranche B Loans may be denominated in Canadian
Dollars (as Canadian Prime Rate Loans, Bankers’ Acceptances, Drafts or BA
Equivalent Notes), US Dollars (as Base Rate Loans or Eurocurrency Rate Loans) or
any Alternative Currency (as Eurocurrency Rate Loans).
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan, a
Canadian Prime Rate Loan, a Eurocurrency Rate Loan, a Money Market LIBOR Loan or
a Money Market Absolute Rate Loan.
 
“UK CTA” means the United Kingdom Corporation Tax Act 2009.
 
“UK ITA” means the United Kingdom Income Tax Act 2007.
 
“UK Qualifying Lender” means (a) a Lender which is beneficially entitled to
interest payable to that Lender in respect of a Loan to TFSUK and is (i) a
Lender: (1) which is a bank (as defined for the purpose of section 879 UK ITA)
making an advance to TFSUK under this Agreement; or (2) in respect of an advance
made under this Agreement to TFSUK by a person that was a bank (as defined for
the purpose of section 879 UK ITA) at the time the advance was made, and which,
with respect to (1) and (2) above, is within the charge to United Kingdom
corporation tax as regards any payment of interest made in respect of that
advance; or (ii) a Lender which is: (1) a company resident in the United Kingdom
for United Kingdom tax purposes or (2) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment which brings into account interest payable in respect of that Loan
in computing its chargeable profits (within the meaning given by section 19 of
the UK CTA); or (iii) a UK Treaty Lender or (b) a US LLC Lender.
 
“UK Treaty Lender” means a Lender which:
 
 
23

--------------------------------------------------------------------------------

 
 
(i)
is treated as a resident of a jurisdiction having a double taxation agreement
with the United Kingdom which makes provision for full exemption from Tax
imposed by the United Kingdom on interest; and

 
(ii)
does not carry on business in the United Kingdom through a permanent
establishment with which that Lender’s participation in respect of a Loan to
TFSUK is effectively connected; and

 
(iii)
if a US Lender, is fully entitled to the benefits of the UK/US Treaty (or if not
so entitled, would have been so entitled but for its failure to be so fully
entitled being attributable to (x) the status of or any action or omission of
TFSUK or any affiliate thereof or to any relationship between the Lender and
TFSUK or any affiliate thereof or (y) any steps taken or to be taken pursuant to
Section 9.16),

 
provided that “UK Treaty Lender” shall mean any Lender in respect of a Loan to
TFSUK, if such Lender becomes a Lender when an Event of Default has occurred and
is continuing.
 
“UK/US Treaty” means the convention between the Government of the United Kingdom
of Great Britain and Northern Ireland and the Government of the United States of
America for the avoidance of double taxation and the prevention of fiscal
evasion with respect to taxes on income and on capital gains which is, on the
date the relevant payment of interest on a Loan falls due, in force.
 
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
 
“United States” and “U.S.” means the United States of America, including the
States and the District of Columbia, but excluding its territories and
possessions.
 
“Unused Tranche A Commitment” means, with respect to any Tranche A Lender at any
time (a) such Lender’s Tranche A Commitment at such time minus (b) the sum of
(i) the aggregate principal amount of all Tranche A Loans made by such Lender
and outstanding at such time plus (ii) such Lender’s Pro Rata Share of the
aggregate principal amount of all Money Market Loans made to the Tranche A
Borrowers pursuant to Section 2.3 and outstanding at such time plus (iii) such
Lender’s Pro Rata Share of the aggregate principal amount of all Swing Line
Loans made to the Tranche A Borrowers pursuant to Section 2.16 and outstanding
at such time plus (iv) in the case of a Tranche A Lender that is (or has an
Affiliate that is) a Tranche B Lender, such Tranche B Lender’s Pro Rata Share of
the Total Outstandings applicable to TCCI.
 
“US Dollar” and “US$” mean lawful money of the United States.
 
 
24

--------------------------------------------------------------------------------

 
 
“US Lender” means a Lender which is treated as resident (for the purposes of the
UK/US Treaty) in the United States of America.
 
“US LLC Lender” means a Lender in respect of a Loan to TFSUK which is a US
limited liability company that is fiscally transparent under the laws of the
United States and where each ultimate recipient of the interest payable to that
Lender would be a UK Treaty Lender were that ultimate recipient a Lender in
respect of that Loan.
 
           Section  1.2 Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:
 
(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
 
(b)           (i)           The words “herein,” “hereto,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.
 
(ii)           Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
 
(iii)           The term “including” is by way of example and not limitation.
 
(iv)           The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(d)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
Section  1.3 Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements.
 
           Section  1.4 References to Agreements and Laws.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto; and (b) references to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.
 
 
25

--------------------------------------------------------------------------------

 
 
           Section  1.5 Exchange Rates; Currency Equivalents.  (a)  The
Administrative Agent shall determine the Spot Rates as of each Revaluation Date
to be used for calculating Dollar Equivalent amounts of Loan and Outstanding
Amounts denominated in Alternative Currencies.  Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur.  Except for purposes of financial statements
delivered by the Borrowers hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than US Dollars) for purposes of the Loan Documents shall be
such Dollar Equivalent amount as so determined by the Administrative Agent.
 
(b)           Wherever in this Agreement in connection with a Committed
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan,
an amount, such as a required minimum or multiple amount, is expressed in US
Dollars, but such Committed Borrowing or Eurocurrency Rate Loan is denominated
in an Alternative Currency, such amount shall be the relevant Alternative
Currency Equivalent of such US Dollar amount (rounded to the nearest unit of
such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent.
 
           Section  1.6 Additional Alternative Currencies.  (a)  The Borrowers
may from time to time request that Eurocurrency Rate Loans be made in a currency
other than those specifically listed in the definition of “Alternative
Currency;” provided that such requested currency is a lawful currency (other
than US Dollars) that is readily available and freely transferable and
convertible into US Dollars.  In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent and the Applicable Tranche Lenders.
 
(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 10 Business Days prior to the date of the desired
Committed Loan (or such other time or date as may be agreed by the
Administrative Agent in its sole discretion).  In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Applicable Tranche Lender thereof.  Each such Lender (in the case of
any such request pertaining to Eurocurrency Rate Loans) shall notify the
Administrative Agent, not later than 11:00 a.m., seven Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Rate Loans in such requested currency.
 
(c)           Any failure by an Applicable Tranche Lender to respond to such
request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender to permit Eurocurrency Rate Loans to be
made in such requested currency for the applicable tranche.  If the
Administrative Agent and all the Applicable Tranche Lenders consent to making
Eurocurrency Rate Loans in such requested currency under the applicable tranche,
the Administrative Agent shall so notify the Borrowers and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Committed Borrowings of Eurocurrency Rate Loans under such
tranche.  If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.6, the Administrative
Agent shall promptly so notify the Borrowers.
 
 
26

--------------------------------------------------------------------------------

 
 
           Section 1.7  Change of Currency.  (a)  Each obligation of the
Borrowers to make a payment denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the date hereof shall be redenominated into Euro at the time of such
adoption (in accordance with the EMU Legislation).  If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Committed Borrowing
in the currency of such member state is outstanding immediately prior to such
date, such replacement shall take effect, with respect to such Committed
Borrowing, at the end of the then current Interest Period.
 
(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
 
(c)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.
 
Section 1.8  Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).
 
 
ARTICLE II
 
THE CREDITS
 
           Section 2.1 Committed Loans.  (a)  Subject to the terms and
conditions set forth herein, each Tranche A Lender severally agrees to make
loans in US Dollars or in one or more Alternative Currencies (each such loan, a
“Committed Tranche A Loan”) to the Tranche A Borrowers from time to time, on any
Business Day during the Tranche A Availability Period of such Lender, in an
amount not to exceed the amount of such Lender’s Unused Tranche A Commitment at
such time.  Within the limits of each Lender’s Unused Tranche A Commitment, and
subject to the other terms and conditions hereof, the Tranche A Borrowers may
borrow under this Section 2.1(a), prepay under Section 2.4, and reborrow under
this Section 2.1(a).  Committed Tranche A Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
 
(b)           Subject to the terms and conditions set forth herein, each Tranche
B Lender severally agrees to make loans to TCCI in US Dollars or in one or more
Alternative Currencies, and (i) in the case of a Tranche B Lender willing and
able to accept Drafts, to create acceptances (“Bankers’ Acceptances”) by
accepting Drafts and to purchase such Bankers’ Acceptances in accordance with
Section 2.15(a) and (ii) in the case of a Tranche B Lender which is unwilling or
unable to accept Drafts, to purchase completed Drafts, which will not be
accepted by the Tranche
 
 
27

--------------------------------------------------------------------------------

 
 
B Lender or any other Tranche B Lender in accordance with Section 2.15 from time
to time, on any Business Day during the Tranche B Availability Period of such
Tranche B Lender, in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Tranche B Commitment; provided, however, that after
giving effect to any Committed Borrowing made by the Tranche B Lenders, (i) the
Total Outstandings applicable to TCCI shall not exceed the Aggregate Tranche B
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Tranche
B Loans of any Tranche B Lender plus such Lender’s ratable share of the
Outstanding Amount of all Swing Line Loans made to TCCI shall not exceed such
Lender’s Tranche B Commitment.  Within the limits of each Lender’s Tranche B
Commitment, and subject to the other terms and conditions hereof, TCCI may
borrow under this Section 2.1(b), prepay under Section 2.4, and reborrow under
this Section 2.1(b).  Committed Tranche B Loans may be Base Rate Loans,
Eurocurrency Rate Loans, Canadian Prime Rate Loans, Bankers’ Acceptances or BA
Equivalent Notes, as further provided herein.
 
(c)           After giving effect to Committed Loans made pursuant to this
Section 2.1, the aggregate Outstanding Amount of all Loans (other than Money
Market Loans) made by such Lender or its Affiliates shall not exceed such
Lender’s Commitment Cap.
 
Section 2.2 Borrowings, Conversions and Continuations of Committed Loans.
 
(a)           Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the applicable Borrower’s irrevocable notice to the Administrative
Agent (or Canadian Sub-Agent, in the case of Tranche B), which may be given by
telephone.  Each such notice must be received by the Administrative Agent or the
Canadian Sub-Agent, as applicable, not later than 10:00 a.m. (Pacific time) in
the case of Tranche A Loans and 9:00 a.m. (Pacific time) in the case of Tranche
B Loans, (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans denominated in US
Dollars or of any conversion of Eurocurrency Rate Loans denominated in US
Dollars to Base Rate Loans, (ii) four Business Days (or five Business Days in
the case of a Special Notice Currency) prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, (iii) on the requested date of any Borrowing of, or conversion of
Eurocurrency Rate Loans to, Base Rate Committed Loans, (iv) on the requested
date of any Borrowing of Canadian Prime Rate Loans and (v) as set forth in
Section 2.15(a) for Bankers’ Acceptances or BA Equivalent Notes.  Each
telephonic notice by a Borrower pursuant to this Section 2.2(a) must be
confirmed promptly by delivery to the Administrative Agent or Canadian
Sub-Agent, as applicable, of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer or any other Person designated in
writing by a Responsible Officer of such Borrower to the Administrative Agent or
Canadian Sub-Agent, as applicable.  Except as otherwise provided in Section
2.15(a), each Borrowing of, conversion to or continuation of Loans shall be (x)
for Loans other than Tranche B Loans denominated in Canadian Dollars, in a
principal amount of US$50,000,000 or a whole multiple of US$5,000,000 in excess
thereof (or the Dollar Equivalent thereof); provided that, in the case of TMFNL,
such amount shall not be less than the Dollar Equivalent of EUR100,000 or any
other amount as at any time set forth in the definition of “professional market
party” under or pursuant to the Netherlands Financial Supervision Act (wet op
het financieel toezicht) or (y) for Tranche B Loans denominated in Canadian
Dollars, in a principal amount of CDN$5,000,000 or integral multiples of
 
 
28

--------------------------------------------------------------------------------

 
 
CDN$1,000,000 in excess thereof.  Each Committed Loan Notice (whether telephonic
or written) shall specify (i) whether the applicable Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto and (vi) the currency of
the Committed Loans to be borrowed.  If any Borrower fails to specify a currency
in a Committed Loan Notice requesting a Borrowing, then the Committed Loans so
requested shall be made in US Dollars.  If any Borrower fails to specify a Type
of Committed Loan in a Committed Loan Notice or if such Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, (x) in the case of Loans
denominated in Canadian Dollars, Canadian Prime Rate Loans or (y) in the case of
Loans denominated in a currency other than Canadian Dollars, Base Rate Loans in
an amount being the Dollar Equivalent of such Loans; provided, however, that in
the case of a failure to timely request a continuation of Committed Loans
denominated in an Alternative Currency other than Canadian Dollars, such Loans
shall be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans.  If the applicable Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.  No
Committed Loan may be converted into or continued as a Committed Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Committed Loan and reborrowed in the other currency.
 
(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each appropriate Lender of the contents thereof and
the amount (and currency) of its Pro Rata Share of the applicable Committed
Loans, and if no timely notice of a conversion or continuation is provided by
the applicable Borrower, the Administrative Agent shall notify each appropriate
Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Committed Loans denominated in a currency other than US Dollars,
in each case as described in the preceding subsection.  In the case of a
Committed Borrowing, each Tranche A Lender shall make the amount of its
Committed Loan available to the Administrative Agent, and each Tranche B Lender
shall make the amount of its Committed Loan available to the Canadian Sub-Agent,
in Same Day Funds at the Administrative Agent’s Office for the applicable
currency or the office of the Canadian Sub-Agent located in Montreal, Canada, as
the case may be, not later than 1:00 p.m. on the Business Day specified, in the
case of any Committed Loan denominated in US Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any
Committed Loan in an Alternative Currency, in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in Section
4.2, the Administrative Agent or the Canadian Sub-Agent, as the case may be,
shall make all funds so received available to the applicable Borrower in like
funds as received by the Administrative Agent or the Canadian Sub-Agent either
by (i) crediting the account of such Borrower on the books of BNP Paribas with
the amount of such funds or (ii) wire transfer of
 
 
29

--------------------------------------------------------------------------------

 
 
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent or the Canadian Sub-Agent by
such Borrower.
 
(c)           Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether in US Dollars or any Alternative Currency) without the consent of the
applicable Required Lenders, and the Required Lenders may demand that any or all
of the then outstanding Eurocurrency Rate Loans denominated in an Alternative
Currency be prepaid, or redenominated into US Dollars in the amount of the
Dollar Equivalent thereof, on the last day of the then current Interest Period
with respect thereto.
 
(d)           The Administrative Agent shall promptly notify the applicable
Borrower and the appropriate Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.  The determination of the Eurocurrency Rate by the Administrative Agent
shall be conclusive in the absence of manifest error.  At any time that Base
Rate Loans are outstanding, the Administrative Agent shall notify the applicable
Borrower and the appropriate Lenders of any change in BNP Paribas’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.  At any time that Canadian Prime Rate Loans are outstanding, the
Canadian Sub-Agent shall notify TCCI and the Tranche B Lenders of any change in
the Canadian Prime Rate promptly following the public announcement of a change
in a Canadian Reference Bank’s “prime rate” by any Canadian Reference Bank.
 
(e)           After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than fifteen (15)
Interest Periods in effect with respect to Committed Loans.
 
Section 2.3 Money Market Loans.
 
(a)           In addition to Committed Loans pursuant to Section 2.1, the
Tranche A Borrowers may, as set forth in this Section, request the appropriate
Lenders during the Tranche A Availability Period of such Lenders to make offers
to make Money Market Loans in US Dollars to such Borrower; provided, however,
that after giving effect to any Money Market Borrowing the Total Outstandings
applicable to the Tranche A Borrowers shall not exceed the Aggregate Tranche A
Commitments.  The Lenders may, but shall have no obligation to, make such offers
and the applicable Borrower may, but shall have no obligation to, accept any
such offers in the manner set forth in this Section.
 
(b)           When any Tranche A Borrower wishes to request offers to make Money
Market Loans under this Section, it shall transmit to the Administrative Agent
by facsimile transmission a Money Market Quote Request, appropriately completed
and signed by a Responsible Officer or any other Person designated in writing by
a Responsible Officer of such Borrower to the Administrative Agent, so as to be
received no later than 9:00 a.m. on (x) the fourth Business Day prior to the
date of Borrowing proposed therein, in the case of a LIBOR Auction or (y) the
Business Day next preceding the date of Borrowing proposed therein, in the case
of an Absolute
 
 
30

--------------------------------------------------------------------------------

 
 
Rate Auction (or, in either case, such other time or date as such Borrower and
the Administrative Agent shall have mutually agreed and shall have notified to
the Lenders not later than the date of the Money Market Quote Request for the
first LIBOR Auction or Absolute Rate Auction for which such change is to be
effective) specifying: (i) the proposed date of Borrowing, which shall be a
Business Day, (ii) the aggregate amount of such Borrowing, which shall be
US$50,000,000 or a larger multiple of US$5,000,000 (provided that, in the case
of TMFNL, the aggregate amount of such Borrowing shall not be less than the
Dollar Equivalent of EUR100,000 or any other amount as at any time set forth in
the definition of “professional market party” under or pursuant to the
Netherlands Financial Supervision Act (wet op het financieel toezicht)), (iii)
the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period, and (iv) whether the Money
Market Quotes requested are to set forth a Money Market Margin or a Money Market
Absolute Rate.  The applicable Borrower may request offers to make Money Market
Loans for more than one Interest Period in a single Money Market Quote
Request.  No Money Market Quote Request shall be given within five Business Days
(or such other number of days as such Borrower and the Administrative Agent may
agree) of any other Money Market Quote Request.
 
(c)           Promptly upon receipt of a Money Market Quote Request, the
Administrative Agent shall send to the appropriate Lenders by facsimile
transmission an Invitation for Money Market Quotes, which shall constitute an
invitation by the applicable Tranche A Borrower to each Lender to submit Money
Market Quotes offering to make the Money Market Loans to which such Money Market
Quote Request relates in accordance with this Section.
 
(d)           (i)           Each Tranche A Lender may submit a Money Market
Quote containing an offer or offers to make Money Market Loans in response to
any Invitation for Money Market Quotes made by a Tranche A Borrower.  Each Money
Market Quote must comply with the requirements of this subsection (d) and must
be submitted to the Administrative Agent by facsimile transmission at the
Administrative Agent’s Office not later than (x) 1:00 p.m. on the fourth
Business Day prior to the proposed date of Borrowing, in the case of a LIBOR
Auction or (y) 9:00 a.m. on the proposed date of Borrowing, in the case of an
Absolute Rate Auction (or, in either case, such other time or date as such
Tranche A Borrower, and the Administrative Agent shall have mutually agreed and
shall have notified to the Lenders not later than the date of the Money Market
Quote Request for the first LIBOR Auction or Absolute Rate Auction for which
such change is to be effective); provided that Money Market Quotes submitted by
the Administrative Agent (or any Affiliate of the Administrative Agent) in the
capacity of a Lender may be submitted, and may only be submitted, if the
Administrative Agent or such Affiliate notifies such Borrower of the terms of
the offer or offers contained therein not later than 15 minutes prior to the
deadline for the other Lenders.  Subject to Articles IV and VII, any Money
Market Quote so made shall be irrevocable except with the written consent of the
Administrative Agent given on the instructions of such Tranche A Borrower.
 
(ii)           Each Money Market Quote shall specify (A) the proposed date of
Borrowing; (B) the principal amount of the Money Market Loan for which each such
offer is being made, which principal amount (w) may be greater than or less than
the Commitment of the quoting Lender, (x) must be US$5,000,000 or a larger
multiple of
 
 
31

--------------------------------------------------------------------------------

 
 
US$l,000,000, (y) may not exceed the principal amount of Money Market Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Money Market Loans for which offers being made by
such quoting Lender may be accepted; (C) in the case of a LIBOR Auction, the
margin above or below the applicable Eurocurrency Rate (the “Money Market
Margin”) offered for each such Money Market Loan, expressed as a percentage
(specified to the nearest 1/10,000th of 1%) to be added to or subtracted from
such base rate; (D) in the case of an Absolute Rate Auction, the rate of
interest per annum (specified to the nearest 1/10,000th of 1%) (the “Money
Market Absolute Rate”) offered for each such Money Market Loan; and (E) the
identity of the quoting Lender.  A Money Market Quote may set forth up to five
separate offers by the quoting Lender with respect to each Interest Period
specified in the related Invitation for Money Market Quotes.
 
(iii)           Any Money Market Quote shall be disregarded if it (A) is not
substantially in conformity with the definition thereof or does not specify all
of the information required by subsection (d)(ii); (B) contains qualifying,
conditional or similar language; (C) proposes terms other than or in addition to
those set forth in the applicable Invitation for Money Market Quotes; or (D)
arrives after the time set forth in subsection (d)(i).
 
(e)           The Administrative Agent shall promptly notify the applicable
Tranche A Borrower of the terms (i) of any Money Market Quote submitted by a
Lender that is in accordance with subsection (d) and (ii) of any Money Market
Quote that amends, modifies or is otherwise inconsistent with a previous Money
Market Quote submitted by such Lender with respect to the same Money Market
Quote Request.  Any such subsequent Money Market Quote shall be disregarded by
the Administrative Agent unless such subsequent Money Market Quote is submitted
solely to correct a manifest error in such former Money Market Quote.  The
Administrative Agent’s notice to the applicable Borrower shall specify (i) the
aggregate principal amount of Money Market Loans for which offers have been
received for each Interest Period specified in the related Money Market Quote
Request, (ii) the respective principal amounts and Money Market Margins or Money
Market Absolute Rates, as the case may be, so offered and (iii) if applicable,
limitations on the aggregate principal amount of Money Market Loans for which
offers in any single Money Market Quote may be accepted.
 
(f)           Not later than 10:00 a.m. on the third Business Day prior to the
proposed date of Borrowing of Money Market LIBOR Loans or 9:00 a.m. on the
Business Day of the proposed date of Borrowing of Money Market Absolute Rate
Loans (or such other time or date as the applicable Borrower and the
Administrative Agent shall have mutually agreed and shall have notified to the
Lenders not later than the date of the Money Market Quote Request for the first
LIBOR Auction or Absolute Rate Auction for which such change is to be
effective), the applicable Tranche A Borrower shall notify the Administrative
Agent of its acceptance or non-acceptance of the offers so notified to it
pursuant to subsection (e).  In the case of acceptance, such notice (a “Notice
of Money Market Borrowing”) shall specify the aggregate principal amount of
offers for each Interest Period that are accepted.  The applicable Borrower may
accept any Money Market Quote in whole or in part; provided that (i) the
aggregate principal amount of each Money Market Borrowing may not exceed the
applicable amount set forth in the related Money Market Quote Request; (ii) the
principal amount of each Money Market Borrowing must be US$50,000,000 or a
larger multiple of US$5,000,000 (provided that, in the case of TMFNL,
 
 
32

--------------------------------------------------------------------------------

 
 
the aggregate amount of such Borrowing shall not be less than the Dollar
Equivalent of EUR 100,000 or any other amount as at any time set forth in the
definition of “professional market party” under or pursuant to the Netherlands
Financial Supervision Act (wet op het financieel toezicht)); and (iii)
acceptance of offers may only be made on the basis of ascending Money Market
Margins or Money Market Absolute Rates, as the case may be.
 
(g)           If offers are made by two or more Lenders with the same Money
Market Margins or Money Market Absolute Rates, as the case may be, for a greater
aggregate principal amount than the amount in respect of which such offers are
accepted for the related Interest Period, the principal amount of Money Market
Loans in respect of which such offers are accepted shall be allocated by the
Administrative Agent among such Lenders as nearly as possible (in multiples of
US$1,000,000, as the Administrative Agent may deem appropriate) in proportion to
the aggregate principal amounts of such offers.  Determinations by the
Administrative Agent of the amounts of Money Market Loans shall be conclusive in
the absence of manifest error.
 
Section 2.4 Prepayments.
 
(a)           The Tranche A Borrowers may, upon notice to the Administrative
Agent, and TCCI may, upon notice to the Canadian Sub-Agent, at any time or from
time to time voluntarily prepay Committed Loans (other than Bankers’
Acceptances, Drafts and BA Equivalent Notes) or Money Market Loans made to it
bearing interest at the Base Rate in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent or the Canadian Sub-Agent, as applicable, not later than (x) in the case
of Tranche A Loans, 10:00 a.m. (Pacific time), (A) two Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in US Dollars, (B)
three Business Days (or four, in the case of prepayment of Loans denominated in
Special Notice Currencies) prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Alternative Currencies, and (C) on the date of prepayment
of Base Rate Committed Loans or Money Market Loans bearing interest at the Base
Rate pursuant to Section 3.2 or (y) in the case of Tranche B Loans, 9:00 a.m.
(Pacific time) (A) two Business Days prior to the date of any date of prepayment
of Eurocurrency Rate Loans and (B) on the date of prepayment of Canadian Prime
Rate Loans; (ii) any prepayment of Loans other than Tranche B Loans denominated
in Canadian Dollars shall be in a principal amount of US$50,000,000 or a whole
multiple of US$1,000,000 in excess thereof; and (iii) any prepayment of Tranche
B Loans denominated in Canadian Dollars shall be in a principal amount of
CDN$5,000,000 or a whole multiple of CDN$500,000 in excess thereof.  Except as
provided in the preceding sentence, a Borrower may not prepay all or any portion
of the principal amount of any Money Market Loan made to it prior to the last
day of the Interest Period therefor.  Each such notice shall specify the date
and amount of such prepayment, whether the Loans to be prepaid are Committed
Loans or Money Market Loans, and the Type(s) of Loans to be prepaid.  The
Administrative Agent or the Canadian Sub-Agent, as the case may be, will
promptly notify each appropriate Lender of its receipt of each such notice and
the contents thereof with respect to Committed Loans, and of the amount of such
Lender’s Pro Rata Share of such prepayment of such Committed Loans.  The
Administrative Agent will promptly notify each Lender that has made a Money
Market Loan that is to be prepaid of the receipt by the Administrative Agent of
each notice and the contents thereof with respect to such Money Market Loan and
the contents thereof and of the amount of such prepayment of such Money Market
Loan.  If such notice is given by a Borrower, such Borrower shall make such
prepayment and the payment amount
 
 
33

--------------------------------------------------------------------------------

 
 
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.5.  Each such prepayment of Committed Loans shall be applied to the
Committed Loans of the appropriate Lenders in accordance with their respective
Pro Rata Shares.  Each such prepayment of Money Market Loans shall be applied
ratably to the Money Market Loans of the Lenders that made such Loans.
 
(b)           (i)  If for any reason the Total Outstandings applicable to the
Tranche A Borrowers at any time exceed the Aggregate Tranche A Commitments then
in effect, then the Tranche A Borrowers shall immediately prepay Loans in an
aggregate amount equal to such excess, (ii) if for any reason the Total
Outstandings applicable to TKG at any time exceed US$300,000,000, TKG shall
immediately prepay Loans in an aggregate amount equal to such excess, (iii) if
for any reason the Total Outstandings applicable to TCPR at any time exceed
US$600,000,000, TCPR shall immediately prepay Loans in an aggregate amount equal
to such excess, (iv) if for any reason the Total Outstandings applicable to TLG
at any time exceed US$300,000,000, TLG shall immediately prepay Loans in an
aggregate amount equal to such excess and (v) if for any reason the Total
Outstandings applicable to TCCI at any time exceed the Aggregate Tranche B
Commitments then in effect, TCCI shall (x) immediately prepay Loans in an
aggregate amount equal to such excess and (y) to the extent necessary after TCCI
has made all prepayments required pursuant to clause (x), cash collateralize the
outstanding Bankers’ Acceptances, Drafts and BA Equivalent Notes in accordance
with Section 2.15(n) in an aggregate amount sufficient to eliminate such excess.
 
(c)           Any Borrower may, upon notice to the applicable Swing Line Agent
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans made to it in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
applicable Swing Line Agent and the Administrative Agent not later than
10:00 a.m. (London, England time) in the case of any Swing Line Loans funded in
Europe, 10:00 a.m. (Pacific time) in the case of any Swing Line Loans funded in
the United States or 9:00 a.m. (Pacific time) in the case of any Swing Line
Loans funded in Canada on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of US$1,000,000.  Each such
notice shall specify the date and amount of such prepayment.  If such notice is
given by the applicable Borrower, such Borrower shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein.
 
(d)           If the Administrative Agent notifies the Borrowers that the
aggregate of a Lender’s Tranche A Loans and Tranche B Loans plus such Lender’s
Pro Rata Share of the Outstanding Amount of all Swing Line Loans exceeds such
Lender’s Commitment Cap, then within two Business Days after receipt of such
notice, the Borrowers shall prepay Loans in an aggregate amount sufficient to
reduce the aggregate of such Lender’s Tranche A Loans and Tranche B Loans plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
to an amount not to exceed 100% of such Lender’s Commitment Cap then in effect.
 
Section 2.5 Termination or Reduction of Commitments.  (a) The Tranche A
Borrowers may, upon notice to the Administrative Agent, terminate or from time
to time permanently reduce the Aggregate Tranche A Commitments; TCCI may, upon
notice to the Canadian Sub-Agent and the Administrative Agent, terminate the
Aggregate Tranche B Commitments, or from
 
 
34

--------------------------------------------------------------------------------

 
 
time to time permanently reduce the Aggregate Tranche B Commitments; provided
that (i) any such notice shall be received by the Administrative Agent or the
Canadian Sub-Agent, as applicable, not later than 10:00 a.m. (Pacific time), on
the Business Day immediately prior to the date of termination or reduction, (ii)
any such partial reduction shall be in an aggregate amount of US$25,000,000 or
any whole multiple of US$5,000,000 in excess thereof, (iii) such Borrower shall
not terminate or reduce such Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
applicable to such Borrower would exceed the Aggregate Commitments applicable to
such Borrower, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  Any reduction of the Aggregate Commitments shall be applied to the
applicable Commitment of each appropriate Lender according to its Pro Rata
Share.  All facility fees accrued for the account of the applicable Borrower
until the effective date of any termination of the applicable Aggregate
Commitments shall be paid on the effective date of such termination.
 
(b)           Non-Ratable Reduction.  The Tranche A Borrowers or TCCI shall have
the right, at any time, upon at least three Business Days’ notice to a
Defaulting Lender (with a copy to the Administrative Agent), to terminate in
whole such Defaulting Lender’s Tranche A Commitments or Tranche B Commitments,
respectively.  Such termination shall be effective, (x) with respect to such
Defaulting Lender’s unused Tranche A Commitments or Tranche B Commitments, as
applicable, on the date set forth in such notice, provided, however, that such
date shall be no earlier than three Business Days after receipt of such notice
and (y) with respect to each Tranche A Loan or Tranche B Loan outstanding to
such Defaulting Lender, if such Loan is a Base Rate Loan or Canadian Prime Rate
Loan, on the date set forth in such notice and, if such Loan is a Eurocurrency
Rate Loan, a Money Market LIBOR Loan or a Money Market Absolute Rate Loan, on
the last day of the then current Interest Period relating to such Loan.  Upon
termination of a Lender’s Commitment under this Section 2.5(b), the Tranche A
Borrowers or TCCI, as applicable, will pay or cause to be paid all principal of,
and interest accrued to the date of such payment on, Tranche A Loans or Tranche
B Loans, as applicable, owing to such Defaulting Lender and pay any accrued
facility fee payable to such Defaulting Lender pursuant to the provisions of
Section 2.8(a), and all other amounts payable to such Defaulting Lender
hereunder (including, but not limited to, any increased costs or other amounts
owing under Section 3.4 and any indemnification for Taxes under Section 3.1);
and upon such payments, the obligations of such Defaulting Lender hereunder
shall, by the provisions hereof, be released and discharged; provided, however,
that (i) such Defaulting Lender’s rights under Sections 3.1, 3.4 and 9.4, and
its obligations under Section 8.7 shall survive such release and discharge as to
matters occurring prior to such date; and (ii) no claim that the Tranche A
Borrowers or TCCI may have against such Defaulting Lender arising out of such
Defaulting Lender’s default hereunder shall be released or impaired in any
way.  Subject to Section 2.14, the aggregate amount of the Commitments of the
Lenders once reduced pursuant to this Section 2.5(b) may not be reinstated;
provided further, however, that if pursuant to this Section 2.5(b), the Tranche
A Borrowers or TCCI, as applicable, pay or cause to be paid to a Defaulting
Lender any principal of, or interest accrued on, the Tranche A Loans or Tranche
B Loans owing to such Defaulting Lender, then the Tranche A Borrowers or TCCI,
as applicable, shall pay or cause to
 
 
35

--------------------------------------------------------------------------------

 
 
be paid a ratable payment of principal and interest to all Tranche A Lenders or
Tranche B Lenders, as applicable, who are not Defaulting Lenders.
 
Section 2.6 Repayment of Loans.
 
(a)           Each Borrower shall repay to the Administrative Agent for the
account of each Lender on the Revolving Maturity Date applicable to such Lender
the aggregate principal amount of Loans made to it by such Lender and
outstanding on such date.
 
(b)           Each Borrower shall repay each Money Market Loan made to it on the
earlier to occur of (i) the last day of the Interest Period therefor and (ii)
the Revolving Maturity Date applicable to the Lender that made such Money Market
Loan.
 
(c)           Each Borrower shall repay each Swing Line Loan made to it on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the next occurring Revolving Maturity Date.
 
Section 2.7 Interest.
 
(a)           Subject to the provisions of subsection (b) below, (i) subject to
Section 3.2, each Eurocurrency Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate (as
determined on the applicable Spread Determination Date) plus in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State, the Mandatory Cost; (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate (as determined on the applicable Spread
Determination Date); (iii) each Canadian Prime Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Canadian Prime Rate plus the Applicable Rate (as
determined on the applicable Spread Determination Date); (iv) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Swing Line Rate; (v)
subject to Section 3.2, each Money Market LIBOR Loan shall bear interest on the
outstanding principal amount thereof for the Interest Period applicable thereto
at a rate per annum equal to the sum of the Eurocurrency Rate for such Interest
Period plus or minus the Money Market Margin quoted by the Lender making such
Loan; and (vi) each Money Market Absolute Rate Loan shall bear interest on the
outstanding principal amount thereof for the Interest Period applicable thereto
at a rate per annum equal to the Money Market Absolute Rate quoted by the Lender
making such Loan.
 
(b)           If any amount payable by any Borrower under any Loan Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate
 
 
36

--------------------------------------------------------------------------------

 
 
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.  Furthermore, upon the request of the applicable Required
Lenders, while any Event of Default exists with respect to any Borrower, such
Borrower shall pay interest on the principal amount of all outstanding
Obligations of such Borrower hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.  Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable on demand.
 
(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
           Section 2.8 Fees.
 
(a)           Facility Fee.  TMCC, for the account of the Borrowers, shall pay
or cause to be paid to the Administrative Agent for the account of each
Applicable Tranche Lender in accordance with its Pro Rata Share, a facility fee
in US Dollars equal to the Applicable Percentage times the actual daily amount
of the Aggregate Commitments of such Applicable Tranche Lenders, regardless of
usage (or, if the Aggregate Commitments of such Applicable Tranche Lenders have
terminated, on the Outstanding Amount of all Loans and Swing Line Loans of such
Applicable Tranche Lender made to the applicable Borrower(s)), which fee shall
accrue at all times during the Tranche A Availability Period of such Lender or
the Tranche B Availability Period of such Lender, as applicable (and thereafter
so long as any Loans or Swing Line Loans of such Applicable Tranche Lenders made
to any Applicable Borrower remain outstanding), including at any time during
which one or more of the conditions in Article IV is not met; provided that no
such fee shall be paid on the unused Tranche A Commitments or unused Tranche B
Commitments of any Applicable Tranche Lender that is a Defaulting
Lender.  Facility fees shall be calculated quarterly in arrears, and are due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Revolving Maturity Date of such Applicable Tranche
Lender (and, if applicable, thereafter on demand).  Notwithstanding the above,
the facility fees payable to each Lender shall be calculated with respect to
such Lender’s Commitment Cap, such that in no event shall the aggregate amount
of the facility fees paid to any Lender pursuant to this Section 2.8(a) exceed
the facility fees that would have been payable to such Lender if the aggregate
amount of such Lender’s Commitments were equal to the amount of its Commitment
Cap.
 
(b)           Other Fees. The Borrowers shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters, if any.  Any such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
 
           Section 2.9 Computation of Interest and Fees.  All computations (a)
of interest for Base Rate Loans when the Base Rate is determined by BNP
Paribas’s United States “prime rate” and (b) of interest for Canadian Prime Rate
Loans shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All computations of Drawing Fees shall be made on
the basis of a year of 365 or 366 days, as applicable, and the term to maturity
of the applicable Draft.  All computations of a Drawing Purchase Price shall be
made on the basis of a year of 365 days, and the term to maturity of the
applicable Draft.  All other computations of fees
 
 
37

--------------------------------------------------------------------------------

 
 
and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year), or, in the case of interest in
respect of Committed Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice.  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.11(a), bear
interest for one day.
 
Section 2.10 Evidence of Debt.  The Loans made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to each Borrower and the interest and payments thereon.  Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of any Borrower under the Loan Documents to pay any amount owing
with respect to the Obligations of such Borrower.  In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.  Upon the request of any Lender made through the Administrative Agent,
each Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.
 
           Section 2.11 Payments Generally.
 
(a)           All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein and except with respect
to principal of and interest on Loans denominated in an Alternative Currency,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s (or in the case of Tranche B Lenders,
the Canadian Sub-Agent’s) Office in US Dollars and in Same Day Funds not later
than 2:00 p.m. (or in the case of the Tranche B Lenders, not later than 12:00
p.m.) on the date specified herein.  Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent (or in the case of TCCI, the Canadian Sub-Agent), for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office or Canadian Sub-Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein.  Except as
otherwise expressly provided herein, all payments by (i) the Tranche A Borrowers
shall be made to the Administrative Agent and (ii) TCCI shall be made to the
Canadian Sub-Agent, for the account of the respective Lenders to which such
payment is owed.  Without limiting the generality of the foregoing, the
Administrative Agent may require that (x) any payment by any Borrower due under
this Agreement, other than any payment to be made in respect of the Tranche B
Facility, be made in the United States and (y) any payments to be made
 
 
38

--------------------------------------------------------------------------------

 
 
by TCCI in respect of the Tranche B Facility be made in Canada.  If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
US Dollars in the Dollar Equivalent of the Alternative Currency payment
amount.  The Administrative Agent or the Canadian Sub-Agent, as the case may be,
will promptly distribute to each Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent or the Canadian Sub-Agent (i) after 2:00 p.m., in the case
of payments in US Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent or the Canadian Sub-Agent in the case of payments in an
Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.
 
(b)           If any payment to be made by any Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.  Whenever any payment hereunder in respect of Bankers’
Acceptances, Drafts or BA Equivalent Notes shall be stated to be due on a day
other than a Canadian Business Day such payment shall be made on the next
succeeding Canadian Business Day.
 
(c)           Unless a Borrower or any Lender has notified the Administrative
Agent or the Canadian Sub-Agent, as the case may be, prior to the time any
payment is required to be made by it to the Administrative Agent or the Canadian
Sub-Agent hereunder, that such Borrower or such Lender, as the case may be, will
not make such payment, the Administrative Agent or the Canadian Sub-Agent may
assume that such Borrower or such Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto.  If and to
the extent that such payment was not in fact made to the Administrative Agent or
the Canadian Sub-Agent in Same Day Funds, then:
 
(i)           if a Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent or the Canadian Sub-Agent,
as the case may be, the portion of such assumed payment that was made available
to such Lender in Same Day Funds, together with interest thereon in respect of
each day from and including the date such amount was made available by the
Administrative Agent or the Canadian Sub-Agent to such Lender to the date such
amount is repaid to the Administrative Agent or Canadian Sub-Agent in Same Day
Funds at the Overnight Rate from time to time in effect; and
 
(ii)           if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent or the Canadian Sub-Agent,
as the case may be, the amount thereof in Same Day Funds, together with interest
thereon for the period from the date such amount was made available by the
Administrative Agent or the Canadian Sub-Agent to the applicable Borrower to the
date such amount is recovered by the Administrative Agent or the Canadian
Sub-Agent (the “Compensation Period”) at a rate per annum equal to the Overnight
Rate from time to time in effect.  If such Lender pays such amount to the
Administrative Agent or the Canadian Sub-Agent, then such amount shall
constitute such Lender’s Loan included in the applicable Borrowing.  If such
Lender
 
 
39

--------------------------------------------------------------------------------

 
 
does not pay such amount forthwith upon the Administrative Agent’s or the
Canadian Sub-Agent’s demand therefor, the Administrative Agent or the Canadian
Sub-Agent may make a demand therefor upon the applicable Borrower, and such
Borrower shall pay such amount to the Administrative Agent or the Canadian
Sub-Agent, together with interest thereon for the Compensation Period at a rate
per annum equal to the rate of interest applicable to the applicable
Borrowing.  Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent, the Canadian Sub-Agent or any Borrower may have against
any Lender as a result of any default by such Lender hereunder.
 
A notice of the Administrative Agent or the Canadian Sub-Agent, as the case may
be, to any Lender or any Borrower with respect to any amount owing under this
subsection (c) shall be conclusive, absent manifest error.
 
(d)           If any Lender makes available to the Administrative Agent or the
Canadian Sub-Agent, as the case may be, funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the applicable Borrower by the Administrative
Agent or the Canadian Sub-Agent because the conditions to the applicable
Borrowing set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent or the Canadian Sub-Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest, on the succeeding Business Day.
 
(e)           The obligations of the Lenders hereunder to make Committed Loans
and to fund participations in Swing Line Loans are several and not joint.  The
failure of any Lender to make any Committed Loan or to fund participations in
Swing Line Loans on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan or to fund participations in Swing Line Loans.
 
(f)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
(g)           For the purposes of the Interest Act (Canada) and disclosure under
such act, whenever any interest or fees to be paid by TCCI under this Agreement
is to be calculated on the basis of a period of time that is less than a
calendar year, the yearly rate of interest to which the rate determined pursuant
to such calculation is equivalent is the rate so determined multiplied by the
number of days in the calendar year in which the same is to be ascertained and
divided by the actual number of days in such period of time.
 
(h)           Notwithstanding any provision of this Agreement, in no event shall
the aggregate “interest” (as defined in section 347 of the Criminal Code
(Canada)) payable by TCCI under this Agreement exceed the effective annual rate
of interest on the “credit advanced” (as defined in that section) under this
Agreement lawfully permitted by that section and, if any payment, collection or
demand pursuant to this Agreement in respect of “interest” (as defined in that
section) payable by TCCI is determined to be contrary to the provisions of that
section, such
 
 
40

--------------------------------------------------------------------------------

 
 
payment, collection or demand shall be deemed to have been made by mutual
mistake of TCCI, the Administrative Agent and the Lenders and the amount of such
payment or collection shall be refunded to TCCI.  For the purposes of this
Agreement, the effective annual rate of interest shall be determined in
accordance with generally accepted actuarial practices and principles over the
relevant term and, in the event of dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by the Administrative Agent will be
prima facie evidence of such rate.
 
Section 2.12 Sharing of Payments.  If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Committed Loans made
by it to a Borrower, or the participations in Swing Line Loans held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Committed Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent or
the Canadian Sub-Agent, as the case may be, of such fact, and (b) purchase from
the other Lenders (other than any Defaulting Lenders) such participations in the
Committed Loans and subparticipations in Swing Line Loans and Swing Line Loans
made by them to such Borrower as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Committed Loans and Swing
Line Loans pro rata with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 9.6 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon.  Each Borrower
agrees that any Lender so purchasing a participation or subparticipation from
another Lender may, to the fullest extent permitted by Law, exercise all of its
rights of payment (including any right of set-off, but subject to Section 9.9)
with respect to such participation or subparticipation as fully as if such
Lender were the direct creditor of such Borrower in the amount of such
participation or subparticipation.  The Administrative Agent or the Canadian
Sub-Agent, as the case may be, will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations or subparticipation
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments.  Each Lender that purchases a participation or
subparticipation pursuant to this Section shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
 
Section 2.13 Extension of Revolving Maturity Date.
 
(a)           Not earlier than 60 days prior to, nor later than 35 days prior
to, any anniversary of the Closing Date (an “Extension Date”), the Borrowers
may, upon notice to the Administrative Agent (which shall promptly notify the
appropriate Lenders), request an extension of the Revolving Maturity Date then
in effect for a period of one year.  Within 20 days of delivery of such notice,
each appropriate Lender shall notify the Administrative Agent whether or not it
consents to such extension (which consent may be given or withheld in such
 
 
41

--------------------------------------------------------------------------------

 
 
Lender’s sole and absolute discretion).  Any Lender not responding within the
above time period shall be deemed not to have consented to such extension.  The
Administrative Agent shall notify the Borrowers and the appropriate Lenders of
the Lenders’ responses not less than 10 days prior to the applicable Extension
Date.  If any Lender declines, or is deemed to have declined, to consent to such
extension, the applicable Borrower may, at its own expense, cause any such
Lender to be replaced as a Lender pursuant to Section 9.16.
 
(b)           The Revolving Maturity Date shall be extended only if Lenders
holding at least 51% of all outstanding Commitments (after giving effect to any
replacements of Lenders permitted herein) (the “Consenting Lenders”) have
consented thereto.  If so extended, the Revolving Maturity Date, as to the
Consenting Lenders, shall be extended for one year from the Revolving Maturity
then in effect, effective as of the applicable Extension Date.  The
Administrative Agent and the Borrowers shall promptly confirm to the Lenders
such extension.  As a condition precedent to such extension, each Borrower shall
deliver to the Administrative Agent a certificate of such Borrower dated as of
the Extension Date (in sufficient copies for each appropriate Lender) signed by
a Responsible Officer of such Borrower (i) certifying and attaching the
resolutions adopted by such Borrower approving or consenting to such extension
and (ii) certifying that, before and after giving effect to such extension, (A)
the representations and warranties of such Borrower contained in Article V and
the other Loan Documents are true and correct on and as of the Extension Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Section 2.13, the representations and
warranties contained in subsections (a) and (b) of Section 5.4 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.1, and (B) no Default with respect to such
Borrower exists.  The Borrowers shall prepay any Committed Loans outstanding on
each Revolving Maturity Date (and pay any additional amounts required pursuant
to Section 3.5) to the extent necessary to keep outstanding Committed Loans
ratable with any revised and new Pro Rata Shares of all the Lenders.
 
(c)           This Section shall supersede any provisions in Section 2.12 or
Section 9.1 to the contrary.
 
Section 2.14 Increase in Commitments.
 
(a)           Provided there exists no Default applicable to any Tranche A
Borrower, upon notice by TMCC to the Administrative Agent (which shall promptly
notify the appropriate Lenders), TMCC may from time to time, request an increase
in the Aggregate Commitments applicable to all Tranche A Borrowers to an amount
(for all such requests) not exceeding US$4,000,000,000.  At the time of sending
such notice, TMCC (in consultation with the Administrative Agent) shall specify
the time period within which each Lender is requested to respond (which shall in
no event be less than 10 Business Days from the date of delivery of such notice
to the appropriate Lenders).  Each appropriate Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Pro Rata Share of such requested increase.  Any appropriate
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment.  The Administrative Agent shall notify all of the
Tranche A Borrowers and each appropriate Lender of the Lenders’ responses to
each request
 
 
42

--------------------------------------------------------------------------------

 
 
made hereunder.  To achieve the full amount of a requested increase, TMCC may
also invite additional Eligible Assignees to become Lenders pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel; provided that the minimum commitment of each such Eligible
Assignee is not less than US$10,000,000.  The consent of the Lenders is not
required to increase the amount of the Aggregate Tranche A Commitments pursuant
to this Section, except that each appropriate Lender shall have the right to
consent to an increase in the amount of its Commitment as set forth in this
Section 2.14(a).  If the Lenders and Eligible Assignees do not agree to increase
the applicable Aggregate Tranche A Commitments by the amount requested by TMCC
pursuant to this Section 2.14(a), TMCC may (i) withdraw its request for an
increase in its entirety or (ii) accept, in whole or in part, the increases that
have been offered.
 
(b)           If the applicable Aggregate Commitments are increased in
accordance with this Section, the Administrative Agent and TMCC shall determine
the effective date (the “Increase Effective Date”) and the final allocation of
such increase.  The Administrative Agent shall promptly notify TMCC and the
appropriate Lenders of the final allocation of such increase and the Increase
Effective Date.  As a condition precedent to such increase, each Tranche A
Borrower shall deliver to the Administrative Agent a certificate of such Tranche
A Borrower dated as of the Increase Effective Date (in sufficient copies for
each appropriate Lender) signed by a Responsible Officer of such Tranche A
Borrower certifying that no Default applicable to such Tranche A Borrower
exists.  The Tranche A Borrowers shall prepay any Committed Loans outstanding on
the Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.5) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Pro Rata Shares arising from any nonratable increase in
the Commitments under this Section.


(c)           This Section shall supersede any provisions in Sections 2.12 or
9.1 to the contrary.


           Section 2.15 Drawings of Bankers’ Acceptances, Drafts and BA
Equivalent Notes.
 
(a)           Request for Drawing.  Each Drawing shall be made on notice, given
not later than 11:00 A.M. (Montreal time) on a Canadian Business Day at least
two Canadian Business Days prior to the date of the proposed Drawing, by TCCI to
the Canadian Sub-Agent, which shall give each Tranche B Lender prompt notice
thereof by telecopier.  Each notice of a Drawing shall be in writing (including
by telecopier), in substantially the form of Exhibit A-1 hereto, specifying
therein the requested (i) date of such Drawing (which shall be a Canadian
Business Day), (ii) aggregate Face Amount of such Drawing and (iii) initial BA
Maturity Date for each Bankers’ Acceptance and Draft comprising part of such
Drawing; provided, however, that, if the Canadian Sub-Agent determines in good
faith (which determination shall be conclusive and binding upon TCCI) that the
Drafts to be accepted and purchased (or purchased, as the case may be) as part
of any Drawing cannot, due solely to the requested aggregate Face Amount
thereof, be accepted and/or purchased ratably by the Tranche B Lenders in
accordance with Section 2.1(b), then the aggregate Face Amount of such Bankers’
Acceptances to be created and purchased and Drafts to be purchased shall be
reduced to such lesser amount as the Canadian Sub-Agent determines will permit
such Drafts comprising part of such Drawing to be so accepted and purchased (or
to be purchased, as the case may be).  The Canadian Sub-Agent agrees that it
will, as promptly as
 
 
43

--------------------------------------------------------------------------------

 
 
practicable, notify TCCI of the unavailability of Bankers’ Acceptances.  Each
Draft in connection with any requested Drawing (A) shall be in a minimum amount
of CDN$5,000,000 or an integral multiple of CDN$1,000,000 in excess thereof, and
(B) shall be dated the date of the proposed Drawing.  Each Tranche B Lender
shall, before 1:00 P.M. (Montreal time) on the date of each Drawing, (i)
complete one or more Drafts in accordance with the related Committed Loan
Notice, accept such Drafts and purchase the Bankers’ Acceptances created thereby
for the Drawing Purchase Price; or (ii) complete one or more Drafts in
accordance with the Drawing Notice and purchase such Drafts for the Drawing
Purchase Price and shall, before 1:00 P.M. (Montreal time) on such date, make
available for the account of its Applicable Lending Office to the Canadian
Sub-Agent at its Canadian Sub-Agent’s Office, in same day funds, the Drawing
Purchase Price payable by such Tranche B Lender for such Drafts less the Drawing
Fee payable to such Tranche B Lender with respect thereto under Section
2.15(b).  Upon the fulfillment of the applicable conditions set forth in Section
4.2, the Canadian Sub-Agent will make the funds it has received from the Tranche
B Lenders available to TCCI by wire transfer in accordance with instructions
provided to (and reasonably acceptable to) the Canadian Sub-Agent by the
Canadian Borrower.
 
(b)           Drawing Fees.  TCCI shall, on the date of each Drawing and on the
date of each renewal of any outstanding Bankers’ Acceptances or BA Equivalent
Notes, pay to the Canadian Sub-Agent, in Canadian Dollars, for the ratable
account of the Tranche B Lenders accepting Drafts and purchasing Bankers’
Acceptances or purchasing Drafts which have not been accepted by any Tranche B
Lender, the Drawing Fee with respect to such Drafts.  TCCI irrevocably
authorizes each such Tranche B Lender to deduct the Drawing Fee payable with
respect to each Draft of such Tranche B Lender from the Drawing Purchase Price
payable by such Tranche B Lender in respect of such Draft in accordance with
this Section 2.15 and to apply such amount so withheld to the payment of such
Drawing Fee for the account of TCCI and, to the extent such Drawing Fee is so
withheld and legally permitted to be so applied, TCCI’s obligations under the
preceding sentence in respect of such Drawing Fee shall be satisfied.
 
(c)           Limitations on Drawings.  Anything in Section 2.15(a) to the
contrary notwithstanding, TCCI may not select a Drawing if the obligation of the
Tranche B Lenders to purchase and accept Bankers’ Acceptances shall then be
suspended pursuant to Section 2.15(e) or 3.2(b).
 
(d)           Binding Effect of Committed Loan Notices.  Each Committed Loan
Notice for a Drawing shall be irrevocable and binding on TCCI.  In the case of
any proposed Drawing, TCCI shall indemnify each Tranche B Lender (absent any
gross negligence by the Tranche B Lender) against any loss, cost or expense
incurred by such Tranche B Lender as a result of any failure to fulfill on or
before the date specified in the Committed Loan Notice for such Drawing the
applicable conditions set forth in Section 4.2, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Tranche B Lender to fund the Drawing
Purchase Price to be paid by such Tranche B Lender for Drafts when, as a result
of such failure, such Drafts are not issued on such date (but, in any event,
excluding any loss of profit and the Drawing Fee applicable to such Drafts).
 
 
44

--------------------------------------------------------------------------------

 
 
(e)           Circumstances Making Bankers’ Acceptances Unavailable.  If the
Canadian Sub-Agent in good faith determines that for any reason a market for
Bankers’ Acceptances does not exist at any time or the Tranche B Lenders cannot
for other reasons, after reasonable efforts, readily sell Bankers’ Acceptances
or perform their other obligations under this Agreement with respect to Bankers’
Acceptances, the Canadian Sub-Agent will promptly so notify TCCI and each
Tranche B Lender.  Thereafter, TCCI’s right to request the acceptance and/or
purchase of Drafts shall be and remain suspended until the Canadian Sub-Agent
determines and notifies TCCI and each Tranche B Lender that the condition
causing such determination no longer exists.
 
(f)           Presigned Draft Forms.  To enable the Tranche B Lenders to create
Bankers’ Acceptances or purchase Drafts, as the case may be, in accordance with
Section 2.1(b) and this Section 2.15, TCCI hereby appoints each Tranche B Lender
as its attorney to sign and endorse on its behalf (for the purpose of acceptance
and/or purchase of Drafts pursuant to this Agreement), in handwriting or by
facsimile or mechanical signature as and when deemed necessary by such Tranche B
Lender, blank forms of Drafts.  In this respect, it is each Tranche B Lender’s
responsibility to maintain an adequate supply of blank forms of Drafts for
acceptance under this Agreement.  TCCI recognizes and agrees that all Drafts
signed and/or endorsed on its behalf by a Tranche B Lender shall bind TCCI as
fully and effectually as if signed in the handwriting of and duly issued by the
proper signing officers of TCCI.  Each Tranche B Lender is hereby authorized
(for the purpose of acceptance and/or purchase of Drafts pursuant to this
Agreement) to complete and issue such Drafts endorsed in blank in such face
amounts as may be determined by such Tranche B Lender; provided that the
aggregate amount thereof is equal to the aggregate amount of Drafts required to
be purchased by such Tranche B Lender.  On request by TCCI, a Tranche B Lender
shall cancel all forms of Drafts  which have been pre-signed or pre-endorsed by
or on behalf of TCCI and which are held by such Tranche B Lender and have not
yet been issued in accordance herewith.  Each Tranche B Lender further agrees to
retain such records in the manner and/or the statutory periods provided in the
various Canadian provincial or federal statutes and regulations which apply to
such Tranche B Lender.  Each Tranche B Lender shall maintain a record with
respect to Drafts held by it in blank hereunder, voided by it for any reason,
accepted and purchased by it hereunder, and cancelled at their respective
maturities.  Each Tranche B Lender agrees to provide such records to TCCI at
TCCI’s expense upon request.  Drafts shall be signed by a duly authorized
officer or officers of TCCI or by its attorneys, including its attorneys
appointed pursuant to this Section 2.15(f).  Notwithstanding that any person
whose signature appears on any Drafts as a signatory for TCCI may no longer be
an authorized signatory for TCCI at the date of issuance of a Drafts, such
signature shall nevertheless be valid and sufficient for all purposes as if such
authority had remained in force at the time of such issuance, and any such
Drafts so signed shall be binding on TCCI.
 
(g)           Distribution of Bankers’ Acceptances.  Bankers’ Acceptances and
Drafts purchased by a Tranche B Lender in accordance with the terms of
Section 2.1(b) and this Section 2.15 may, in such Tranche B Lender’s sole
discretion, be held by such Tranche B Lender for its own account until the
applicable BA Maturity Date or sold, rediscounted or otherwise disposed of by it
at any time prior thereto in any relevant market therefor.
 
(h)           Failure to Fund in Respect of Drawings.  The failure of any
Tranche B Lender to fund the Drawing Purchase Price to be funded by it as part
of any Drawing shall not relieve any other Tranche B Lender of its obligation
hereunder to fund its Drawing Purchase Price on the
 
 
45

--------------------------------------------------------------------------------

 
 
date of such Drawing, but no Tranche B Lender shall be responsible for the
failure of any other Tranche B Lender to fund the Drawing Purchase Price to be
funded or made, as the case may be by such other Tranche B Lender on the date of
any Drawing.
 
(i)           Issue of BA Equivalent Notes.  TCCI shall, at the request of a
Tranche B Lender, issue one or more non-interest bearing promissory notes (each
a “BA Equivalent Note”) payable on the date of maturity of the unaccepted Draft
referred to below, in such form as such Tranche B Lender may specify, in a
principal amount equal to the Face Amount of, and in exchange for, any
unaccepted Drafts which such Tranche B Lender has purchased or has arranged to
have purchased in accordance with Section 2.1(b).  TCCI and each Tranche B
Lender hereby acknowledge and agree that from time to time certain Tranche B
Lenders may elect not to receive any BA Equivalent Note, and  TCCI and each
applicable Tranche B Lender agrees that with respect to any such Tranche B
Lender, in lieu of receiving BA Equivalent Notes, the applicable Tranche B
Loan may be evidenced by a loan account which such Tranche B Lender shall
maintain in its name, and in such event such loan account shall be entitled to
all the benefits of BA Equivalent Notes.
 
(j)           Payment, Conversion or Renewal of Bankers’ Acceptances.  Upon the
maturity of a Bankers’ Acceptance, Draft or BA Equivalent Note, TCCI may (i)
elect to issue a replacement Bankers’ Acceptance, Draft or BA Equivalent Note by
giving a Drawing Notice in accordance with Section 2.15(a), (ii) elect to have
all or a portion of the Face Amount of such Bankers’ Acceptance, Draft or BA
Equivalent Note converted to a Canadian Prime Rate Loan, by giving a Notice of
Borrowing in accordance with Section 2.2, or (iii) pay, on or before 10:00 a.m.
(Montreal time) on the maturity date for such Bankers’ Acceptance, Draft or BA
Equivalent Note, an amount in Canadian Dollars equal to the Face Amount of such
Bankers’ Acceptance, Draft or BA Equivalent Note (notwithstanding that a Tranche
B Lender may be the holder thereof at maturity).  Any such payment shall satisfy
TCCI’s obligations under the Bankers’ Acceptance, Draft or BA Equivalent Note to
which it relates and the relevant Lender shall thereafter be solely responsible
for the payment of such Bankers’ Acceptances, Drafts or BA Equivalent
Notes.  During the existence of an Event of Default with respect to TCCI, no
Drawing may be requested, nor may any Bankers' Acceptance, Draft or BA
Equivalent Note be renewed or continued by TCCI, without the consent of the
applicable Required Lenders, and the Required Lenders may demand that any or all
of the then outstanding Bankers' Acceptances, Drafts and BA Equivalent Notes be
prepaid by TCCI on the last day of the then current BA Maturity Date with
respect thereto.
 
(k)           Automatic Conversion.  If TCCI fails to pay any Bankers’
Acceptance, Draft or BA Equivalent Note when due, or to issue a replacement
Bankers’ Acceptance, Draft or BA Equivalent Note in the Face Amount of such
Bankers’ Acceptance, Draft or BA Equivalent Note pursuant to Section 2.15 (j),
the unpaid amount due and payable in respect thereof shall be converted, as of
such date, and without any necessity for TCCI to give a Notice of Borrowing in
accordance with Section 2.2, to a Canadian Prime Rate Loan made by the Tranche B
Lenders ratably under this Agreement and shall bear interest calculated and
payable as provided in Section 2.7.
 
(l)           Payment of Bankers Acceptances on Default.  In the event that the
maturity of outstanding Bankers’ Acceptances, Drafts and BA Equivalent Notes is
accelerated pursuant to
 
 
46

--------------------------------------------------------------------------------

 
 
Section 7.1, TCCI shall pay to the Canadian Sub-Agent in Canadian Dollars in
same-day funds the aggregate principal amount of all such Bankers’ Acceptances,
Drafts and BA Equivalent Notes in satisfaction of its obligations in respect
thereof.
 
(m)           Inconsistencies.  In the event of any inconsistency between the
provisions of this Section 2.15 and any other provision of Article II with
respect to Bankers’ Acceptances or BA Equivalent Notes, the provisions of this
Section 2.15 shall prevail.
 
(n)           Cash Collateralization.  Subject to Section 2.15(l), (i) an amount
equal to the aggregate Face Amount of all Bankers’ Acceptances, Drafts and BA
Equivalent Notes which are subject to any voluntary or mandatory prepayment by
TCCI shall be deposited by TCCI with the Canadian Sub-Agent, in Canadian
Dollars, until the BA Maturity Date of each such Bankers’ Acceptance, Drafts and
BA Equivalent Note and (ii) upon the BA Maturity Date of any Bankers’
Acceptance, Draft or BA Equivalent Note in respect of which any such deposit has
been made, the Canadian Sub-Agent shall be, and hereby is, authorized (without
notice to or any further action by TCCI) to apply such amount (or the applicable
portion thereof) to the payment of such Bankers’ Acceptance, Draft or BA
Equivalent Note.
 
           Section 2.16 Swing Line Loans.
 
(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, each Swing Line Lender severally agrees, in reliance upon the agreements
of the other Lenders set forth in this Section 2.16 to make loans in US Dollars
or any Alternative Currency (each such loan, a “Swing Line Loan”) to the
Borrowers from time to time on any Business Day during the Availability Period
applicable to such Swing Ling Lender in an aggregate amount not to exceed at any
time outstanding (i) for each Swing Line Lender, such Swing Line Lender’s Swing
Line Commitment or (ii) for all Swing Line Loans, the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the ratable share of the Outstanding Amount of Committed Loans and Money
Market Loans of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitments; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings in respect of the Tranche A
Borrowers or TCCI, respectively, shall not exceed the applicable Aggregate
Commitments, (ii) the aggregate Outstanding Amount of the Committed Loans of any
Lender under the Tranche A Commitments or Tranche B Commitments, as applicable,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans to the applicable Borrower(s) shall not exceed such Lender’s Commitment
applicable to such Borrower(s) and (iii) the aggregate Outstanding Amount of
Committed Loans of any Lender under the Tranche A Facility and Tranche B
Facility, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Commitment Cap and provided,
further, that the Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan.  Each Swing Line Borrowing shall
consist of borrowings made from the several Swing Line Lenders ratably to their
respective Swing Line Commitments.  Within the foregoing limits, and subject to
the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.16, prepay under Section 2.4, and reborrow under this Section
2.16.  Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk
 
 
47

--------------------------------------------------------------------------------

 
 
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s ratable share times the amount of such Swing Line Loan.
 
(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the applicable Borrower’s irrevocable notice to the applicable Swing Line
Agent and the Administrative Agent, which (x) in the case of Swing Line Loans
requested by notice to the Administrative Agent, may be given by telephone and
(y) in the case of Swing Line Loans requested by notice to a Swing Line Agent,
may not be given by telephone, but may be given by electronic delivery,
confirmed promptly by delivery to the applicable Swing Line Agent and the
Administrative Agent of an original Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the applicable Borrower.  Each
such notice must be received by the applicable Swing Line Agent and the
Administrative Agent not later than 10:00 a.m. (London, England time) in the
case of any Swing Line Loans to be funded in Europe, 10:00 a.m. (Pacific time)
in the case of any Swing Line Loans to be funded in the United States or 9:00
a.m. (Pacific time) in the case of any Swing Line Loans to be funded in Canada
on the requested borrowing date, and shall specify (i) the amount and currency
to be borrowed, which shall be a minimum of US$1,000,000, (or CDN$500,000 where
the Swing Line Borrowing is requested by TCCI) (provided that, in the case of
TMFNL, such amount shall not be less than the Dollar Equivalent of EUR 100,000
or any other amount as at any time set forth in the definition of “professional
market party” under or pursuant to the Netherlands Financial Supervision Act
(wet op het financieel toezicht)), and (ii) the requested borrowing date, which
shall be a Business Day.  Each such telephonic notice must be confirmed promptly
by delivery to the applicable Swing Line Agent and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the applicable Borrower.  Promptly after receipt by the
applicable Swing Line Agent of any telephonic Swing Line Loan Notice, such Swing
Line Agent will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, such Swing Line Agent will notify the Administrative Agent
(by telephone or in writing) of the contents thereof, and will notify each Swing
Line Lender (by telephone or in writing) of the contents thereof.  Unless the
applicable Swing Line Agent has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. (London, England time, in the case of any Swing Line Loan to be funded
in Europe, or New York City time, in the case of any Swing Line Loan to be
funded in North America) on the date of the proposed Swing Line Borrowing (A)
directing each Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.16(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, each Swing Line Lender will, not later than 3:00 p.m. (London, England
time, in the case of any Swing Line Loan to be funded in Europe, Pacific time,
in the case of any Swing Line Loan to be funded in the United States or Montreal
time, in the case of any Swing Line Loan to be funded in Canada) on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the applicable Borrower at its office by crediting
the account of such Borrower on the books of the applicable Swing Line Agent in
Same Day Funds or as otherwise directed by such Borrower.
 
 
48

--------------------------------------------------------------------------------

 
 
(c)           Refinancing of Swing Line Loans.
 
(i)           The Swing Line Lenders at any time in their respective sole and
absolute discretion may direct the applicable Swing Line Agent to request, on
behalf of the applicable Borrower (and each Borrower hereby irrevocably
authorizes each Swing Line Agent to so request on its behalf), that each
Applicable Tranche Lender make a Base Rate Committed Loan for the account of
such Borrower in an amount equal to such Lender’s ratable share of (A) the
amount of Swing Line Loans made to such Borrower and then outstanding, in the
case of Swing Line Loans denominated in US Dollars, or (B) the Dollar Equivalent
of the amount of Swing Line Loans made to such Borrower and then outstanding, in
the case of Swing Line Loans denominated in any Alternative Currency.  Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.2, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.2.  The applicable Swing Line Agent shall furnish the applicable
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent or the Canadian Sub-Agent, as
applicable.  Each Applicable Tranche Lender shall make an amount equal to its
ratable share of the amount specified in such Committed Loan Notice available to
the Administrative Agent or the Canadian Sub-Agent, as applicable, in Same Day
Funds for the account of the Swing Line Lenders at the Administrative Agent’s
Office or the Canadian Sub-Agent’s Office, as applicable, for US
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.16(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the applicable Borrower in such amount.  The Administrative
Agent or the Canadian Sub-Agent, as applicable shall remit the funds so received
to the Swing Line Lenders.
 
(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.16(c)(i), the request
for Base Rate Committed Loans submitted by the applicable Swing Line Agent as
set forth herein shall be deemed to be a request by such Swing Line Agent that
each Applicable Tranche Lender fund its risk participation in the relevant Swing
Line Loan and each such Lender’s payment to the Administrative Agent or the
Canadian Sub-Agent, as applicable, for the account of the Swing Line Lenders
pursuant to Section 2.16(c)(i) shall be deemed payment in respect of such
participation.
 
(iii)           If any Applicable Tranche Lender fails to make available to the
Administrative Agent or the Canadian Sub-Agent, as applicable, for the account
of the Swing Line Lenders any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.16(c) by the time specified in
Section 2.16(c)(i), the Swing Line Lenders shall be entitled to recover from
such Lender (acting through the Administrative Agent or the Canadian Sub-Agent,
as applicable), on demand, such amount with interest thereon for the period from
the date such payment is required to the date on which such payment is
immediately available to the Swing Line Lenders at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any
 
 
49

--------------------------------------------------------------------------------

 
 
administrative, processing or similar fees customarily charged by the applicable
Swing Line Lender in connection with the foregoing.  If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be.  A certificate of a Swing Line Lender submitted to any Lender (through
the Administrative Agent or the Canadian Sub-Agent, as applicable) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
 
(iv)           Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.16(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against any Swing Line Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.16(c) is
subject to the conditions set forth in Section 4.2.  No such funding of risk
participations shall relieve or otherwise impair the obligation of any Borrower
to repay Swing Line Loans made to it, together with interest as provided herein.
 
(d)           Repayment of Participations.
 
(i)           At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the applicable Swing Line Lender receives
any payment on account of such Swing Line Loan, the Swing Line Lender will
promptly distribute to such Lender its ratable share thereof in the same funds
as those received by such Swing Line Lender.
 
(ii)           If any payment received by a Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by such
Swing Line Lender under any of the circumstances described in Section 9.6
(including pursuant to any settlement entered into by such Swing Line Lender in
its discretion), each Lender shall pay to such Swing Line Lender its ratable
share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate.  The Administrative Agent will make such
demand upon the request of the applicable Swing Line Lender.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
 
(e)           Interest for Account of Swing Line Lenders.  The applicable Swing
Line Agent shall be responsible for invoicing the applicable Borrower for
interest on the Swing Line Loans.  Until each Lender funds its Base Rate
Committed Loan or risk participation pursuant to this Section 2.16 to refinance
such Lender’s ratable share of any Swing Line Loan, interest in respect of such
ratable share shall be solely for the account of the respective Swing Line
Lenders.
 
 
50

--------------------------------------------------------------------------------

 
 
(f)           Payments Directly to Swing Line Lender.  Each Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans made
directly to the applicable Swing Line Agent, for the account of the respective
Swing Line Lenders.
 
Section 2.17 Defaulting Lenders.  Anything contained herein to the contrary
notwithstanding, (a) to the extent permitted by applicable law, until such time
as the Default Excess with respect to such Defaulting Lender shall have been
reduced to zero, any prepayment of the Loans shall, if the Tranche A Borrowers
or TCCI, as applicable, so direct at the time of making such prepayment, be
applied to the Loans of other Applicable Tranche Lenders as if such Defaulting
Lender had no Tranche A Loans or Tranche B Loans, as applicable, outstanding;
(b) such Defaulting Lender’s unused Aggregate Commitments shall be excluded for
purposes of calculating the facility fee payable to Lenders pursuant to Section
2.8(a) in respect of any day during any Default Period with respect to such
Defaulting Lender, and such Defaulting Lender shall not be entitled to receive
any facility fee with respect to its unused Commitment(s) pursuant to Section
2.8(a) for any Default Period with respect to such Defaulting Lender; and
(c) the aggregate amount of the Tranche A Loans and Tranche B Loans as at any
date of determination shall be calculated as if such Defaulting Lender had
funded all Defaulted Loans of such Defaulting Lender.  No Commitment of any
Lender shall be increased or otherwise affected, and, except as otherwise
expressly provided in this Section 2.17, performance by any Borrower or any
Lender of its obligations hereunder shall not be excused or otherwise modified
as a result of any failure by a Defaulting Lender to fund or the operation of
this Section 2.17.  The rights and remedies against a Defaulting Lender under
this Section 2.17 are in addition to other rights and remedies that the
Borrowers, the Administrative Agent or any other Lender may have against such
Defaulting Lender with respect to any Defaulted Loan.


ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


Section 3.1 Taxes.


(a)           Subject to the other provisions of this Section 3.1 and Section
9.15, any and all payments by any Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future Taxes.  If
any Borrower shall be required by any Laws to deduct any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.1(a)), each of the
Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower shall
make such deductions, (iii) such Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, such Borrower
shall furnish to the Administrative Agent (which shall forward the same to such
Lender) the original or a certified copy of a receipt evidencing payment thereof
or other evidence of such payment.
 
 
51

--------------------------------------------------------------------------------

 
 
(b)           In addition, each Borrower agrees to pay to each appropriate
Lender Other Taxes incurred by such Lender.
 
(c)           Each Borrower agrees to indemnify the Administrative Agent and
each appropriate Lender for (i) the full amount of Taxes and Other Taxes
(including any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 3.1(c)) paid by the Administrative Agent and
such Lender and (ii) any liability (including additions to tax, penalties,
interest and expenses) arising therefrom or with respect thereto.  Payment under
this Section 3.1(c) shall be made within 15 days after the date the Lender or
the Administrative Agent makes a demand therefor.
 
(d)           In the case of interest payments made by TKG or TLG, this Section
3.1 shall only apply to a Lender who is the legal and beneficial owner of
amounts received pursuant to this Agreement and has provided evidence to TKG or
TLG: (i) that such Lender is a person (a corporate body or an individual) which
is, for taxation purposes, resident outside of the territory of the Federal
Republic of Germany, (ii) if such Lender is a partnership, that all direct and
indirect partners of that partnership are persons who are, for taxation
purposes, resident outside of the territory of the Federal Republic of Germany,
and does not hold any amounts received pursuant to this Agreement through a
permanent establishment or a permanent representative in Germany or (iii) that
such Lender qualifies as a credit institution or financial institution within
the meaning of the German Banking Act (Kreditwesengesetz).
 
(e)           TFSUK is not required to pay additional amounts to a Lender (other
than a new Lender pursuant to a request by a Borrower under Section 9.16)
pursuant to Section 3.1 in respect of any Tax that is required by the United
Kingdom to be withheld from a payment of interest on a Loan made to TFSUK if at
the time the payment falls due (i) the relevant Lender is not a UK Qualifying
Lender and that Tax would not have been required to be withheld had that Lender
been a UK Qualifying Lender unless the reason that that Lender is not a UK
Qualifying Lender is a change after the date on which it became a Lender under
this Agreement in (or in the interpretation, administration or application of)
any law or double taxation agreement or any published practice or published
concession of any relevant Governmental Authority; or (ii) the relevant Lender
is a UK Treaty Lender and TFSUK is able to demonstrate that that Tax is required
to be withheld as a result of the failure of the relevant Lender to comply with
its obligations under Section 9.15(a).  Any Lender which is a Lender in respect
of a Loan to TFSUK and which is not, or ceases to be, a UK Qualifying Lender,
for whatever reason, shall promptly notify the Administrative Agent and TFSUK.
 
(f)           If the Administrative Agent or a Lender shall become aware that it
is entitled to claim a refund from a Governmental Authority in respect of, or
remission for, Taxes or Other Taxes as to which it has received additional
amounts under this Section 3.1, such Administrative Agent or Lender shall
promptly notify the applicable Borrower and Agent (as applicable) of the
availability of such claim and, to the extent that the Lender or the
Administrative Agent (as applicable) determines in good faith that making such
claim will not have an adverse effect on its taxes or business operation, shall,
within 60 days of receipt of a request by such Borrower, make such claim.  If
the Administrative Agent or Lender (acting in good faith) determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by such Borrower or with respect to which such
Borrower has paid amounts
 
 
52

--------------------------------------------------------------------------------

 
 
pursuant to this Section 3.1, it shall pay over the amount of such refund to
such Borrower, net of all out-of-pocket expenses of the Administrative Agent or
such Lender (but amounts hereby recovered by the Borrower shall not exceed the
indemnity payments made, or the amounts paid, as applicable, by such Borrower
under this Section 3.1) and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund or credit);
provided, however, that such Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority.  This Section
3.1(f) shall not be construed to require the Administrative Agent or any Lender
to make available its tax returns (or any other information relating to its
Taxes which it deems confidential) to any Borrower or any other Person.
 
Section 3.2 Illegality.


  (a)           If any Lender determines that any Regulatory Change occurring on
or after the date of this Agreement has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful as a result of such
Regulatory Change, for any Lender or its applicable Lending Office to make,
maintain or fund Eurocurrency Rate Loans (whether denominated in US Dollars or
an Alternative Currency) or Money Market LIBOR Loans, or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, US Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
applicable Borrower through the Administrative Agent, any obligation of such
Lender to make or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in US Dollars, to convert
Base Rate Committed Loans to Eurocurrency Rate Loans or to make a Money Market
LIBOR Loan for which a Money Market Quote has been delivered shall be suspended
until such Lender notifies the Administrative Agent and the applicable Borrower
that the circumstances giving rise to such determination no longer exist (and
such Lender shall give such notice promptly upon receiving knowledge that such
circumstances no longer exist).  If a Lender shall determine that it may not
lawfully continue to maintain and fund any of its outstanding Eurocurrency Rate
Loans or Money Market LIBOR Loans to maturity and shall so specify in a notice
pursuant to the preceding sentence, upon receipt of such notice, the applicable
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in US Dollars,
convert all Eurocurrency Rate Loans or Money Market LIBOR Loans, as the case may
be, of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans or Money Market LIBOR Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans.  Upon any such prepayment or conversion, the applicable Borrower shall
also pay accrued interest on the amount so prepaid or converted.  Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.


(b)           Notwithstanding any other provision of this Agreement, if the
introduction of or any change in the interpretation of any law or regulation
shall make it unlawful, or any central bank or other governmental authority
shall assert that it is unlawful, for any Tranche B Lender or
 
 
53

--------------------------------------------------------------------------------

 
 
its Lending Office to perform its obligations hereunder to complete and accept
Drafts, to purchase Bankers’ Acceptances or to purchase Drafts or to continue to
fund or maintain Bankers’ Acceptances or BA Equivalent Notes hereunder, then, on
notice thereof and demand therefor by such Tranche B Lender to TCCI through the
Administrative Agent (i) an amount equal to the aggregate Face Amount of all
Bankers’ Acceptances, Drafts and BA Equivalent Notes outstanding at such time
shall, upon such demand, be deposited by TCCI with the Administrative Agent in
accordance with Section 2.15(l) until the BA Maturity Date of each such Bankers’
Acceptance, Drafts and BA Equivalent Note, (ii) upon the BA Maturity Date of any
Bankers’ Acceptance, Draft or BA Equivalent Note in respect of which any such
deposit has been made, the Administrative Agent shall be, and hereby is,
authorized (without notice to or any further action by TCCI) to apply such
amount (or the applicable portion thereof) to the payment of such Bankers’
Acceptance, Draft or BA Equivalent Note or (iii) the obligation of the Tranche B
Lenders to complete and accept Drafts and purchase Bankers’ Acceptances and to
purchase Drafts that have not been accepted by a Tranche B Lender shall be
suspended until the Administrative Agent shall notify TCCI that such Tranche B
Lender has determined that the circumstances causing such suspension no longer
exist (and such Lender shall give such notice promptly upon receiving knowledge
that such circumstances no longer exist).
 
Section 3.3 Inability to Determine Rates.  If the applicable Required Lenders
determine that for any reason in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof that (a) deposits (whether
in US Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in US Dollars or an Alternative Currency) made to a Borrower, or
(c) the Eurocurrency Base Rate for any requested Interest Period with respect to
a proposed Eurocurrency Rate Loan made to a Borrower does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify such Borrower and each Lender.  Thereafter, the
obligation of the appropriate Lenders to make or maintain Eurocurrency Rate
Loans in the affected currency or currencies to such Borrower shall be suspended
until the Administrative Agent (upon the instruction of the applicable Required
Lenders) revokes such notice (which revocation shall be made promptly upon such
instruction from the applicable Required Lenders).  Upon receipt of such notice,
the applicable Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.


Section 3.4 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.


(a)           If on or after (i) the date hereof, in the case of Eurocurrency
Rate Loans, Bankers’ Acceptances, Drafts and BA Equivalent Notes, or (ii) the
date that a Money Market Quote is given for a Money Market LIBOR Loan, any
Lender determines that as a result of a Regulatory Change, there shall be a
material increase in the cost to such Lender of agreeing to make or making,
funding or maintaining Eurocurrency Rate Loans or Money Market LIBOR Loan or of
purchasing, accepting, making or maintaining Bankers’ Acceptances or BA
Equivalent Notes, or
 
 
54

--------------------------------------------------------------------------------

 
 
a reduction in the amount received or receivable by such Lender in connection
with any Eurocurrency Rate Loan, Money Market LIBOR Loan, Bankers’ Acceptance,
Draft or BA Equivalent Note (excluding for purposes of this subsection (a)
reserve requirements utilized in the determination of the Eurocurrency Rate),
then from time to time within 15 days of demand by such Lender (with a copy of
such demand to the Administrative Agent), subject to Section 3.4(c), the
applicable Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such increased cost or reduction.


(b)           If any Lender determines that the introduction of any Law after
the date hereof regarding capital adequacy or any change therein or in the
interpretation thereof, or compliance by such Lender (or its Lending Office)
therewith or as a result of any Regulatory Change, has the effect of materially
reducing the rate of return on the capital of, or imposing material additional
costs associated with liquidity requirements imposed by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or the United
States financial regulatory authorities on, such Lender or any corporation
controlling such Lender as a direct consequence of such Lender’s obligations
hereunder, then from time to time upon demand of such Lender (with a copy of
such demand to the Administrative Agent), subject to Section 3.4(c),the
applicable Borrower shall pay within 15 days of demand by such Lender such
additional amounts as will compensate such Lender for such reduction.


(c)           Promptly after receipt of knowledge of any Regulatory Change or
other event that will entitle any Lender to compensation under this Section 3.4,
such Lender shall give notice thereof to the applicable Borrower and the
Administrative Agent certifying the basis for such request for compensation in
accordance with Section 3.6(a) and shall (i) exercise reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
minimize any such increased cost and (ii) designate a different Lending Office
if such designation will avoid, or reduce the amount of, compensation payable
under this Section 3.4 and will not, in the good faith judgment of such Lender,
otherwise be materially disadvantageous to such Lender.  Notwithstanding
anything in Sections 3.4(a) or 3.4(b) to the contrary, no Borrower shall be
obligated to compensate any Lender for any amount arising or accruing before the
earlier of (i) 120 days prior to the date on which such Lender gives notice to
such Borrower and the Administrative Agent under this Section 3.4(c) or (ii) the
date such amount arose or began accruing (and such Lender did not know such
amount was arising or accruing) as a result of the retroactive application of
Regulatory Change or other event giving rise to the claim for compensation.


(d)           Notwithstanding anything to the contrary contained in this
Agreement, (i) this Section 3.4 shall not apply to taxes, and (ii) all
indemnification (including with respect to increased costs and reduction in
amounts received) relating to or attributable to taxes shall be governed solely
and exclusively by Section 3.1.


           Section 3.5 Funding Losses.  Within 15 days after delivery of the
certificate described in the Section 3.6(a) by any Lender (with a copy to the
Administrative Agent) from time to time, each Borrower shall promptly compensate
such Lender for and hold such Lender harmless from
 
 
55

--------------------------------------------------------------------------------

 
 
any loss, cost or expense incurred by it as a result of each of the following
(except to the extent incurred by any Lender as a result of any action taken
pursuant to Section 3.2):


(a)           any continuation, conversion, payment or prepayment of any Loan
made to such Borrower other than a Base Rate Loan or a Canadian Prime Rate Loan
on a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);


(b)           any failure by such Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan or a Canadian Prime Rate Loan on the date or in the
amount notified by such Borrower;


(c)           any failure by any Borrower to make payment of any Loan (or
interest due thereon) denominated in an Alternative Currency on its scheduled
due date or any payment thereof in a different currency; or


(d)           any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by such
Borrower pursuant to Section 9.16;


including any foreign exchange loss and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
but excluding loss of anticipated profits or margin for the period after which
any such payment or failure to convert, borrow or prepay.  The applicable
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.


Section 3.6 Matters Applicable to all Requests for Compensation.


(a)           A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder shall be conclusive and
binding upon all parties hereto in the absence of manifest error.  In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods.


(b)           If (i) the obligation of any Lender to make Eurocurrency Rate
Loans shall be suspended pursuant to Section 3.2 or (ii) any Lender has demanded
compensation under Section 3.1 or Section 3.4 with respect to Eurocurrency Rate
Loans, the applicable Borrower may give notice to such Lender through the
Administrative Agent that, unless and until such Lender notifies such Borrower
that the circumstances giving rise to such suspension or demand for compensation
no longer exist, effective 5 Business Days after the date of such notice from
such Borrower (A) all Loans which would otherwise be made by such Lender as
Eurocurrency Rate Loans shall be made instead as Base Rate Loans (on which
interest and principal shall be payable contemporaneously with the related
Eurocurrency Rate Loans of the other Lenders), and (B) after each of such
Lender’s Eurocurrency Rate Loans has been repaid, all payments of principal
which would otherwise be applied to Eurocurrency Rate Loans shall be applied to
repay such Lender’s Base Rate Loans instead.
 
 
56

--------------------------------------------------------------------------------

 
 
(c)           If any Lender makes a claim for compensation or other payment
under Section 3.1 or Section 3.4 or if any Lender determines that it is unlawful
or impermissible for it to make, maintain or fund Eurocurrency Rate Loans or
Money Market LIBOR Loans pursuant to Section 3.2, the applicable Borrower may
replace such Lender in accordance with Section 9.16.


(d)           Prior to giving notice pursuant to Section 3.2 or to demanding
compensation or other payment pursuant to Section 3.1 or Section 3.4, each
Lender shall consult with the applicable Borrower and the Administrative Agent
with reference to the circumstances giving rise thereto; provided that nothing
in this Section 3.6(d) shall limit the right of any Lender to require full
performance by such Borrower of its obligations under such Sections.


 
ARTICLE IV
 
CONDITIONS
 
Section 4.1 Effectiveness.  This Agreement shall become effective, and the
commitments under the Existing Credit Facility shall be automatically
terminated, on the date that each of the following conditions shall have been
satisfied:
 
(a)           Receipt by the Administrative Agent of the following, each of
which shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
applicable Borrower, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent and its
legal counsel:


(i)           executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent and each Borrower;


(ii)           a Note executed by each Borrower in favor of each Lender
requesting a Note;


(iii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Borrower
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents;


(iv)           such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower is duly organized or formed,
and that such Borrower is validly existing, in good standing and qualified to
engage in business, in its jurisdiction of organization;


(v)           a favorable opinion of Reed Smith LLP, counsel to TMCC, addressed
to the Administrative Agent and each Lender, as to the matters and in the form
set forth in Exhibit H;
 
 
57

--------------------------------------------------------------------------------

 
 
(vi)           a favorable opinion of Pietrantoni Méndez & Alvarez LLP, counsel
to TCPR, addressed to the Administrative Agent and each Lender, as to the
matters and in the form set forth in Exhibit I-1;


(vii)           a favorable opinion of Stikeman Elliott LLP, counsel to TCCI,
addressed to the Administrative Agent and each Lender, as to the matters and in
the form set forth in Exhibit I-2;


(viii)           favorable opinions of Freshfields Bruckhaus Deringer LLP,
counsel to TMFNL, TFSUK, TKG and TLG, addressed to the Administrative Agent and
each Lender, as to the matters and in the forms set forth in Exhibit I-3,
Exhibit I-4 and Exhibit I-5;


(ix)           on the Closing Date, the following statements shall be true and
the Administrative Agent shall have received for the account of each Lender a
certificate of a Responsible Officer of each Borrower, stating that:


(A) the representations and warranties contained in Article V hereof are correct
on and as of the Closing Date; and


(B) no event has occurred and is continuing that constitutes a Default; and


(x)           such other assurances, certificates, documents or consents as the
Administrative Agent, the Swing Line Lenders or the applicable Required Lenders
reasonably may require.


(b)           Any fees required to be paid pursuant to the Fee Letters on or
before the Closing Date shall have been paid.


(c)           The Borrowers shall have paid in full all indebtedness, interest,
fees and other amounts outstanding under the Existing Credit Facility and the
Existing Credit Facility shall have been terminated.  Each of the Lenders that
is a party to the Existing Credit Facility hereby waives, upon execution of this
Agreement, any applicable requirement of prior notice under such credit
agreement relating to the termination of commitments thereunder.


Without limiting the generality of the provisions of Section 8.3, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


           Section 4.2 Conditions to all Loans.  The obligation of each Lender
to honor any Request for Loans (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) made by any Borrower is subject to the following
conditions precedent:
 
 
58

--------------------------------------------------------------------------------

 
 
(a)           The representations and warranties of such Borrower contained in
Article V (except for the representations and warranties set forth in Section
5.4(b), the accuracy of which it is expressly agreed shall not be a condition to
making Loans) shall be true and correct in all material respects on and as of
the date of such Loan, except (A) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, (B) for purposes of this Section 4.2,
the representations and warranties contained in Section 5.4(a) shall be deemed
to refer to the most recent statements furnished from time to time pursuant to
Section 6.1(a) and (C) the representations and warranties contained in Section
5.1(i), Section 5.2(ii) and Section 5.5 shall be true and correct in all
respects.


(b)           No Default with respect to such Borrower shall exist, or would
result from such proposed Loan.


(c)           The Administrative Agent, the Canadian Sub-Agent or appropriate
Swing Line Agent, as applicable, shall have received a Request for Loans in
accordance with the requirements hereof.


Each Request for Loans (other than a Committed Loan Notice requesting only a
conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by any Borrower shall be deemed to be a
representation and warranty by such Borrower that the conditions specified in
Sections 4.2(a) and (b) have been satisfied on and as of the date of the
applicable Loans.


 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
Each Borrower represents and warrants to the Administrative Agent and the
Lenders, as to itself only and not as to any other Borrower, that:
 
Section  5.1 Corporate Existence and Power.  Such Borrower is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization, and has all organizational powers and is qualified to carry on its
business as now conducted.
 
Section  5.2 Corporate and Governmental Authorization: No Contravention.  The
execution, delivery and performance by such Borrower of this Agreement and each
other Loan Document are within such Borrower’s organizational powers, have been
duly authorized by all necessary organizational action, require no action by or
in respect of, or filing with, any Governmental Authority except such as have
been obtained and do not contravene, or constitute a default under, (i) any
provision of applicable Law or of the Organization Documents of such Borrower or
(ii) of any agreement, judgment, injunction, order, decree or other instrument
binding upon such Borrower or any of its Subsidiaries where such default,
individually or in the aggregate, would be reasonably likely to have a Material
Adverse Effect with respect to such Borrower.
 
 
59

--------------------------------------------------------------------------------

 
 
Section  5.3 Binding Effect.  This Agreement constitutes a valid and binding
agreement of such Borrower and each other Loan Document, when executed and
delivered by such Borrower in accordance with this Agreement, will constitute a
valid and binding obligation of such Borrower, in each case enforceable in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.
 
Section  5.4 Financial Information.
 
(a)           The Audited Financial Statements applicable to such Borrower (i)
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein and (ii) fairly
present, in conformity with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly provided therein, (A) in the case
of TMCC, the consolidated financial position of TMCC and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such fiscal year, (B) in the case of TFSUK, the consolidated
financial position of TFSUK and its Consolidated Subsidiaries as of such date
and their consolidated results of operations for such fiscal year, (C) in the
case of TKG, the consolidated financial position of TKG and its Consolidated
Subsidiaries as of such date and their consolidated results of operations for
such fiscal year and (D) in the case of each other Borrower, the financial
position of such Borrower as of such date and its results of operations and cash
flow for such fiscal year.
 
(b)           Except as publicly disclosed, since the date of the Audited
Financial Statements, there has been no material adverse change in the business,
financial position or results of operations of such Borrower and its
Consolidated Subsidiaries, considered as a whole.
 
Section  5.5 Litigation.  There is no action, suit or proceeding pending
against, or to the knowledge of such Borrower threatened against or affecting,
such Borrower or any of its Subsidiaries before any court, arbiter, or
Governmental Authority in which there is a reasonable likelihood of an adverse
decision which could have a Material Adverse Effect with respect to such
Borrower, or which contests the validity of this Agreement or any Loan Document.
 
Section  5.6 Taxes.  Such Borrower has paid all material taxes, assessments,
fees and other governmental charges before the same have become delinquent,
except any tax, assessment, fee or other governmental charge that is being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.
 
Section  5.7 Not an Investment Company.  Such Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
Section  5.8 Disclosure.  All written information heretofore furnished by such
Borrower to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished by such Borrower to the Administrative
Agent or any Lender will be true and accurate in every material respect, on the
date as of which such information is delivered or certified; provided that, with
respect to projected financial information, the Borrowers represent only that
such information
 
 
60

--------------------------------------------------------------------------------

 
 
was prepared in good faith based upon assumptions believed by them to be
reasonable at the time of preparation (it being understood that projections are
not to be viewed as facts and that actual results may differ significantly from
such projections).
 
Section  5.9 Representations as to Non-US Obligors.  Each of TMFNL, TFSUK, TLG,
TCCI and TKG (each, a “Non-US Obligor”) additionally represents and warrants to
the Administrative Agent and the Lenders that:
 
(a)           Such Non-US Obligor is subject to Laws with respect to its
obligations under this Agreement and the other Loan Documents to which it is a
party (collectively as to such Non-US Obligor, the “Applicable Non-US Obligor
Documents”), and the execution, delivery and performance by such Non-US Obligor
of the Applicable Non-US Obligor Documents constitute and will constitute
private and commercial acts and not public or governmental acts.  Neither such
Non-US Obligor nor any of its property has any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) under
the laws of the jurisdiction in which such Non-US Obligor is organized and
existing in respect of its obligations under the Applicable Non-US Obligor
Documents.
 
(b)           The Applicable Non-US Obligor Documents are in proper legal form
under the Laws of the jurisdiction in which such Non-US Obligor is organized and
existing for the enforcement thereof against such Non-US Obligor under the Laws
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Non-US Obligor
Documents.  It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Non-US
Obligor Documents that the Applicable Non-US Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Non-US Obligor is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Non-US Obligor Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Non-US Obligor Document or any other document is sought to be enforced and (ii)
any charge or tax as has been timely paid.
 
(c)           There are no Other Taxes imposed by any Governmental Authority in
or of the jurisdiction in which such Non-US Obligor is organized and existing on
or by virtue of the execution or delivery of the Applicable Non-US Obligor
Documents.
 
(d)           The execution, delivery and performance of the Applicable Non-US
Obligor Documents executed by such Non-US Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Non-US Obligor is
organized and existing, not subject to any notification or authorization except
(i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).
 
 
61

--------------------------------------------------------------------------------

 
 
Section  5.10 Representations as to TCPR.  TCPR additionally represents and
warrants to the Administrative Agent and each Lender that it does not own
directly or indirectly in accordance with the attribution rules of Section
1231(a)(3) of the Puerto Rico Code fifty percent (50%) or more of the value of
the stock of any Lender.
 
ARTICLE VI
 
COVENANTS
 
Each Borrower agrees that, so long as any Lender has any Commitment hereunder to
such Borrower or any Loan or any Obligation of such Borrower hereunder shall
remain unpaid or unsatisfied:
 
Section  6.1 Information.  Such Borrower will deliver to the Administrative
Agent and each of the Lenders:
 
(a)           as soon as available and in any event within 180 days after the
end of each fiscal year of such Borrower, a consolidated balance sheet or
statement of financial position of such Borrower and its Consolidated
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of income (or comprehensive income) and cash flows for such fiscal
year (to the extent that such Borrower is required to prepare statements of cash
flows in accordance with GAAP), setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on by independent public
accountants of nationally recognized standing;
 
(b)           as soon as available and in any event within 60 days after the end
of each of the first three quarters of each fiscal year of such Borrower, a
consolidated balance sheet of such Borrower and its Consolidated Subsidiaries as
of the end of such quarter and the related consolidated statements of income and
cash flows for such quarter and for the portion of such Borrower’s fiscal year
ended at the end of such quarter setting forth in the case of such statements of
income and cash flow in comparative form the figures for the corresponding
quarter and the corresponding portion of such Borrower’s fiscal year; provided,
however, that no Borrower other than TMCC and TCPR shall be required to provide
financial information under this subsection (b);
 
(c)           within 5 days after any officer of such Borrower obtains knowledge
of any Default in respect of such Borrower, if such Default is then continuing,
a certificate of a Responsible Officer of such Borrower setting forth the
details thereof and the action which such Borrower is taking or proposes to take
with respect thereto;
 
(d)           promptly after the same are available, copies of all registration
statements (other than exhibits thereto and any registration statements (x) on
Form S-3 or its equivalent or (y) in connection with asset securitization
transactions) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which such Borrower shall have filed in the United States with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934 and not otherwise
required to be delivered to the Administrative Agent pursuant hereto; and
 
 
62

--------------------------------------------------------------------------------

 
 
(e)           from time to time such additional information regarding the
financial position or business of such Borrower and its Subsidiaries as the
Administrative Agent, at the request of any Lender, may reasonably request.
 
Documents required to be delivered pursuant to Section 6.1(a), (b) or (e) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the earlier of the date (i) on which such Borrower posts such
documents, or provides a link thereto on such Borrower's website on the Internet
at the website address listed on Schedule 9.2; (ii) on which such documents are
posted on the Securities and Exchange Commission’s website (www.sec.gov) or on
the website for the London Stock Exchange (www.londonstockexchange.com); or
(iii) on which such documents are posted on such Borrower’s behalf on any
website to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website such as IntraLinks or DebtDomain or whether
sponsored by the Administrative Agent); provided that (i) such Borrower shall
deliver electronic copies of such documents to the Administrative Agent if any
Lender requests such Borrower to deliver such copies, each time such request is
made and (ii) such Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent, which shall notify the Lenders, of
the posting of any such documents.  The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by any Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
 
Each Borrower hereby acknowledges that (a) the Administrative Agent, the
Sub-Agents and the Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Administrative Agent, the Sub-Agents, the Arrangers
and each Borrower hereby agree that (w) no Borrower Materials shall be made
available to Public Lenders unless such Borrower has clearly and conspicuously
marked such Borrower Materials “PUBLIC” which, at a minimum, shall mean that the
word “PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Sub-Agents, the Arrangers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrowers or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 9.8); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent, the Sub-Agents and the
Arrangers shall treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”


Section  6.2 Maintenance of Property; Insurance.
 
 
63

--------------------------------------------------------------------------------

 
 
(a)           Such Borrower will maintain, and will cause each Significant
Subsidiary to maintain, all material property useful and necessary in the
business of such Borrower and its Significant Subsidiaries, taken as a whole, in
working order and condition, ordinary wear and tear excepted, except where
failure to do so would not reasonably be expected to have a Material Adverse
Effect with respect to such Borrower and its Subsidiaries, taken as a whole.
 
(b)           Such Borrower will maintain, and will cause each Significant
Subsidiary to maintain, with financially sound and reputable insurance companies
insurance in at least such amounts and against at least such risks (and with
such risk retention) as are usually insured against by companies of established
repute engaged in the same or similar business as such Borrower or such
Significant Subsidiary.
 
Section 6.3 Conduct of Business and Maintenance of Existence.  Such Borrower
will continue, and will cause each Significant Subsidiary to continue, to engage
principally in business of the same general type as conducted by such Borrower
and its Significant Subsidiaries on the Closing Date and business reasonably
related or incidental thereto and will preserve, renew and keep in full force
and effect, and will cause each Significant Subsidiary to preserve, renew and
keep in full force and effect, their respective corporate existence and their
respective rights, privileges and franchises necessary or desirable in the
normal conduct of business; provided that nothing in this Section 6.3 shall
prohibit (i) any merger or consolidation involving such Borrower which is
permitted by Section 6.6, (ii) the merger of a Significant Subsidiary into such
Borrower or the merger or consolidation of a Significant Subsidiary with or into
another Person if the corporation surviving such consolidation or merger is a
Significant Subsidiary and if, in each case, after giving effect thereto, no
Default with respect to such Borrower shall have occurred and be continuing or
(iii) the termination of the corporate existence of any Significant Subsidiary
if such Borrower in good faith determines that such termination is in the best
interest of such Borrower and is not materially disadvantageous to the Lenders.
 
Section  6.4 Compliance with Laws.  Such Borrower will comply, and cause each
Significant Subsidiary to comply, in all material respects with all applicable
Laws (including, without limitation, Environmental Laws and ERISA and the rules
and regulations thereunder) except where the necessity of compliance therewith
is contested in good faith by appropriate proceedings.
 
Section  6.5 Negative Pledge.  Such Borrower will not pledge or otherwise
subject to any lien any property or assets of such Borrower to secure any
indebtedness for borrowed money incurred, issued, assumed or guaranteed by such
Borrower unless the Loans and the Obligations of such Borrower under this
Agreement are secured by such pledge or lien equally and ratably with all other
indebtedness secured thereby so long as such other indebtedness shall be so
secured; provided, however, that such covenant will not apply to liens securing
indebtedness which do not in the aggregate at any one time outstanding exceed
20% of Net Tangible Assets (as defined below) of such Borrower and its
Consolidated Subsidiaries and also will not apply to:
 
(a)           the pledge of any assets of such Borrower to secure any financing
by such Borrower of the exporting of goods to or between, or the marketing
thereof in, jurisdictions other than the United States (as to TMCC only), Puerto
Rico (as to TCPR only), Canada (as to TCCI only), the Netherlands (as to TMFNL
only), Germany (as to TKG and TLG only) and the United
 
 
64

--------------------------------------------------------------------------------

 
 
Kingdom (as to TFSUK only) in connection with which such Borrower reserves the
right, in accordance with customary and established banking practice, to
deposit, or otherwise subject to a lien, cash, securities or receivables, for
the purpose of securing banking accommodations or as the basis for the issuance
of bankers’ acceptances or in aid of other similar borrowing arrangements;
 
(b)           the pledge of receivables of such Borrower payable in currencies
other than US Dollars to secure borrowings in jurisdictions other than the
United States (as to TMCC only), Puerto Rico (as to TCPR only), Canada (as to
TCCI only), the Netherlands (as to TMFNL only), Germany (as to TKG and TLG only)
and the United Kingdom (as to TFSUK only);
 
(c)           any deposit of assets of such Borrower in favor of any
governmental bodies to secure progress, advance or other payments under a
contract or statute;
 
(d)           any lien or charge on any property of such Borrower, tangible or
intangible, real or personal, existing at the time of acquisition or
construction of such property (including acquisition through merger or
consolidation) or given to secure the payment of all or any part of the purchase
or construction price thereof or to secure any indebtedness incurred prior to,
at the time of, or within one year after, the acquisition or completion of
construction thereof for the purpose of financing all or any part of the
purchase or construction price thereof;
 
(e)           bankers’ liens or rights of offset (including any pledges further
to general terms and conditions of a Dutch bank);
 
(f)           any lien securing the performance of any contract or undertaking
not directly or indirectly in connection with the borrowing of money, obtaining
of advances or credit or the securing of debt, if made and continuing in the
ordinary course of business;
 
(g)           any lien to secure non-recourse obligations in connection with
such Borrower’s engaging in leveraged or single-investor lease transactions;
 
(h)           any lien to secure payment obligations with respect to (x) rate
swap transactions, swap options, basis swaps, forward rate transactions,
commodity swaps, commodity options, equity or equity index swaps, equity or
equity index options, bond options, interest rate options, foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, credit protection transactions, credit swaps, credit default swaps,
credit default options, total return swaps, credit spread transactions,
repurchase transactions, reverse repurchase transactions, buy/sell-back
transactions, securities lending transactions, weather index transactions, or
forward purchases or sales of a security, commodity or other financial
instrument or interest (including any option with respect to any of these
transactions), or (y) transactions that are similar to those described above;
 
(i)           for the avoidance of doubt, any lien or security interest granted
or arising in connection with a bona fide securitization transaction by which
such Borrower sells vehicle loan receivables, vehicle installment contracts,
vehicle leases (together with or without the underlying vehicles), and/or other
accounts receivable or assets, the records relating thereto and the proceeds,
rights and benefits accruing to it thereunder (the “Securitized Assets”) and
underlying
 
 
65

--------------------------------------------------------------------------------

 
 
vehicles or assets if not included with the Securitized Assets to a trust or
entity established for the purpose of, among other things, purchasing, holding
or owning Securitized Assets; and
 
(j)           any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any lien, charge or pledge
referred to in the foregoing clauses (a) to (i), inclusive, of this Section 6.5;
provided, however, that the amount of any and all obligations and indebtedness
secured thereby shall not exceed the amount thereof so secured immediately prior
to the time of such extension, renewal or replacement and that such extension,
renewal or replacement shall be limited to all or a part of the property which
secured the charge or lien so extended, renewed or replaced (plus improvements
on such property).
 
“Net Tangible Assets” means, with respect to any Borrower, the aggregate amount
of assets (less applicable reserves and other properly deductible items) of such
Borrower and its Consolidated Subsidiaries after deducting therefrom all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangibles of such Borrower and its Consolidated
Subsidiaries, all as set forth on the most recent balance sheet of such Borrower
and its Consolidated Subsidiaries prepared in accordance with GAAP.
 
Section  6.6 Consolidations. Mergers and Sales of Assets.  (a) Such Borrower
shall not consolidate with or merge into any other Person or convey, transfer or
lease (whether in one transaction or in a series of transactions) all or
substantially all of its properties and assets to any Person, unless:
 
(i)           the Person formed by such consolidation or into which such
Borrower is merged or the Person which acquires by conveyance or transfer, or
which leases, all or substantially all of the properties and assets of such
Borrower shall be a Person organized and existing under the Laws of the
jurisdiction of organization of such Borrower, the United States of America, any
State thereof, the District of Columbia or Puerto Rico or, in the case of TCCI,
Canada or any province of Canada (the “Successor Corporation”) and shall
expressly assume, by an amendment or supplement to this Agreement, signed by
such Borrower and such Successor Corporation and delivered to the Administrative
Agent, such Borrower’s obligation with respect to the due and punctual payment
of the principal of and interest on all the Loans made to such Borrower and the
due and punctual payment of all other Obligations payable by such Borrower
hereunder and the performance or observance of every covenant herein on the part
of such Borrower to be performed or observed;
 
(ii)           immediately after giving effect to such transaction and treating
any indebtedness which becomes an obligation of such Borrower as a result of
such transaction as having been incurred by such Borrower at the time of such
transaction, no Default with respect to such Borrower shall have happened and be
continuing;
 
(iii)           if, as a result of any such consolidation or merger or such
conveyance, transfer or lease, properties or assets of such Borrower would
become subject to a mortgage, pledge, lien, security interest or other
encumbrance which would not be permitted by Section 6.5 hereof, such Borrower or
the Successor Corporation, as the case may be, takes such steps as shall be
necessary effectively to secure the Loans and the
 
 
66

--------------------------------------------------------------------------------

 
 
Obligations of such Borrower under this Agreement equally and ratably with (or
prior to) all indebtedness secured thereby; and
 
(iv)           such Borrower has delivered to the Administrative Agent a
certificate signed by a Responsible Officer, together with, in the case of
consolidation or merger in which such Borrower is not the surviving Person, a
written opinion or opinions of counsel satisfactory to the Administrative Agent
(who may be counsel to such Borrower), stating that such amendment or supplement
to this Agreement complies with this Section 6.6 and that all conditions
precedent herein provided for relating to such transaction have been complied
with.
 
(b)           Upon any consolidation or merger or any conveyance, transfer or
lease of all or substantially all of the properties and assets of such Borrower
in accordance with Section 6.6(a), the Successor Corporation shall succeed to,
and be substituted for, and may exercise every right and power of, such Borrower
under this Agreement and the Loans with the same effect as if the Successor
Corporation had been named as a Borrower therein and herein, and thereafter,
such Borrower, except in the case of a lease of such Borrower’s properties and
assets, shall be released from its liability as obligor on any of the Loans and
under this Agreement.
 
Section  6.7 Use of Proceeds.  The proceeds of the Loans made under this
Agreement will be used by such Borrower for its general corporate purposes
including, without limitation, the refunding of its maturing commercial paper,
and will not be used, directly or indirectly, to support activity in or with a
country officially sanctioned by the United States, the United Nations or the
European Union, or to support activity with Persons subject to official
sanctions imposed by the United States, the United Nations or the European
Union, in each case by the Office of Foreign Assets Control as to sanctions
imposed by the United States and as to similar sanctions imposed as to the
United Nations or the European Union.  None of such proceeds will be used,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate of buying or carrying any “margin stock” within the meaning of
Regulation U.  After application of the proceeds of any Loan, not more than 25%
of the assets of the Borrower of such Loan that are subject to a restriction on
sale, pledge, or disposal under this Agreement will be represented by "margin
stock," as that term is defined in Regulation U of the Board of Governors of the
United States Federal Reserve System.  Subject to the other terms and conditions
of this Agreement, such Borrower may request and use the proceeds of Loans of
one Type to repay outstanding Loans of another Type.
 
 
ARTICLE VII
 
DEFAULTS
 
Section  7.1 Events of Default.  If one or more of the following events (“Events
of Default”) shall have occurred and be continuing with respect to a Borrower:
 
(a)           such Borrower shall fail to pay when due any principal of any Loan
made to it or shall fail to pay within 5 days of the due date thereof any
interest on any Loan, any fees or any other amount payable by it hereunder;
 
 
67

--------------------------------------------------------------------------------

 
 
(b)           such Borrower shall fail to observe or perform any covenant
contained in Section 6.1(c), Section 6.5, Section 6.6 or Section 6.7;
 
(c)           such Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clause (a) or
(b) above) for 30 days after notice thereof has been given to such Borrower by
the Administrative Agent at the request of any Lender;
 
(d)           any representation or warranty made by such Borrower in this
Agreement or in any certificate or other document delivered pursuant to this
Agreement shall prove to have been incorrect in any material respect when made
(or deemed made);
 
(e)           indebtedness for borrowed money of such Borrower and any of its
Subsidiaries in an aggregate outstanding amount in excess of (i) in the case of
TMCC, US$250,000,000 or its Dollar Equivalent, (ii) in the case of TFSUK, TMFNL
or TCCI, US$125,000,000 or its Dollar Equivalent and (iii) in the case of each
other Borrower, US$75,000,000 or its Dollar Equivalent, shall not be paid when
due or shall be accelerated prior to its stated maturity date and, within 10
days after written notice thereof is given to such Borrower(s) by the
Administrative Agent, such indebtedness shall not be discharged or such
acceleration shall not be rescinded or annulled;
 
(f)           such Borrower or any Significant Subsidiary of such Borrower shall
commence or consent to the commencement of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; provided that, as to TKG, a mere notification of an imminent
illiquidity pursuant to Section 46(b) sentence 1, second half sentence of the
German Banking Act (Kreditwesengesetz) to BaFin shall not be an Event of
Default;
 
(g)           any member of the ERISA Group shall fail to pay when due an amount
or amounts aggregating in excess of US$250,000,000 which it shall have become
liable to pay under Title IV of ERISA or as a result of one or more of the
following:  (i) termination of a Plan  by any member of an ERISA Group, any plan
administrator or any combination of the foregoing; (ii) the PBGC instituting
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer any Plan, or the PBGC being entitled to
obtain a decree adjudicating that any Plan must be terminated; or (iii) a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could cause one or more members of the ERISA Group to incur a current payment
obligation in excess of $250,000,000; provided that no Default or Event of
Default under this section 7.1(g) shall be deemed to have occurred if any
Borrower or member of the ERISA Group
 
 
68

--------------------------------------------------------------------------------

 
 
shall have made arrangements satisfactory to the PBGC and the Required Lenders
to discharge or otherwise satisfy such liability (including by the posting of a
bond or other security);
 
(h)           judgments or orders for the payment of money in excess of (i) in
the case of TMCC, US$250,000,000 or its Dollar Equivalent, (ii) in the case of
TFSUK, TMFNL or TCCI, US$125,000,000 or its Dollar Equivalent and (iii) in the
case of each other Borrower, US$75,000,000 or its Dollar Equivalent, in the
aggregate shall be rendered against such Borrower or any Significant Subsidiary
of such Borrower and such judgments or orders shall continue unsatisfied and
unstayed for a period of 45 days; or
 
(i)           such Borrower shall cease to be a TMC Consolidated Subsidiary;
 
then, and in every such event, the Administrative Agent shall, at the request
of, or may, with the consent of, the applicable Required Lenders and after
notice to TMCC and the applicable Borrower (i) terminate the commitment of each
Lender to make Loans to such Borrower, and they shall thereupon terminate, and
(ii) declare the unpaid principal amount of all outstanding Loans made to such
Borrower, all interest accrued and unpaid thereon, and all other amounts owing
or payable hereunder or under any other Loan Document by such Borrower to be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by each Borrower;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans to such Borrower
shall automatically terminate, the unpaid principal amount of all outstanding
Loans made to such Borrower and all interest and other amounts as aforesaid
shall automatically become due and payable.
 
Section 7.2 Application of Funds. After the exercise of remedies provided for in
Section 7.1 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations of any Borrower
shall be applied by the Administrative Agent in the following order:


First, to payment of that portion of the Obligations of such Borrower
constituting fees, indemnities, expenses and other amounts (including Attorney
Costs and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;


Second, to payment of that portion of the Obligations of such Borrower
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the appropriate Lenders (including Attorney Costs and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;


Third, to payment of that portion of the Obligations of such Borrower
constituting accrued and unpaid interest on the Loans, ratably among the
appropriate Lenders in proportion to the respective amounts described in this
clause Third payable to them;


Fourth, to payment of that portion of the Obligations of such Borrower
constituting unpaid principal of the Loans, ratably among the appropriate
Lenders in proportion to the respective amounts described in this clause Fourth
held by them; and
 
 
69

--------------------------------------------------------------------------------

 
 
Last, the balance, if any, after all of the Obligations of such Borrower have
been indefeasibly paid in full, to such Borrower or as otherwise required by
Law.


ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
 
           Section 8.1 Appointment and Authorization of Administrative Agent. 
Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.


           Section 8.2 Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Agreement or any other Loan Document by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel and other consultants or experts concerning all matters pertaining to
such duties.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.


           Section 8.3 Liability of Administrative Agent. No Agent-Related
Person shall (a) be liable for any action taken or omitted to be taken by any of
them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct in connection with its duties expressly set forth herein) or
(b) be responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Borrower or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Borrower or any other party to any Loan Document to perform its
obligations hereunder or thereunder.  No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained
 
 
70

--------------------------------------------------------------------------------

 
 
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the properties, books or records of any Borrower or any Affiliate thereof.


Section 8.4 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, facsimile or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to the Borrowers), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the applicable Required Lenders as
it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the applicable Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.


Section 8.5 Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or a
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.”  The Administrative Agent will notify the
Lenders of its receipt of any such notice.  The Administrative Agent shall take
such action with respect to such Default as may be directed by the applicable
Required Lenders in accordance with Article VII; provided, however, that unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Lenders.
 
Section 8.6 Credit Decision; Disclosure of Information by Administrative
Agent. Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Borrower or any Affiliate thereof, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession.  Each Lender acknowledges that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of each Borrower,
and all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to a Borrower hereunder.  Each Lender also acknowledges that it
will, independently and
 
 
71

--------------------------------------------------------------------------------

 
 
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of each
Borrower.  Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Borrower or any of its Affiliates which may come into the possession of any
Agent-Related Person.


Section 8.7 Indemnification of Administrative Agent.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of the Borrowers and without limiting the obligation of the Borrowers to
do so), pro rata, and hold harmless each Agent-Related Person from and against
any and all Indemnified Liabilities incurred by it; provided, however, that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
applicable Required Lenders shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section; provided, further, that such
Indemnified Liability was incurred by or asserted against such Agent-Related
Person acting as or for the Administrative Agent in connection with such
capacity.  Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrowers.  The
undertaking in this Section shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.


Section 8.8 Administrative Agent in its Individual Capacity.  BNP Paribas and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
each Borrower and its Affiliates as though BNP Paribas were not the
Administrative Agent hereunder and without notice to or consent of the
Lenders.  The Lenders acknowledge that, pursuant to such activities, BNP Paribas
or its Affiliates may receive information regarding a Borrower or any of its
Affiliates (including information that may be subject to confidentiality
obligations in favor of a Borrower or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.  With respect to its Loans, BNP Paribas shall have the same rights and
powers under this Agreement as any other Lender and may exercise such rights and
powers as though it were not
 
 
72

--------------------------------------------------------------------------------

 
 
the Administrative Agent, and the terms “Lender” and “Lenders” include BNP
Paribas in its individual capacity.


Section 8.9 Successor Administrative Agent and Sub-Agents.  (a) The
Administrative Agent and each Sub-Agent may resign as Administrative Agent or
Sub-Agent, as applicable, upon 30 days’ notice to the applicable Lenders.  If
(i) the Administrative Agent resigns under this Agreement, the Required Lenders
shall appoint from among the Lenders a successor administrative agent for the
Lenders, which such successor administrative agent shall have entered into a
licensing arrangement with Markit Group Ltd., (ii) the Canadian Sub-Agent
resigns, the Required Lenders referred to in paragraph (a) in the definition of
“Required Lenders” shall appoint from among the Tranche B Lenders a successor
Canadian sub-agent, which shall be a bank that is not a non-resident of Canada
for purposes of Part XIII of the Canadian ITA and (iii) any Swing Line Agent
resigns, the Required Lenders shall appoint from among the Swing Line Lenders a
successor replacement Swing Line agent, which shall be a bank with an office in
the United Kingdom, United States or Canada, as applicable, or an Affiliate of
any such bank with an office in the United Kingdom, United States or Canada, as
applicable, which successor, in each case, shall consent to such appointment and
shall be consented to by the Borrowers in writing at all times other than during
the existence of an Event of Default (which consent of the Borrowers shall not
be unreasonably withheld).  If no such successor is so appointed prior to the
effective date of the resignation of the Administrative Agent or applicable
Sub-Agent, the Administrative Agent or Sub-Agent, as applicable, may appoint,
after consulting with the Lenders and the Borrowers, a successor which meets the
qualifications set forth above and consents to the appointment.  Upon the
acceptance of its appointment as successor administrative agent or sub-agent
hereunder, the Person acting as such successor administrative agent or sub-agent
shall succeed to all the rights, powers and duties of the retiring
Administrative Agent or Sub-Agent and the term “Administrative Agent” or
“Sub-Agent”, as applicable, shall mean such successor administrative agent or
sub-agent, and the retiring Administrative Agent’s or Sub-Agent’s appointment,
powers and duties as Administrative Agent or Sub-Agent (and, in the case of the
Administrative Agent, the Administrative Agent’s licensing arrangement with
Markit) shall be terminated.  After any retiring Administrative Agent’s or
Sub-Agent’s resignation hereunder as Administrative Agent or Sub-Agent, the
provisions of this Article VIII and Sections 9.4 and 9.5 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent or Sub-Agent under this Agreement.  If no successor
administrative agent or sub-agent, as applicable, has accepted appointment as
Administrative Agent or Sub-Agent by the date which is 30 days following a
retiring Administrative Agent’s or Sub-Agent’s notice of resignation, the
retiring Administrative Agent’s or Sub-Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent or Sub-Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.


(b) Notwithstanding anything to the contrary contained herein, if at any time
BNP Paribas assigns all of its Commitments and Committed Loans pursuant to
subsection 9.7(b), BNP Paribas and its Affiliates may, upon 30 days’ notice to
the Borrowers, each resign as Swing Line Agent and Swing Line Lender.  In the
event of any such resignation as Swing Line Agent and Swing Line Lender, the
Borrowers shall be entitled to appoint from among the Lenders successor Swing
Line Agent(s) and successor Swing Line Lender hereunder; provided, however, that
such
 
 
73

--------------------------------------------------------------------------------

 
 
successor Swing Line Agent(s) or successor Swing Line Lender consents to such
appointment; and provided further, however, that no failure by the Borrowers to
appoint any such successor shall affect the resignation of BNP Paribas and its
Affiliates as such Swing Line Agent and Swing Line Lender.  If BNP Paribas (and
its Affiliates) resigns as a Swing Line Agent and Swing Line Lender, it shall
retain all the rights of such Swing Line Agent and Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Committed Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.16(c).  Upon the appointment
of successor Swing Line Agent(s) and Swing Line Lender, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Swing Line Agents and Swing Line Lender.


Section 8.10 Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to a Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on such Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing by such Borrower and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 2.8 and Section 9.4) allowed in such
judicial proceeding; and


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.8 and Section 9.4.  Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.


Section 8.11 Other Agents, Arrangers and Managers.  None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication
 
 
74

--------------------------------------------------------------------------------

 
 
agent,” “documentation agent,” “co-agent,” “book manager,” “lead manager,”
“arranger,” “lead arranger” or “co-arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
in the case of such Lenders, those applicable to all Lenders as such.  Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender.  Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.


Section 8.12 Canadian Sub-Agent.  The Canadian Sub-Agent is not a non-resident
of Canada for purposes of Part XIII of the Canadian ITA and, as such, it and not
the Administrative Agent has been designated under this Agreement to carry out
certain duties of the Administrative Agent in respect of TCCI.  The Canadian
Sub-Agent shall be subject to each of the obligations in this Agreement to be
performed by the Administrative Agent, and each of TCCI and the Tranche B
Lenders agrees that the Canadian Sub-Agent shall be entitled to exercise each of
the rights and shall be entitled to each of the benefits of the Administrative
Agent under this Agreement as relate to the performance of its obligations
hereunder.  References in Sections 2.15 and 3.1 and in the definition of “Taxes”
in Section 1.1 to the Administrative Agent shall also include the Canadian
Sub-Agent.


ARTICLE IX


MISCELLANEOUS


Section 9.1 Amendments, Etc.  Except as otherwise set forth in the last sentence
of this Section, no amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by any Borrower
therefrom, shall be effective unless in writing signed by the applicable
Required Lenders and the applicable Borrower, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:


(a)           waive any condition set forth in Section 4.1(a) without the
written consent of each Lender;


(b)           extend or increase the Commitment or Commitment Cap of any Lender
(or reinstate any Commitment terminated pursuant to Section 7.1) without the
written consent of such Lender;


(c)           postpone any date fixed by this Agreement or any other Loan
Document for any scheduled payment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;


(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan, or any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the
 
 
75

--------------------------------------------------------------------------------

 
 
applicable Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of any Borrower to pay interest at the
Default Rate;


(e)           change Section 2.12 or Section 7.2 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each affected Lender;


(f)           amend Section 1.6 or the definition of “Alternative Currency”
without the written consent of each Lender; or


(g)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender that has a Commitment under the affected Tranche;


provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) no amendment, waiver or consent
shall, unless in writing and signed by a Swing Line Lender in addition to the
Lenders required above, affect the rights or duties of such Swing Line Lender
under this Agreement; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Swing Line Agent in addition to the Lenders
required above, affect the rights or duties of such Swing Line Agent under this
Agreement; and (iv) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, any amendment or
waiver of any term of any Money Market Loan (except the increase in the
principal amount thereof or the extension of any Interest Period until after the
Revolving Maturity Date applicable to the Borrower of such Loan) made by a
Lender hereunder shall be effective if signed by such Lender and the applicable
Borrower and acknowledged by the Administrative Agent.


           Section 9.2 Notices and Other Communications; Facsimile Copies. 


(a)           General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission),all such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:


(i)           if to a Borrower, the Administrative Agent or any Swing Line
Agent, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 9.2 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and


(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such
 
 
76

--------------------------------------------------------------------------------

 
 
other address, facsimile number, electronic mail address or telephone number as
shall be designated by such party in a notice to the Borrowers and the
Administrative Agent.


Except as otherwise set forth herein, all such notices and other communications
shall be deemed to be given or made upon the earlier to occur of (i) actual
receipt by the relevant party hereto and (ii) (A) if delivered by hand or by
courier, when signed for by or on behalf of the relevant party hereto; (B) if
delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone; and (D) if delivered by electronic mail (which form of delivery is
subject to the provisions of subsection (c) below), when delivered; provided,
however, that notices and other communications to the Administrative Agent
pursuant to Article II shall not be effective until actually received by such
Person.  In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.


(b)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on the
Borrowers, the Administrative Agent, the applicable Swing Line Agent(s) and the
Lenders.  The Borrowers may also require that any such documents and signatures
be confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.


(c)           Limited Use of Electronic Mail. Electronic mail and Internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 6.1, and to
distribute Loan Documents (or amendments or waivers thereto) for execution by
the parties thereto, and may not be used for any other purpose.


(d)           Reliance by Administrative Agent, the Swing Line Agents and
Lenders. The Administrative Agent, the Swing Line Agents and the Lenders shall
be entitled to rely and act upon any notices (including telephonic Committed
Loan Notices and Swing Line Loan Notices) purportedly given by or on behalf of a
Responsible Officer of a Borrower or any other Person designated in writing by a
Responsible Officer of a Borrower to the Administrative Agent and the applicable
Swing Line Agent even if (i) such notices were not otherwise made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrowers shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Responsible Officer of a Borrower or any
other Person designated in writing by a Responsible Officer of a Borrower to the
Administrative Agent.  All telephonic notices to and other communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.


           (e)                Designation of Representative for Borrowers. Each
of TMCC, TCPR and TCCI (each, an “Other Borrower”), by its execution of this
Agreement, hereby irrevocably appoints
 
 
77

--------------------------------------------------------------------------------

 
 
each of TMCC and TMFNL, acting alone, and with full power of substitution, as
its agent and representative hereunder (in such capacity, each a “Borrowers’
Representative”), and hereby authorizes, directs and empowers each of TMCC and
TMFNL, acting alone, and with full power of substitution, to act for and in the
name of such Other Borrower and as its agent and representative hereunder and
under the other instruments and agreements referred to herein.  TMCC and TMFNL
hereby accept each such appointment.  Each Other Borrower hereby irrevocably
authorizes each of TMCC and TMFNL, acting alone and with full power of
substitution, to take such action on such Other Borrower’s behalf and to
exercise such powers hereunder, under the other Loan Documents, and under the
other agreements and instruments referred to herein or therein as may be
contemplated being taken or exercised by such Other Borrower by the terms hereof
and thereof, together with such powers as may be incidental thereto, including,
without limitation, to borrow hereunder and deliver Requests for Loans
hereunder, to convert, continue, repay or prepay Loans made hereunder, to
increase, reduce or terminate the Commitments, to pay interest, fees, costs and
expenses incurred in connection with the Loans, this Agreement, the other Loan
Documents, and the other agreements and instruments referred to herein or
therein, to receive from or deliver to the Administrative Agent or any Sub-Agent
any notices, statements, reports, certificates or other documents or instruments
contemplated herein, in the other Loan Documents or in any other agreement or
instrument referred to herein, to receive from or transmit to the Administrative
Agent or any Sub-Agent any Loan proceeds or payments, and to execute any
agreements, amendments, modifications, supplements or other documents or
instruments in connection with this Agreement or the other Loan Documents on its
behalf, and in each case such Other Borrower shall be bound as though the Other
Borrower itself had duly taken such action.  The Administrative Agent, each
Sub-Agent and each Lender shall be entitled to rely on the appointment and
authorization of each Borrowers’ Representative with respect to all matters
related to this Agreement, the other Loan Documents and any other agreements or
instruments referred to herein or therein whether or not any particular
provision hereof or thereof specifies that such matters may or shall be
undertaken by Borrowers’ Representative.  In reliance hereon, the Administrative
Agent, each Sub-Agent and each Lender may deal with either of the Borrowers’
Representatives alone with the same effect as if the Administrative Agent, such
Sub-Agent or such Lender had dealt with each Other Borrower separately and
individually.  In the event of any conflict between any notices, communications
or other acts of the Borrowers’ Representative and those of any Other Borrower,
the notices, communications and acts of the Borrowers’ Representative shall
prevail; provided, however, that nothing in this Section 9.2(e) shall authorize
either Borrowers’ Representative to deliver a notice required to be delivered
pursuant to Section 6.1(d) or (f) on behalf of an Other Borrower, and the
parties hereto acknowledge that any notice required to be delivered pursuant to
Section 6.1(d) or (f) by a Borrower pursuant to this Agreement must be provided
directly by a Responsible Officer of such Borrower.


Section 9.3 No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.
 
 
78

--------------------------------------------------------------------------------

 
 
Section 9.4 Attorney Costs and Expenses .  The Borrowers agree (a) to pay or
reimburse the Administrative Agent for all reasonable costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs of a single
counsel (and one local counsel in each jurisdiction where required or other
additional counsel to the extent required due to a conflict of interest), and
(b) to pay or reimburse the Administrative Agent and each Lender for all costs
and expenses incurred in connection with the enforcement, attempted enforcement,
or preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs.  The foregoing costs and expenses shall include all reasonable search and
filing charges and fees and taxes related thereto, and other reasonable
out-of-pocket expenses incurred by the Administrative Agent and the reasonable
cost of independent public accountants and other outside experts retained by the
Administrative Agent or any Lender.  All amounts due under this Section 9.4
shall be payable within ten Business Days after delivery to the Borrowers of a
certificate setting forth in reasonable detail the basis for the amounts
demanded.  The agreements in this Section shall survive the termination of the
Aggregate Commitments and repayment of all other Obligations.  Notwithstanding
anything to the contrary contained in this Agreement, (i) this Section 9.4 shall
not govern any indemnification or other amounts relating to or attributable to
taxes, and (ii) all indemnification and other amounts relating or attributable
to taxes shall be governed solely and exclusively by Section 3.1.


Section 9.5 Indemnification by the Borrowers.  Whether or not the transactions
contemplated hereby are consummated, the Borrowers shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever (collectively “Losses”) which may at any time be imposed
on, incurred by or asserted against any such Indemnitee in any way relating to
or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment, Loan or the use or proposed use of the proceeds
therefrom, or (c) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or
 
 
79

--------------------------------------------------------------------------------

 
 
willful misconduct of such Indemnitee.  No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any indirect or consequential damages relating to this Agreement or any other
Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date).  All amounts due under
this Section 9.5 shall be payable within 10 Business Days after the Borrowers
receive demand therefor setting forth in reasonable detail the basis for such
demand.  In the case of an investigation, litigation or proceeding to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by any Borrower,
any Borrower’s equityholders or creditors or an Indemnitee or any other person
or entity, whether or not an Indemnitee is otherwise a party thereto.  The
agreements in this Section shall survive the resignation of the Administrative
Agent, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.  Notwithstanding the foregoing, the Borrowers shall not, in
connection with any single proceeding or series of related proceedings in the
same jurisdiction, be liable for the fees and expenses of more than one separate
firm or internal legal department (in addition to any local counsel) for all
Indemnitees, such firm or internal legal department to be selected by the
Administrative Agent; provided that if an Indemnitee shall have reasonably
concluded that (i) there may be legal defenses available to it which are
different from or additional to those available to other Indemnitees and may
conflict therewith or (ii) the representation of such Indemnitee and the other
Indemnitees by the same counsel would otherwise be inappropriate under
applicable principles of professional responsibility, such Indemnitee shall have
the right to select and retain separate counsel to represent such Indemnitee in
connection with such proceeding(s) at the expense of the
Borrowers.  Notwithstanding anything to the contrary contained in this
Agreement, (i) this Section 9.5 shall not govern Losses or other amounts
relating to or attributable to taxes, and (ii) all Losses and other amounts
relating or attributable to taxes shall be governed solely and exclusively by
Section 3.1.


Section 9.6 Payments Set Aside.  To the extent that any payment by or on behalf
of any Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises any right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Overnight Rate
from time to time in effect, in the applicable currency of such recovery or
payment.


Section 9.7 Successors and Assigns.
 
 
80

--------------------------------------------------------------------------------

 
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (g) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.


(b)           Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Committed Loans (including
for purposes of this subsection (b), participations in Swing Line Loans) at the
time owing to it); provided that any assignment shall be subject to the
following additional conditions (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Committed
Loans at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund (as defined in subsection (i) of this
Section) with respect to a Lender, the aggregate amount of the Commitment (which
for this purpose includes Committed Loans outstanding thereunder) subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than US$10,000,000 (provided that, in the case of TMFNL,
such amount shall not be less than the Dollar Equivalent of EUR 100,000 or any
other amount as at any time set forth in the definition of “professional market
party” under or pursuant to the Netherlands Financial Supervision Act (wet op
het financieel toezicht)) unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing in respect of such
Borrower, the applicable Borrower otherwise consents (each such consent not to
be unreasonably withheld or delayed); (ii) each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Committed Loans or the
Commitment assigned; (iii) any assignment of a Commitment must be approved by
the Administrative Agent (which approval shall not be unreasonably withheld or
delayed) unless the Person that is the proposed assignee is itself a Lender or
an Affiliate of a Lender (whether or not the proposed assignee would otherwise
qualify as an Eligible Assignee); (iv) if the assigning Lender has a Commitment
in more than one Tranche, such Lender shall make a pro rata assignment to its
assignee of its Commitments under each such Tranche; and (v) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of US$3,500,
which fee may be waived by the Administrative Agent in its sole
discretion.  Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the
 
 
81

--------------------------------------------------------------------------------

 
 
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.1 (with respect to periods it was a Lender), 3.4, 3.5, 9.4 and 9.5 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.  If the Eligible Assignee is required to deliver
documents pursuant to Section 9.15, it shall deliver those documents to the
applicable Borrower and the Administrative Agent in accordance with Section
9.15.


(c)           The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


(d)           Any Lender may at any time, without the consent of, or notice to,
any Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or a Borrower or any of the Borrowers’ Affiliates)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in Swing Line Loans)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) in the case
of TMFNL, the amount of such participations sold shall not be less than the
Dollar Equivalent of EUR 100,000 or any other amount as at any time set forth in
the definition of “professional market party” under or pursuant to the
Netherlands Financial Supervision Act (wet op het financieel toezicht) and
(iv) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 9.1 that
directly affects such Participant.  Subject to subsection (e) of this Section,
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.1, 3.4 and 3.5 to the same
 
 
82

--------------------------------------------------------------------------------

 
 
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section.  To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 9.9 as though
it were a Lender, provided such Participant agrees to be subject to Section 2.12
as though it were a Lender.


(e)           A Participant shall not be entitled to receive any greater payment
under Section 3.1 or Section 3.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant
unless the sale of the participation to such Participant is made with the
Borrowers’ prior written consent.  A Participant shall not be entitled to the
benefits of Section 3.1 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of each
Borrower, to comply with Section 9.15 as though it were a Lender.


(f)           Each Lender that sells a participation interest in all or a
portion of such Lender’s rights and obligations under this Agreement shall
record, acting solely for this purpose as non-fiduciary agent of the Borrowers,
in book entries (as defined in Temporary Treasury Regulation §5f.103-1)
maintained by such Lender the name and the amount of the participating interest
of each Participant entitled to receive payments in respect of such
participating interest.


(g)           Any Lender may at any time, without the consent of, or notice to,
any Borrower or the Administrative Agent, pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
having jurisdiction over such Lender; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.


(h)           Where a Lender (the “Designating Lender”) has designated in its
Administrative Questionnaire an Affiliate of the Designating Lender as the
entity which shall participate in or make Loans to a particular Borrower (i) the
Commitment shall be held by the Designating Lender, (ii) such Affiliate shall be
entitled to all rights and benefits (other than voting rights, which remain with
the Designating Lender) under this Agreement relating to its participation in
any Loan and (iii) the Designating Lender shall procure that such Affiliate
complies with the corresponding duties in relation to such Loan.


(i)           As used herein, the following terms have the following meanings:


“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) unless an Event of Default with respect
to such Borrower has occurred and is continuing, the applicable Borrower (each
such approval not to be unreasonably withheld or delayed); provided that,
notwithstanding the foregoing (w) no Person shall qualify as an Eligible
Assignee without the approval of each Swing Line Lender (such approval not to be
unreasonably withheld or delayed), (x) “Eligible Assignee” shall not include a
Borrower or any of the Borrowers’ Affiliates and (y)
 
 
83

--------------------------------------------------------------------------------

 
 
“Eligible Assignee” shall not include any Person that is not a regulated lending
institution in the United States, Canada, Japan or the European Union.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


Section 9.8 Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority or self-regulatory body, including in connection
with a pledge or assignment in accordance with Section 9.7(g); (c) to the extent
required by applicable Laws or by any subpoena or similar legal process; (d) to
any other party to this Agreement; (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any direct or indirect contractual counterparty or prospective counterparty (or
such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of a
Borrower; (g) with the consent of the applicable Borrower; (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than a Borrower; or
(i) to the National Association of Insurance Commissioners or any other similar
organization.  In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Loans.  For the purposes of this Section, “Information”
means all information received from a Borrower relating to such Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by such Borrower; provided that, in the case of information received
from a Borrower after the date hereof, such information is clearly identified in
writing at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
 
84

--------------------------------------------------------------------------------

 
 
Section 9.9 Set-off.  Upon the occurrence and during the continuance of any
Event of Default with respect to a Borrower, nothing in this Agreement shall
preclude any Lender, at any time and from time to time, from exercising any
right of set off, counterclaim, or other rights it may have otherwise than under
this Agreement and or from applying amounts realized against any and all
Obligations owing by such Borrower to such Lender hereunder or under any other
Loan Document, now or hereafter existing.  Each Lender agrees promptly to notify
the applicable Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.


Section 9.10 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower.


Section 9.11 Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


Section 9.12 Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.


Section 9.13 Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.


Section 9.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the
 
 
85

--------------------------------------------------------------------------------

 
 
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.


Section 9.15 Tax Forms.
 
(a)           (i)  Each Tranche A Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall
deliver to TMCC (with a copy to the Administrative Agent), prior to becoming a
party to this Agreement (or upon accepting an assignment of an interest herein)
two duly signed completed copies of (x) IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, withholding tax on payments to be made to such Foreign Lender
pursuant to this Agreement), (y) IRS Form W-8ECI or any successor thereto
(relating to payments to be made to such Foreign Lender pursuant to this
Agreement) or (z) such other evidence satisfactory to TMCC and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Code.  Thereafter and from time to time, and as reasonably
requested by TMCC in writing, each such Foreign Lender shall, to the extent it
may lawfully do so, (A) promptly submit to TMCC (with a copy to the
Administrative Agent) such additional duly completed and signed copies of one of
such forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United States Laws and regulations to avoid, or such evidence as is
satisfactory to TMCC of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by TMCC pursuant to this Agreement, (B) promptly notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (C) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that TMCC make any deduction
or withholding for or on account of United States taxes from amounts payable to
such Foreign Lender.  In addition, in relation to all payments to be made to a
Tranche A Lender by TFSUK, such Lender shall cooperate, to the extent it is able
to do so, with TFSUK in completing any procedural formalities necessary for
TFSUK to obtain authorization to make such a payment without a deduction or
withholding for or on account of UK Taxes including, to the extent reasonably
practicable, making and filing an appropriate application for relief under a
double taxation agreement; provided that, nothing in this Section 9.15(a)(i)
shall require a UK Treaty Lender to register under the HMRC DT Treaty Passport
scheme or apply the HMRC DT Treaty Passport scheme to any loan if it has so
registered; provided further that a UK Treaty Lender which holds a passport
under the HMRC DT Treaty Passport scheme and enters into this Agreement
acknowledges that such scheme shall not apply to this Agreement in respect of a
loan made to TFSUK.


(ii)           [Reserved].


(iii)           With respect to each Tranche A Lender, to the extent under
applicable law such Lender can provide TKG and TLG with a certificate, statement
or form required by the German taxing authorities in order to be eligible for
exemption from, or reduction of, withholding taxes
 
 
86

--------------------------------------------------------------------------------

 
 
under German tax law, such Lender shall execute and deliver such certificate,
statement or form at the time it becomes a party to this Agreement and from time
to time as reasonably requested by TKG or TLG.


(iv)           As of the date that each Lender becomes a Tranche A Lender under
this Agreement, each such Lender represents and warrants to the Administrative
Agent and TCPR that it is an Exempt Lender and agrees that, if Puerto Rico or
United States taxing authorities at any time after the date of this Agreement
require that such Lender deliver any certificate, statement or form as a
condition to exemption from, or reduction of, withholding taxes under the Puerto
Rico Code or the Code on any payments by TCPR to such Lender under this
Agreement, such Lender shall deliver such certificate, statement or form to the
Administrative Agent prior to becoming a party to this Agreement (or upon
accepting an assignment of an interest herein).  Thereafter and from time to
time or as reasonably requested by TCPR in writing, each such Lender, to the
extent it may lawfully do so, shall (A) promptly submit to TCPR (with a copy to
the Administrative Agent) such duly completed and signed certificates,
statements or forms as shall be adopted from time to time by the relevant Puerto
Rico or United States taxing authorities and such other evidence as is
satisfactory to TCPR of any available exemption from, or reduction of, Puerto
Rico and United States withholding taxes in respect of all payments to be made
to such Lender by TCPR pursuant to this Agreement, (B) promptly notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (C) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that TCPR make any deduction
or withholding on or account of Puerto Rico taxes from amounts payable to such
Lender.


(v)           If a payment made to the Administrative Agent or a Tranche A
Lender hereunder would be subject to U.S. federal withholding tax imposed by
FATCA if the Administrative Agent or such Tranche A Lender were to fail to
comply with the applicable requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), the Administrative Agent
or such Tranche A Lender shall deliver to TMCC and the Administrative Agent, as
applicable, at the time or times prescribed by law and at such time or times
reasonably requested by TMCC or the Administrative Agent, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by TMCC or the Administrative Agent as may be necessary for TMCC or
the Administrative Agent to comply with its obligations under FATCA, to
determine that the Administrative Agent or such Tranche A Lender has complied
with its obligations under FATCA or to determine the amount to deduct and
withhold from such payment.


(vi)           Each Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to TMCC (with a copy to the
Administrative Agent) on the date when such Lender ceases to act for its own
account with respect to any portion of any such sums paid or payable, and at
such other times as may be necessary in the determination of TMCC or the
Administrative Agent (in the reasonable exercise of its discretion), (A) two
duly signed completed copies of the certificates,
 
 
87

--------------------------------------------------------------------------------

 
 
statements or forms required to be provided by such Lender as set forth above,
to establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not, in the case of a Tranche A
Lender, subject to Puerto Rico or United States withholding tax; and (B) any
information such Lender chooses to transmit with such certificates, statements
or forms, and any other certificate or statement of exemption required under the
Code.


(vii)           No Borrower (other than TFSUK) shall be required to pay any
additional amount to any Lender under Section 3.1 (A) with respect to any Taxes
required to be deducted or withheld on the basis of the information,
certificates or statements of exemption such Lender transmits pursuant to this
Section 9.15(a) or (B) if such Lender shall have failed to satisfy its
obligations under this Section 9.15(a); provided that if such Lender shall have
satisfied the requirement of this Section 9.15(a) on the date such Lender became
a Lender or ceased to act for its own account with respect to any payment under
any of the Loan Documents, nothing in this Section 9.15(a) shall relieve such
Borrower of its obligation to pay any amounts pursuant to Section 3.1 in the
event that, as a result of any change in any applicable Law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender or other Person for the account of which
such Lender receives any sums payable under any of the Loan Documents is not
subject to withholding or is subject to withholding at a reduced rate.


(viii)           The Administrative Agent may, without reduction, withhold any
Taxes required to be deducted and withheld from any payment under any of the
Loan Documents with respect to which a Borrower is not required to pay
additional amounts under this Section 9.15(a).


(b)           Upon the request of TMCC or the Administrative Agent in writing,
each Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Administrative Agent two duly
signed completed copies of IRS Form W-9.  If such Lender fails to deliver such
forms, then TMCC or the Administrative Agent may withhold from any interest
payment to such Lender an amount equivalent to the applicable back-up
withholding tax imposed by the Code and no party hereto shall have any
obligation to pay any additional amount to any Lender under Section 3.1 in
respect of such withholding.


(c)           If any Governmental Authority asserts that the Administrative
Agent did not properly withhold or backup withhold, as the case may be, any tax
or other amount from payments made to or for the account of any Lender, such
Lender shall indemnify the Administrative Agent therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section, and costs and expenses
(including Attorney Costs) of the Administrative Agent.  The obligation of the
Lenders under this Section shall survive the termination of the Aggregate
Commitments, repayment of all other Obligations hereunder and the resignation of
the Administrative Agent.


           Section 9.16 Replacement of Lenders.  Under any circumstances set
forth herein providing that a Borrower shall have the right to replace a Lender
as a party to this Agreement and (i) if any Lender is a Defaulting Lender or
(ii) any Lender fails to consent to an amendment, modification or waiver of this
Agreement, or to a request that Eurocurrency Rate Loans be made
 
 
88

--------------------------------------------------------------------------------

 
 
in a currency other than those specifically listed in the definition of
“Alternative Currency”, that pursuant to the terms hereof requires consent of
all of the Lenders or all of the Lenders affected thereby (provided that, (x)
such amendment, modification, waiver or currency request has been consented to
by the Required Lenders and (y) all such non-consenting Lenders are replaced on
the same terms), TMCC may, upon notice to such Lender and the Administrative
Agent, replace such Lender by causing such Lender to assign its Commitment (with
the assignment fee to be paid by TMCC in such instance) pursuant to
Section 9.7(b) to one or more other Lenders or Eligible Assignees procured by
TMCC; provided, however, that if TMCC elects to exercise such rights with
respect to any Lender pursuant to Section 3.6(c), it shall be obligated to
replace all Lenders that have made similar requests for compensation pursuant to
Section 3.1 or 3.4.  The applicable Borrower shall (y) pay in full all
principal, accrued interest, accrued fees and other amounts owing to such Lender
through the date of replacement (including any amounts payable pursuant to
Section 3.5) and (z) release such Lender from its obligations under the Loan
Documents.  Any Lender being replaced shall execute and deliver an Assignment
and Assumption with respect to such Lender’s Commitment and outstanding Loans.


Section 9.17 Governing Law.


(a)           THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE
ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.


(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE COUNTY OF NEW YORK IN THE CITY OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS.  EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  EACH
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.


(c)           EACH BORROWER OTHER THAN TMCC HEREBY IRREVOCABLY DESIGNATES,
APPOINTS AND EMPOWERS TMCC, IN THE CASE OF ANY SUIT, ACTION OR PROCEEDING
BROUGHT IN THE UNITED STATES OF AMERICA AS ITS
 
 
89

--------------------------------------------------------------------------------

 
 
DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS
BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS,
SUMMONS, NOTICES AND DOCUMENTS THAT MAY BE SERVED IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY LOAN DOCUMENT, AND
TMCC HEREBY IRREVOCABLY ACCEPTS SUCH DESIGNATION, APPOINTMENT AND
EMPOWERMENT.  SUCH SERVICE MAY BE MADE BY MAILING (BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID) OR DELIVERING A COPY OF SUCH PROCESS TO SUCH BORROWER IN
CARE OF TMCC AT TMCC’S ADDRESS SPECIFIED IN SCHEDULE 9.2, AND EACH BORROWER
HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS TMCC TO ACCEPT SUCH SERVICE ON ITS
BEHALF.  AS AN ALTERNATIVE METHOD OF SERVICE, THE BORROWER IRREVOCABLY CONSENTS
TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING (BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID) OF COPIES OF SUCH
PROCESS TO TMCC OR THE BORROWER OR SUCH LOAN PARTY AT ITS ADDRESS SPECIFIED IN
SCHEDULE 9.2.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


Section 9.18 No Advisory or Fiduciary Responsibility In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Sub-Agents,
the Arrangers and the Lenders are arm’s-length commercial transactions between
such Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Sub-Agents, the Arrangers and the Lenders, on the other hand, (B) such
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Administrative Agent, the Sub-Agents, the Arrangers and the Lenders is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for such Borrower or any of its Affiliates, or
any other Person and (B) none of the Administrative Agent, the Sub-Agents, the
Arrangers or the Lenders has any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Sub-Agents, the Arrangers and the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of such Borrower and its
Affiliates, and neither the Administrative Agent, nor any Sub-Agent, nor any
Arranger, nor any Lender has any obligation to disclose any of such interests to
the Borrower or its Affiliates.  To the fullest extent permitted by law, each of
the Borrowers hereby waives and releases any claims that it may have against the
Administrative Agent, the Sub-Agents, the Arrangers and the Lenders with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.
 
 
90

--------------------------------------------------------------------------------

 
 
Section 9.19 PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Borrower that, pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies such Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act , and each Borrower agrees to provide such information in its
possession upon the reasonable request of a Lender or the Administrative Agent.


Section 9.20 Judgment.  (a)  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in US Dollars or Canadian
Dollars into another currency, the parties hereto agree, to the fullest extent
that they may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Administrative Agent
could purchase US Dollars or Canadian Dollars with such other currency at BNP
Paribas’s principal office in London at 11:00 A.M. (London time) on the Business
Day preceding that on which final judgment is given.


(b)           The obligation of any Borrower in respect of any sum due from it
in any currency (the “Primary Currency”) to any Lender or the Administrative
Agent hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to such Borrower such excess.


Section 9.21 Waiver of Right to Trial by Jury.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


 
91

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
TOYOTA MOTOR FINANCE (NETHERLANDS) B.V.
                  By:
 /s/ Takahisa Iizuka
  Name: Takahisa Iizuka   Title: Authorized Representative  

 
 
 
S-26

--------------------------------------------------------------------------------

 
 
 
TOYOTA MOTOR CREDIT CORPORATION
                  By:
/s/ David Pelliccioni
  Name:
David Pelliccioni
  Title:
Senior Vice President, Chief Administrative Officer & Secretary

 
 
 
S-27

--------------------------------------------------------------------------------

 
 
 
TOYOTA FINANCIAL SERVICES (UK) PLC
                  By: /s/ R. Nelson   Name: R. Nelson   Title:
Treasurer
 

 
 
S-28

--------------------------------------------------------------------------------

 
 
 
TOYOTA KREDITBANK GMBH
                  By:
/s/ Peter Pollhammer
  Name:
Peter Pollhammer
  Title:
Managing Director
 

 

        By: /s/ Christian Ruben   Name:
Christian Ruben
  Title:
Managing Director
 

 
 
S-29

--------------------------------------------------------------------------------

 
 
 
TOYOTA CREDIT DE PUERTO RICO CORP.
                  By:
/s/ David Pelliccioni
  Name:
David Pelliccioni
  Title:
Senior Vice President & Secretary
 

 
 
 
S-30

--------------------------------------------------------------------------------

 
 
 
TOYOTA CREDIT CANADA INC.
                  By:
/s Julie Wilson
  Name:
Julie Wilson
  Title:
Secretary
 

 
 
S-31

--------------------------------------------------------------------------------

 
 
TOYOTA LEASING GMBH
                  By: /s/ Peter Pollhammer   Name:
Peter Pollhammer
  Title:
Managing Director
 

 

        By:
/s/ Christian Ruben
  Name:
Christian Ruben
  Title:
Managing Director
 

 
 
S-32

--------------------------------------------------------------------------------

 
 
 
BNP PARIBAS, as
 
Administrative Agent, a Swing Line Agent, a Swing Line Lender and a Lender
                  By:
/s/ Andrew W. Strait
  Name:
Andrew W. Strait
  Title:
Managing Director
 

 

                By: /s/ Renaud-Franck Falce   Name:
Renaud-Franck Falce
  Title:
Managing Director
 

 
 
S-33

--------------------------------------------------------------------------------

 
 
 
BNP PARIBAS (CANADA),
 
as Canadian Sub-Agent and as a Lender
                  By:
/s/ Tony Baratta
  Name:
Tony Baratta
  Title:
Director
 

 

                By:
/s Christopher Golding
  Name:
Christopher Golding
  Title:
Director
 

 
 
 
S-34

--------------------------------------------------------------------------------

 
 
 
BNP PARIBAS LONDON,
 
as a Swing Line Agent
                  By:
/s/ Vivek Menon
  Name:
Vivek Menon
  Title:
Co-UK Coverage
 

 

                By:
/s/ S. Duranti
  Name:
S. Duranti
  Title:
Manager
 

 
 
S-35

--------------------------------------------------------------------------------

 
 
 
CITIBANK, N.A., as
 
a Syndication Agent, Swing Line Lender and a Lender
                  By:
/s/ Shannon Sweeney
  Name:
Shannon Sweeney
  Title:
Vice President
 

 
 
 
S-36

--------------------------------------------------------------------------------

 
 
CITIBANK, N.A., CANADIAN BRANCH,
 
as a Lender
                  By: /s/ Niyousha Zarinpour   Name:
Niyousha Zarinpour
  Title:
Authorized Signatory
 

 
 
S-37

--------------------------------------------------------------------------------

 
 
 
BANK OF AMERICA, N.A.,
 
as a Syndication Agent, Swing Line Lender and a Lender
                  By:
/s/ Alan H. Roche
  Name:
Alan H. Roche
  Title:
Managing Director
 

 
 
 
S-38

--------------------------------------------------------------------------------

 
 
 
BANK OF AMERICA, N.A., CANADIAN BRANCH,
 
as a Lender
                  By:
/s/ Medina Sales de Andrade
  Name:
Medina Sales de Andrade
  Title:
Vice President
 

 
 
 
S-39

--------------------------------------------------------------------------------

 
 
 
BANK OF TOKYO-MITSUBISHI UFJ, LTD,
 
as a Syndication Agent and as a Lender
                  By:
/s/ Yuichi Okura
  Name:
Yuichi Okura
  Title:
General Manager
 

 
 
S-40

--------------------------------------------------------------------------------

 
 
 
BANK OF TOKYO-MITSUBISHI UFJ
(CANADA),
as a Lender
                  By:
/s/ Yoshihiro Yonekura
  Name:
Yoshihiro Yonekura
  Title:
Vice President & Group Head
 

 
 
 
S-41

--------------------------------------------------------------------------------

 
 
 
 
SUMITOMO MITSUI BANKING
CORPORATION OF CANADA
 
as a Lender
                  By:
/s/ Akihiro Fukutome
  Name:
Akihiro Fukutome
  Title:
President & CEO
 

 
 
S-42

--------------------------------------------------------------------------------

 
 
SUMITOMO MITSUI BANKING
CORPORATION,
as a Lender
                  By: /s/ Koichi Tanaka   Name: Koichi Tanaka   Title: Joint
General Manager  

 
 
 
S-43

--------------------------------------------------------------------------------

 
 
 
SUMITOMO MITSUI BANKING
CORPORATION,
as a Lender
                  By: /s/ Takashi Toyoda   Name: Takashi Toyoda   Title: Senior
Vice President  

 
 
 
S-44

--------------------------------------------------------------------------------

 
 
 
SUMITOMO MITSUI BANKING
CORPORATION,
as a Lender
                  By: /s/ Konstantinos Karabalis   Name: Konstantinos Karabalis
  Title: Deputy General Manager  

 
 
 
S-45

--------------------------------------------------------------------------------

 
 
 
MIZUHO CORPORATE BANK, LTD., CANADA BRANCH,
as a Lender
                  By: /s/ Kazuto Takegami   Name: Kazuto Takegami   Title:
General Manager  

 

 
S-46

--------------------------------------------------------------------------------

 
 
 
 
DEUTSCHE BANK AG
NEW YORK BRANCH,
as a Tranche A Lender
                  By: /s/ Oliver Schwarz   Name: Oliver Schwarz   Title:
Director  

  
 
 
                  By: /s/ Hans-Josef Thiele   Name: Hans-Josef Thiele   Title:
Director  

 
 
DEUTSCHE BANK AG
CANADA BRANCH,
as a Tranche B Lender
                  By: /s/ Rod Ohara   Name: Rod Ohara   Title: Director  

 
 
 
                  By: /s/ Marcellus Leung   Name: Marcellus Leung   Title:
Assistant Vice President  

 
 
S-47

--------------------------------------------------------------------------------

 
 
 
 
UBS LOAN FINANCE LLC,
as a Lender
                  By: /s/ Irja R. Otsa   Name: Irja R. Otsa   Title: Associate
Director  

 
 
 
                  By: /s/ Mary E. Evans   Name: Mary E. Evans   Title: Associate
Director  

 
 
S-48

--------------------------------------------------------------------------------

 
 
 
ROYAL BANK OF CANADA,
as a Lender
                  By: /s/ Meredith Majesty   Name: Meredith Majesty   Title:
Authorized Signatory  

 
 
 
                  By: /s/ Matthew Balicki   Name: Matthew Balicki   Title:
Attorney-in-Fact  

 
 
S-49

--------------------------------------------------------------------------------

 
 
 
THE ROYAL BANK OF SCOTLAND PLC,
as a Lender
                  By: /s/ L. Peter Yetman   Name: L. Peter Yetman   Title:
Director  

 

 
S-50

--------------------------------------------------------------------------------

 
 
 
THE TORONTO DOMINION BANK,
as a Lender
                  By: /s/ Debbi Brito   Name: Debbi Brito   Title: Authorized
Signatory  

   
 
 
 
S-51

--------------------------------------------------------------------------------

 
 
 
THE BANK OF NEW YORK MELLON,
as a Lender
                  By: /s/ John Smathers   Name: John Smathers   Title: First
Vice President  

   
 
 
S-52

--------------------------------------------------------------------------------

 
 
SOCIETE GENERALE (CANADA BRANCH),
as a Lender
                  By: /s/ David Baldoni   Name: David Baldoni   Title: Managing
Director  

 
 
                  By: /s/ Paul Primavesi   Name: Paul Primavesi   Title:
Director  

 

 
S-53

--------------------------------------------------------------------------------

 
 
 
THE SUMITOMO TRUST & BANKING CO.,
Ltd.,
as a Lender
                  By: /s/ Yuji Kabe   Name: Yuji Kabe   Title: Vice President
and Manager  

 
 
 
S-54

--------------------------------------------------------------------------------

 
 
SUMITOMO MITSUI BANKING CORPORATION OF CANADA,
as a Lender
                  By: /s/ Akihiro Fukutome   Name: Akihiro Fukutome   Title:
President & CEO  

 

 
S-55

--------------------------------------------------------------------------------

 
 
 
BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH,
as a Lender
                  By: /s/ Eduardo Cutrim   Name: Eduardo Cutrim   Title: Head of
Industrials and Chemicals  

 
 
                  By: /s/ Guilherme Gobbo   Name: Guilherme Gobbo   Title: Vice
President  

 
 
S-56

--------------------------------------------------------------------------------

 
 
 
BANK OF MONTREAL IRELAND P.L.C.,
as a Lender
                  By: /s/ Neil Ward   Name: Neil Ward   Title: General Manager  

  
 
                  By: /s/ Finbarr Farrell   Name: Finbarr Farrell   Title: Risk
& Credit Manager  

 
 
S-57

--------------------------------------------------------------------------------

 
 
 
 
BANK OF MONTREAL, LONDON BRANCH,
as a Lender
                  By: /s/ C. Suilland   Name: C. Suilland   Title: Managing
Director  

  
 
                  By: /s/ A.J. McClinton   Name: A.J. McClinton   Title:
Managing Director  

 

 
S-58

--------------------------------------------------------------------------------

 
 
BANK OF MONTREAL, CHICAGO BRANCH,
as a Lender
                  By:
/s/ Joseph W. Linder
  Name: Joseph W. Linder   Title: Vice President  

 
 
 
S-59

--------------------------------------------------------------------------------

 
 
 
 
BANK OF MONTREAL,
as a Lender
                  By: /s/ Daniel P. Friedman   Name: Daniel P. Friedman   Title:
Director, Loan Products Group  

 
  
 
S-60

--------------------------------------------------------------------------------

 
 
 
JP MORGAN CHASE BANK N.A.,
as a Lender
                  By: /s/ John J. Coffey   Name: John J. Coffey   Title:
Managing Director  

 

 
S-61

--------------------------------------------------------------------------------

 
 
 
ING BANK N.V. DUBLIN BRANCH,
as a Lender
                  By: /s/ Maurice Kenny   Name: Maurice Kenny   Title: Director
 

  
 
                  By: /s/ Aidan Neill   Name: Aidan Neill   Title: Director  

 
 
S-62

--------------------------------------------------------------------------------

 
 
 
MIZUHO CORPORATE BANK, LTD.
LOS ANGELES BRANCH,
as a Lender
                  By: /s/ Mitsuyoshi Matsuura   Name: Mitsuyoshi Matsuura  
Title: Joint General Manager  

  

 
S-63

--------------------------------------------------------------------------------

 
 
GOLDMAN SACHS BANK USA,
as a Lender
                  By: /s/ Mark Walton   Name: Mark Walton   Title: Authorized
Signatory  

 
 
S-64

--------------------------------------------------------------------------------

 
 
 
MORGAN STANLEY BANK, N.A.,
as a Lender
                  By: /s/ Ryan Vetsch   Name: Ryan Vetsch   Title: Authorized
Signatory  

 

 
S-65

--------------------------------------------------------------------------------

 
 

 
COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES,
as a Lender
                  By: /s/ Patrick Hartweger   Name: Patrick Hartweger   Title:
Managing Director  

 
 
                  By: /s/ Peter Wesemeier   Name: Peter Wesemeier   Title: Vice
President  

 
 
 
S-66

--------------------------------------------------------------------------------

 
 


MITSUBISHI UFJ TRUST AND BANKING CORPORATION,
as a Lender
                  By: /s/ Tomoyuki Nagano   Name: Tomoyuki Nagano   Title:
Senior Vice President  

 
 
 
S-67

--------------------------------------------------------------------------------

 
 
 
INTESA SANPAOLO S.p.A., NEW YORK BRANCH,
as a Lender
                  By: /s/ Sergio Maggioni   Name: Sergio Maggioni   Title: FVP &
Head of Business  

 
 
                  By: /s/ Cristina Cignoli   Name: Cristina Cignoli   Title: AVP
 

 
 
S-68

--------------------------------------------------------------------------------

 
 
 
WELLS FARGO BANK, N.A.,
as a Lender
                  By: /s/ S. Michael St. Geme   Name: S. Michael St. Geme  
Title: Managing Director/LTM  

 
 
 
S-69

--------------------------------------------------------------------------------

 
 
 
FIFTH THIRD BANK,
as a Lender
                  By: /s/ Yumiko Tokiwa   Name: Yumiko Tokiwa   Title: Vice
President  

   
 
 
S-70

--------------------------------------------------------------------------------

 
 
 

 
BARCLAYS BANK PLC,
as a Lender
                  By: /s/ David Barton   Name: David Barton   Title: Director  

 
 
 
S-71

--------------------------------------------------------------------------------

 
 
 
BANCO SANTANDER, S.A., NEW YORK BRANCH,
as a Lender
                  By: /s/ Jorge Saavedra   Name: Jorge Saavedra   Title:
Executive Director  

 
 
                  By: /s/ Sen Louie   Name: Sen Louie   Title: Vice President  

 
 
 
S-72

--------------------------------------------------------------------------------

 

 
SOCIETE GENERALE,
as a Lender
                  By: /s/ Ambrish Thanawala   Name: Ambrish Thanawala   Title:
Managing Director  

 
 
 
S-73

--------------------------------------------------------------------------------

 

 
CIBC INC.,
as a Lender
                  By: /s/ Eoin Roche   Name: Eoin Roche   Title: Executive
Director  

 
 
 
                  By: /s/ Dominic J. Sorresso   Name: Dominic J. Sorresso  
Title: Executive Director         CIBC World Markets Corp.
Authorized Signatory
     

 
 
 
S-74

--------------------------------------------------------------------------------

 
 
 
 
 
CANADIAN IMPERIAL BANK OF COMMERCE,
as a Lender
                  By: /s/ Peter Mastromarini   Name: Peter Mastromarini   Title:
Managing Director  

 
 
                  By: /s/ Raj Khanna   Name: Raj Khanna   Title: Executive
Director  

 
 
 
S-75

--------------------------------------------------------------------------------

 
 
 
 
HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
                  By: /s/ Christopher Samms   Name: Christopher Samms   Title:
Senior Vice President, #9426  

 
 
 
S-76

--------------------------------------------------------------------------------

 
 


SCHEDULE 1.1
 
MANDATORY COST FORMULAE
 
1.
The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 
 
(a)
the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or

 
 
(b)
the requirements of the European Central Bank.

 
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below.  The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.  The Administrative Agent will, at the
request of any Borrower or any Lender, deliver to such Borrower or such Lender
as the case may be, a statement setting forth the calculation of any Mandatory
Cost.

 
3.
The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent.  This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

 
4.
The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 
 
(a)
in relation to any Loan in Sterling:

 
AB+C(B-D)+E x 0.01
   per cent per annum
100 - (A+C)

 
 
(b)
in relation to any Loan in any currency other than Sterling:

 
E x 0.01
  per cent per annum
300

 
Where:
 
 
“A”
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
 
Schedule 1.1

--------------------------------------------------------------------------------

 
 
 
“B”
is the percentage rate of interest (excluding the Applicable Rate, the Mandatory
Cost and any interest charged on overdue amounts pursuant to the first sentence
of Section 2.8(b) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Loan.

 
 
“C”
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
“D”
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 
 
“E”
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 
5.
For the purposes of this Schedule:

 
 
(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
 
(b)
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 
 
(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 
 
(d)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05).  A negative result obtained by subtracting D from B shall be taken as
zero.  The resulting figures shall be rounded to four decimal places.

 
7.
If requested by the Administrative Agent or any Borrower, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and such Borrower, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such

 
 
Schedule 1.1

--------------------------------------------------------------------------------

 
 
Lender as being the average of the Fee Tariffs applicable to such Lender for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of such Lender.
 
8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate.  In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 
 
(a)
the jurisdiction of the Lending Office out of which it is making available its
participation in the relevant Loan; and

 
 
(b)
any other information that the Administrative Agent may reasonably require for
such purpose.

 
 
Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.
 
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Lending Office in the same
jurisdiction as its Lending Office.

 
10.
The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 
11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3, 7 and 8 above.

 
12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 
13.
The Administrative Agent may from time to time, after consultation with the
Borrowers and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 
 
Schedule 1.1

--------------------------------------------------------------------------------

 


SCHEDULE 2.1
 
COMMITMENTS
AND PRO RATA SHARES
 
Lender
Tranche A
Commitment
(US$)
Tranche B
Commitment
(US$)
Swing Line
Commitment
(US$)
Commitment Cap
(US$)
BNP Paribas (Tranche B Commitment is held by BNP Paribas (Canada))
231,923,000
47,769,400
250,000,000
231,923,000
Citibank, N.A. (Tranche B Commitment is held by Citibank, N.A., Canadian Branch)
231,923,000
47,769,400
250,000,000
231,923,000
Bank of America, N.A. (Tranche B Commitment is held by Bank of America, Canada
Branch)
231,923,000
47,769,400
250,000,000
231,923,000
Bank of Tokyo-Mitsubishi UFJ, Ltd (Tranche B Commitment is held by Bank of Tokyo
Mitsubishi UFJ (Canada))
231,923,000
17,077,000
0
231,923,000
HSBC Bank USA, National Association
161,538,400
21,923,000
0
161,538,400
JP Morgan Chase Bank, N.A.
161,538,400
21,923,000
0
161,538,400
Sumitomo Mitsui Banking Corporation (Tranche B Commitment is held by Sumitomo
Mitsui Banking Corporation of Canada)
161,538,400
17,307,600
0
161,538,400
Barclays Bank PLC
132,692,400
0
0
132,692,400

 
 
1

--------------------------------------------------------------------------------

 
 
Lender
Tranche A
Commitment
(US$)
Tranche B
Commitment
(US$)
Swing Line
Commitment
(US$)
Commitment Cap
(US$)

Deutsche Bank AG, New York Branch (Tranche B Commitment is held by Deutsche Bank
AG, Canada Branch)
132,692,400
17,307,600
0
132,692,400
Mizuho Corporate Bank, Ltd. Los Angeles Agency (Tranche B Commitment is held by
Mizuho Corporate Bank, Ltd., Canada Branch)
132,692,400
17,307,600
0
132,692,400
Royal Bank of Canada
132,692,400
132,692,400
0
132,692,400
The Royal Bank of Scotland plc
132,692,400
17,307,600
0
132,692,400
Goldman Sachs Bank USA
94,615,400
0
0
94,615,400
Morgan Stanley Bank, N.A.
94,615,400
0
0
94,615,400
UBS Loan Finance LLC
94,615,400
11,538,400
0
94,615,400
Banco Santander S.A., New York Branch
75,000,000
00
0
75,000,000
ING Bank N.V., Dublin Branch
75,000,000
0
0
75,000,000
The Toronto Dominion Bank
75,000,000
75,000,000
0
75,000,000
Bank of Montreal
46,153,800
46,153,800
0
46,153,800
Banco Bilbao Vizcaya Argentaria, S.A., New York Branch
46,153,800
0
0
46,153,800
CIBC, Inc. (Tranche B Commitment is held by Canadian Imperial Bank of Commerce)
46,153,800
46,153,800
0
46,153,800
Fifth Third Bank
46,153,800
0
0
46,153,800

 
 
2

--------------------------------------------------------------------------------

 
 
Lender
Tranche A
Commitment
(US$)
Tranche B
Commitment
(US$)
Swing Line
Commitment
(US$)
Commitment Cap
(US$)

Intesa Sanpaolo S.p.A.
46,153,800
0
0
46,153,800
Societe Generale (Tranche B Commitment is held by Societe Generale (Canada
Branch))
46,153,800
15,000,000
0
46,153,800
Wells Fargo Bank, N.A.
46,153,800
0
0
46,153,800
The Bank of New York Mellon
23,077,000
0
0
23,077,000
Commerzbank AG
23,077,000
0
0
23,077,000
Mitsubishi UFJ Trust & Banking
23,077,000
0
0
23,077,000
The Sumitomo Trust & Banking Co., Ltd.
23,077,000
0
0
23,077,000
TOTAL:
3,000,000,0000
600,000,000
750,000,000
3,000,000,000



 
3

--------------------------------------------------------------------------------

 


Lender
Pro Rata Share of
 Tranche A
Pro Rata Share of
Tranche B
Pro Rata Share of Commitment Cap
BNP Paribas (Tranche B Commitment is held by BNP Paribas (Canada))
7.73%
7.96%
7.73%
Citibank, N.A. (Tranche B Commitment is held by Citibank, N.A., Canadian Branch)
7.73%
7.96%
7.73%
Bank of America, N.A. (Tranche B Commitment is held by Bank of America, Canada
Branch)
7.73%
7.96%
7.73%
Bank of Tokyo-Mitsubishi UFJ, Ltd (Tranche B Commitment is held by Bank of Tokyo
Mitsubishi UFJ (Canada))
7.73%
2.85%
7.73%
HSBC Bank USA, National Association
5.38%
3.65%
5.38%
JP Morgan Chase Bank, N.A.
5.38%
3.65%
5.38%
Sumitomo Mitsui Banking Corporation (Tranche B Commitment is held by Sumitomo
Mitsui Banking Corporation of Canada)
5.38%
2.88%
5.38%
Barclays Bank PLC
4.42%
0
4.42%
Deutsche Bank AG, New York Branch (Tranche B Commitment is held by Deutsche Bank
AG, Canada Branch)
4.42%
2.88%
4.42%
Mizuho Corporate Bank, Ltd. Los Angeles Agency (Tranche B Commitment is held by
Mizuho Corporate Bank, Ltd., Canada Branch)
4.42%
2.88%
4.42%
Royal Bank of Canada
4.42%
22.12%
4.42%

 
 
4

--------------------------------------------------------------------------------

 


Lender
Pro Rata Share of
 Tranche A
Pro Rata Share of
Tranche B
Pro Rata Share of Commitment Cap
The Royal Bank of Scotland plc
4.42%
2.88%
4.42%
Goldman Sachs Bank USA
3.15%
0
3.15%
Morgan Stanley Bank, N.A.
3.15%
0
3.15%
UBS Loan Finance LLC
3.15%
1.92%
3.15%
Banco Santander S.A., New York Branch
2.50%
0
2.50%
ING Bank N.V., Dublin Branch
2.50%
0
2.50%
The Toronto Dominion Bank
2.50%
12.50%
2.50%
Bank of Montreal
1.54%
7.69%
1.54%
Banco Bilbao Vizcaya Argentaria, S.A., New York Branch
1.54%
0
1.54%
CIBC, Inc. (Tranche B Commitment is held by Canadian Imperial Bank of Commerce)
1.54%
7.69%
1.54%
Fifth Third Bank
1.54%
0
1.54%
Intesa Sanpaolo S.p.A.
1.54%
0
1.54%
Societe Generale (Tranche B Commitment is held by Societe Generale (Canada
Branch))
1.54%
2.50%
1.54%
Wells Fargo Bank, N.A.
1.54%
0
1.54%
The Bank of New York Mellon
0.77%
0
0.77%
Commerzbank AG
0.77%
0
0.77%

 
 
5

--------------------------------------------------------------------------------

 


Lender
Pro Rata Share of
 Tranche A
Pro Rata Share of
Tranche B
Pro Rata Share of Commitment Cap
Commerzbank AG
0.77%
0
0.77%
Mitsubishi UFJ Trust & Banking
0.77%
0
0.77%
The Sumitomo Trust & Banking Co., Ltd.
0.77%
0
0.77%
TOTAL:
100.0%
100.0%
100. 0%

 
 
6

--------------------------------------------------------------------------------

 
 
SCHEDULE 9.2
 
ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES
 
ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for Notices of Payments and Requests for Loans):
BNP Paribas RCC Inc.
525 Washington Boulevard
8th Floor
Jersey City, NJ 07310
Attention:  Dina Wilson
Telephone: 201-850-6807
Facsimile:   201-850-4020
Electronic Mail: nyls.agency.support@us.bnpparibas.com


(for Payments):


US Dollar (USD)
 
Bank:
BNP Paribas, New York
ABA No:
026-007-689
ACCT No:
52131543476
ACCT Name:
BNP Paribas Chicago Branch
Ref:
Toyota

 
Canadian Dollar (CAD)
 
Bank:
BNP Paribas, Montreal
 
(BNPACAMMXXX)
FFC Name:
BNP Paribas Chicago Branch
 
(BNPAUS3NXXX)
Account No:
11-01000038-001-78
Attn:
Loan Servicing
Ref:
Toyota

 
Eurocurrency (EUR)
 
Bank:
BNP Paribas, Paris
 
(BNPAFRPPXXX)
FFC Name:
BNP Paribas, Chicago Branch
 
(BNPAUS3NXXX)
Account No:
40080257
IBAN No:
FR7630004008970004008025726
Attn:
Loan Servicing
Ref:
Toyota

 
 
1

--------------------------------------------------------------------------------

 
 
British Pounds (GBP)
 
Bank:
BNP Paribas, London
 
(BNPAGB22XXX)
Sort Code:
23 46 35
FFC Name:
BNP Paribas, Chicago Branch
 
(BNPAUS3NXXX)
Account No:
230090183000
Attn:
Loan Servicing
Ref:
Toyota

 


CANADIAN SUB-AGENT:


(for Notices of Payments and Requests for Loans):
BNPP Canada
1981 McGill College
Montreal QC  H3A 2W8
Attention:  Paule Fortin/Lisa Martel, Loan Administrator/Team leader
Telephone: 1-888-284-6220
Facsimile: 514-285-2944
Electronic Mail: cals.support@americas.bnpparibas.com
 
(for Payments):
US Dollar (USD)
Clearing Agent/Payment To: BNPAUS3N
ABA No.: 026007689
Beneficiary Bank:  BNPACAMM
Beneficiary: BNP Paribas Canada, Loan Servicing
Account No.: 0001152131543487
Reference: Toyota Credit Canada Inc.
Attention: CALS.SUPPORT


Canadian Dollar (CAD)
Beneficiary Bank:  BNPACAMM
Beneficiary: BNP Paribas Canada, Loan Servicing
Account No.: 0001152131543487
Reference: Toyota Credit Canada Inc.
Attention: CALS.SUPPORT
 
SWING LINE AGENT:


(for Notices of Payments and Requests for Loans):
 
 
2

--------------------------------------------------------------------------------

 
 
US Dollar Swing Line Loans:
BNP Paribas RCC Inc.
525 Washington Boulevard
8th Floor
Jersey City, NJ 07310
Attention:  Dina Wilson
Telephone: 201-850-6807
Facsimile:   201-850-4020
Electronic Mail: nyls.agency.support@us.bnpparibas.com
 
Payment instructions:


US Dollar (USD)
BNP Paribas, New York
ABA No: 026-007-689
ACCT No:  52121543476
ACCT Name: BNP Paribas Chicago Branch
Ref: Toyota
 
Canadian Dollar Swing Line Loans
BNPP Canada
1981 McGill College
Montreal QC  H3A 2W8
Attention:  Paule Fortin/Lisa Martel, Loan Administrator/Team leader
Telephone: 1-888-284-6220
Facsimile: 514-285-2944
Electronic Mail: cals.support@americas.bnpparibas.com


Payment instructions:


Beneficiary: BNP Paribas Canada, Loan Servicing
Account No.: 0001152131543487
Reference: Toyota Credit Canada Inc.
Attention: CALS.SUPPORT


 
EUR and GBP Swing Line Loans:
Loans and Agency Desk
BNP Paribas London
10 Harewood Avenue
London NW1 6AA
Telephone: 44 (0)20 7595 4332
Facsimile:  44 (0)20 7595 6195
Electronic Mail: lisa.verdigi@uk.bnpparibas.com
 
 
3

--------------------------------------------------------------------------------

 
 
Payment instructions:

 
EUR
BNP Paribas Paris
Swift BNPAFRPP
BNP Paribas London
Swift BNPAGB22
Account 02280424
IBAN No: FR7630004008970000228042426
 
GBP
BNP Paribas London
BNPAGB22
Sort Code 23-46-35
Account No : 50117609
IBAN No: GB86BARC20325350117609
 
BORROWERS:
 
Toyota Motor Credit Corporation
 
19001 South Western Avenue
P.O. Box 2958
Mail Stop NF-10
Torrance, CA  90509-2958
Attention: Marcy Morita, Business Strategy Manager and Jeff Carter, Assistant
Global Treasurer
Telephone: (310) 468-6197
Facsimile: (310) 468-6194


Toyota Motor Finance (Netherlands) B.V.
 
Atrium
Strawinskylaan 3105
1077 ZX Amsterdam
The Netherlands
Attention: Senior Finance Officer
Telephone: 31 20 502 5314
Telefax: 31 20 502 5319


With a copy to:
 
Toyota Motor Credit Corporation
19001 South Western Avenue
P.O. Box 2958
Mail Stop NF-10
Torrance, CA  90509-2958
Attention: Marcy Morita, Business Strategy Manager and Jeff Carter, Assistant
Global Treasurer
 
 
4

--------------------------------------------------------------------------------

 
 
Telephone: (310) 468-6197
Facsimile: (310) 468-6194



With a  copy to:


Toyota Financial Services (UK) PLC
Great Burgh
Burgh Heath
Epsom
Surrey KT18 5UZ
United Kingdom
Attention: Head of Treasury
Telephone: 44 (0) 1737 365 590
Facsimile: 44 (0) 1737 365 596


Toyota Financial Services (UK) PLC
 
Great Burgh
Burgh Heath
Epsom
Surrey KT18 5UZ
United Kingdom
Attention: Head of Treasury
Telephone: 44 (0) 1737 365 590
Facsimile: 44 (0) 1737 365 596


With a copy to:
 
Toyota Motor Credit Corporation
19001 South Western Avenue
P.O. Box 2958
Mail Stop NF-10
Torrance, CA  90509-2958
Attention: Marcy Morita, Business Strategy Manager and Jeff Carter, Assistant
Global Treasurer
Telephone: (310) 468-6197
Facsimile: (310) 468-6194


Toyota Kreditbank GmbH
 
c/o Toyota Financial Services (UK) PLC
Great Burgh
Burgh Heath
Epsom
Surrey KT18 5UZ
United Kingdom
Attention: Head of Treasury
 
 
5

--------------------------------------------------------------------------------

 
 
Telephone: 44 (0) 1737 365 590
Facsimile: 44 (0) 1737 365 596


With a copy to:
 
Toyota Motor Credit Corporation
19001 South Western Avenue
P.O. Box 2958
Mail Stop NF-10
Torrance, CA  90509-2958
Attention: Marcy Morita, Business Strategy Manager and Jeff Carter, Assistant
Global Treasurer
Telephone: (310) 468-6197
Facsimile: (310) 468-6194


Toyota Credit de Puerto Rico Corp.
 
c/o Toyota Motor Credit Corporation
19001 South Western Avenue
P.O. Box 2958
Mail Stop NF-10
Torrance, CA  90509-2958
Attention: Marcy Morita, Business Strategy Manager and Jeff Carter, Assistant
Global Treasurer
Telephone: (310) 468-6197
Facsimile: (310) 468-6194


Toyota Credit Canada Inc.
 
80 Micro Court, Suite 200
Markham, Ontario
Canada L3R 9Z5
Attention: Head of Treasury
Telephone: (905) 513-5409


With a copy to:
 
Toyota Motor Credit Corporation
19001 South Western Avenue
P.O. Box 2958
Mail Stop NF-10
Torrance, CA  90509-2958
Attention: Marcy Morita, Business Strategy Manager and Jeff Carter, Assistant
Global Treasurer
Telephone: (310) 468-6197
Facsimile: (310) 468-6194


 
 
6

--------------------------------------------------------------------------------

 
 
Toyota Leasing GmbH
 
c/o Toyota Financial Services (UK) PLC
Great Burgh
Burgh Heath
Epsom
Surrey KT18 5UZ
United Kingdom
Attention: Head of Treasury
Telephone: 44 (0) 1737 365 590
Facsimile: 44 (0) 1737 365 596


With a copy to:
 
Toyota Motor Credit Corporation
19001 South Western Avenue
P.O. Box 2958
Mail Stop NF-10
Torrance, CA  90509-2958
Attention: Marcy Morita, Business Strategy Manager and Jeff Carter, Assistant
Global Treasurer
Telephone: (310) 468-6197
Facsimile: (310) 468-6194


 
Website:
 
Investor Relations section of www.toyotafinancial.com
 
 
7

--------------------------------------------------------------------------------

 


 
EXHIBIT A-1
FORM OF COMMITTED LOAN NOTICE
 


 
Date:  ___________, _____
To:
BNP Paribas, as Administrative Agent

 
 
Ladies and Gentlemen:



Reference is made to that certain Five Year Credit Agreement, dated as of March
1, 2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Credit Corporation, a California
corporation, Toyota Motor Finance (Netherlands) B.V., a corporation organized
under the laws of the Netherlands, Toyota Financial Services (UK) PLC, a
corporation organized under the laws of England, Toyota Leasing GmbH, a
corporation organized under the laws of Germany, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit
Canada Inc., a corporation organized under the laws of Canada, Toyota Kreditbank
GmbH, a corporation organized under the laws of Germany, the Lenders from time
to time party thereto, BNP Paribas, as Administrative Agent, Swing Line Agent
and Swing Line Lender, BNP Paribas Securities Corp., Citigroup Global Markets
Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Joint Lead Arrangers and Joint Book Managers,
Citibank, N.A. and Bank of America, N.A. as Swing Line Lenders and Citibank,
N.A., Bank of America, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd. as
Syndication Agents.


The undersigned hereby requests (select one):


 

  o  A Borrowing of Committed Loans o  A conversion or continuation of Loans

 

  1.
On  _________________________________________     (a Business Day).
        2. In the amount of [US$][CDN$][€][£]           3. Comprised
of __________________________________.  [Type of Committed Loan requested]      
  4. For Eurocurrency Rate Loans: with an Interest Period of __________ months.
        5. For Bankers’ Acceptances, Drafts and BA Equivalent Notes: with a BA
Maturity Date of days.

 
[The Committed Borrowing requested herein complies with the proviso to the first
sentence of Section 2.1[(a)][(b)]] of the Agreement.]


 
A-1-1
Form of Committed Loan Notice

--------------------------------------------------------------------------------

 
The undersigned hereby represents and warrants that the conditions set forth in
Section 4.2(a) and (b) have been satisfied on and as of the date the Committed
Loans are borrowed, including, without limitation, that the Borrowing is within
the Borrower’s corporate powers, has been duly authorized by all necessary
corporate action, and the amount of the Committed Borrowing does not exceed such
authorization.

 



 
[TOYOTA MOTOR CREDIT CORPORATION]
[TOYOTA MOTOR FINANCE (NETHERLANDS) B.V.]
[TOYOTA FINANCIAL SERVICES (UK) PLC]
[TOYOTA KREDITBANK GMBH]
[TOYOTA LEASING GMBH]
 
[as Borrowers’ Representative for]
 
[TOYOTA MOTOR CREDIT CORPORATION]
[TOYOTA CREDIT DE PUERTO RICO CORP.]
[TOYOTA CREDIT CANADA INC.]
                 
 
By:
              Name:               Title:             

                                                                      
 
A-1-2
Form of Committed Loan Notice

--------------------------------------------------------------------------------

 


EXHIBIT A-2
FORM OF SWING LINE LOAN NOTICE
 


 
Date:  ___________, _____
To:
BNP Paribas, as Swing Line Agent

 
BNP Paribas, as Administrative Agent

 
Ladies and Gentlemen:


Reference is made to that certain Five Year Credit Agreement, dated as of March
1, 2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Credit Corporation, a California
corporation, Toyota Motor Finance (Netherlands) B.V., a corporation organized
under the laws of the Netherlands, Toyota Financial Services (UK) PLC, a
corporation organized under the laws of England, Toyota Leasing GmbH, a
corporation organized under the laws of Germany, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit
Canada Inc., a corporation organized under the laws of Canada, Toyota Kreditbank
GmbH, a corporation organized under the laws of Germany, the Lenders from time
to time party thereto, BNP Paribas, as Administrative Agent, Swing Line Agent
and Swing Line Lender, BNP Paribas Securities Corp., Citigroup Global Markets
Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Joint Lead Arrangers and Joint Book Managers,
Citibank, N.A. and Bank of America, N.A. as Swing Line Lenders and Citibank,
N.A., Bank of America, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd. as
Syndication Agents.


The undersigned hereby requests a Swing Line Loan:
 

  1.
On  _________________________________________     (a Business Day).
        2. In the amount of [US$][CDN$][€][£]    

 
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.16(a) of the Agreement.


 
A-2 - 1
Form of Swing Line Loan Notice

--------------------------------------------------------------------------------

 
 
The undersigned hereby represents and warrants that the conditions set forth in
Section 4.2(a) and (b) have been satisfied on and as of the date the Swing Line
Loans are borrowed, including, without limitation, that the Borrowing is within
the Borrower’s corporate powers, has been duly authorized by all necessary
corporate action, and the amount of the Swing Line Loan does not exceed such
authorization.



 
[TOYOTA MOTOR CREDIT CORPORATION]
[TOYOTA MOTOR FINANCE (NETHERLANDS) B.V.]
[TOYOTA FINANCIAL SERVICES (UK) PLC]
[TOYOTA KREDITBANK GMBH]
[TOYOTA LEASING GMBH]
 
[as Borrowers’ Representative for]
 
[TOYOTA MOTOR CREDIT CORPORATION]
[TOYOTA CREDIT DE PUERTO RICO CORP.]
[TOYOTA CREDIT CANADA INC.]
                 
 
By:
              Name:               Title:             

 
 
A-2 - 2
Form of Swing Line Loan Notice

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF NOTE
 
__________, 200_

 


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay,
without setoff or counterclaim, to _____________________ or to its order (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Five Year Credit Agreement, dated as of March
1, 2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Credit Corporation, a California
corporation, Toyota Motor Finance (Netherlands) B.V., a corporation organized
under the laws of the Netherlands, Toyota Financial Services (UK) PLC, a
corporation organized under the laws of England, Toyota Leasing GmbH, a
corporation organized under the laws of Germany, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit
Canada Inc., a corporation organized under the laws of Canada, Toyota Kreditbank
GmbH, a corporation organized under the laws of Germany, the Lenders from time
to time party thereto, BNP Paribas, as Administrative Agent, Swing Line Agent
and Swing Line Lender, BNP Paribas Securities Corp., Citigroup Global Markets
Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Joint Lead Arrangers and Joint Book Managers,
Citibank, N.A. and Bank of America, N.A. as Swing Line Lenders and Citibank,
N.A., Bank of America, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd. as
Syndication Agents.


The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in US Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.


This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
 
 
B-1
Form of Note

--------------------------------------------------------------------------------

 


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.



 
[TOYOTA MOTOR CREDIT CORPORATION]
[TOYOTA MOTOR FINANCE (NETHERLANDS) B.V.]
[TOYOTA FINANCIAL SERVICES (UK) PLC]
[TOYOTA KREDITBANK GMBH]
[TOYOTA CREDIT DE PUERTO RICO CORP.]
[TOYOTA CREDIT CANADA INC.]
[TOYOTA LEASING GMBH]
                 
 
By:
              Name:               Title:           

                                                                         
 
 B-2
Form of Note

--------------------------------------------------------------------------------

 
LOANS AND PAYMENTS WITH RESPECT THERETO
 


 
Date
 
Type of Loan Made
 
Amount of Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made By
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                         

 
 
B-3
Form of Note

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
[Reserved]
 


 
C-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable Law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at Law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.           Assignor:       ______________________________
 
2.           Assignee:       ______________________________ [and is an
Affiliate/Approved Fund of [identify Lender]1]
 
3.           Borrower(s):   [Toyota Motor Credit Corporation] [Toyota Motor
Finance (Netherlands) B.V.] [Toyota Financial Services (UK) PLC] [Toyota Leasing
GmbH] [Toyota Credit de Puerto Rico Corp.] [Toyota Credit Canada Inc.] [Toyota
Kreditbank GmbH]
 

--------------------------------------------------------------------------------

1 Select as applicable.

 
D-1
Assignment and Assumption

--------------------------------------------------------------------------------

 
 
4.           Administrative Agent: ______________________, as the administrative
agent under the Credit Agreement

 
5.           Credit Agreement:  Five Year Credit Agreement, dated as of March 1,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Credit Corporation, a California
corporation, Toyota Motor Finance (Netherlands) B.V., a corporation organized
under the laws of the Netherlands, Toyota Financial Services (UK) PLC, a
corporation organized under the laws of England, Toyota Leasing GmbH, a
corporation organized under the laws of Germany, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit
Canada Inc., a corporation organized under the laws of Canada, Toyota Kreditbank
GmbH, a corporation organized under the laws of Germany, the Lenders from time
to time party thereto, BNP Paribas, as Administrative Agent, Swing Line Agent
and Swing Line Lender, BNP Paribas Securities Corp., Citigroup Global Markets
Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Joint Lead Arrangers and Joint Book Managers,
Citibank, N.A. and Bank of America, N.A. as Swing Line Lenders and Citibank,
N.A., Bank of America, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd. as
Syndication Agents.
 
6.           Assigned Interest:

 
 
Facility Assigned:
Tranche [A][B]
Aggregate
Amount of
Tranche [A][B] Commitment
for all Lenders*
 
Amount of
Tranche [A][B] Commitment
Assigned*
Percentage
Assigned of
Tranche [A][B] Commitment2
 
Assignee’s
Commitment Cap
         
Commitment being assigned
US$_____________
US$______________
______________%
US$________________

 
[7.           Trade Date:             __________________]3
 
Effective Date: __________________, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 



--------------------------------------------------------------------------------

*
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

 
2
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 
3
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
 
D-2
Assignment and Assumption

--------------------------------------------------------------------------------

 
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 


 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 

            By:
 
   
 
   
Title 
   
 
 

 
 
ASSIGNEE
 
[NAME OF ASSIGNEE]
 

            By:
 
   
 
   
Title 
   
 
 

 
 
D-3
Assignment and Assumption

--------------------------------------------------------------------------------

 
 
[Consented to and]4 Accepted:


 
[NAME OF ADMINISTRATIVE AGENT], as
  Administrative Agent


 

            By:
 
   
 
   
Title 
   
 
 

 
[Consented to:]5
 
 

            By:
 
   
 
   
Title 
   
 
 

 

--------------------------------------------------------------------------------

4
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 
5
To be added only if the consent of the applicable Borrower and/or other parties
is required by the terms of the Credit Agreement.

 
 
D-4
Assignment and Assumption

--------------------------------------------------------------------------------

 
 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


(FIVE YEAR CREDIT AGREEMENT, DATED AS OF MARCH 1, 2011 (AS AMENDED, RESTATED,
EXTENDED, SUPPLEMENTED OR OTHERWISE MODIFIED IN WRITING FROM TIME TO TIME, THE
“AGREEMENT;” THE TERMS DEFINED THEREIN BEING USED HEREIN AS THEREIN DEFINED),
AMONG TOYOTA MOTOR CREDIT CORPORATION, A CALIFORNIA CORPORATION, TOYOTA MOTOR
FINANCE (NETHERLANDS) B.V., A CORPORATION ORGANIZED UNDER THE LAWS OF THE
NETHERLANDS, TOYOTA FINANCIAL SERVICES (UK) PLC, A CORPORATION ORGANIZED UNDER
THE LAWS OF ENGLAND, TOYOTA LEASING GMBH, A CORPORATION ORGANIZED UNDER THE LAWS
OF GERMANY, TOYOTA CREDIT DE PUERTO RICO CORP., A CORPORATION ORGANIZED UNDER
THE LAWS OF PUERTO RICO, TOYOTA CREDIT CANADA INC., A CORPORATION ORGANIZED
UNDER THE LAWS OF CANADA, TOYOTA KREDITBANK GMBH, A CORPORATION ORGANIZED UNDER
THE LAWS OF GERMANY, THE LENDERS FROM TIME TO TIME PARTY THERETO, BNP PARIBAS,
AS ADMINISTRATIVE AGENT, SWING LINE AGENT AND SWING LINE LENDER, BNP PARIBAS
SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., AS JOINT LEAD
ARRANGERS AND JOINT BOOK MANAGERS, CITIBANK, N.A. AND BANK OF AMERICA, N.A., AS
SWING LINE LENDERS, AND CITIBANK, N.A., BANK OF AMERICA, N.A. AND THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., AS SYNDICATION AGENTS)


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.         Representations and Warranties.


1.1.      Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim created by the
Assignor and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of any Borrower or any of its Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by any
Borrower or any of its Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.     Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the
 
 
D-5
Assignment and Assumption

--------------------------------------------------------------------------------

 
 
Credit Agreement (subject to receipt of such consents as may be required under
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 6.1
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) attached
hereto is any withholding tax documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to or on or after the Effective Date.  The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.


3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the Law of the State of New York.


 
D-6
Assignment and Assumption

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
FORM OF MONEY MARKET QUOTE REQUEST
 
Date:  ___________, _____
To:
BNP Paribas, as Administrative Agent

 
Ladies and Gentlemen:


Reference is made to that certain Five Year Credit Agreement, dated as of March
1, 2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Credit Corporation, a California
corporation, Toyota Motor Finance (Netherlands) B.V., a corporation organized
under the laws of the Netherlands, Toyota Financial Services (UK) PLC, a
corporation organized under the laws of England, Toyota Leasing GmbH, a
corporation organized under the laws of Germany, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit
Canada Inc., a corporation organized under the laws of Canada, Toyota Kreditbank
GmbH, a corporation organized under the laws of Germany, the Lenders from time
to time party thereto, BNP Paribas, as Administrative Agent, Swing Line Agent
and Swing Line Lender, BNP Paribas Securities Corp., Citigroup Global Markets
Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Joint Lead Arrangers and Joint Book Managers,
Citibank, N.A. and Bank of America, N.A. as Swing Line Lenders and Citibank,
N.A., Bank of America, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd. as
Syndication Agents.


The undersigned hereby requests Money Market Quotes for (select one):
 
 

o
Money Market Absolute Rate for
o
Money Market Margin for
 
Money Market Absolute Rate Loans
 
Money Market LIBOR Loans

 
1.           On ________________________________ (a Business Day).


2.           In the amount of US$ ________________________________.


3.           For an Interest Period of ______________________________.


The Money Market Loans for which Money Market Quotes are requested herein would
comply with the proviso to the first sentence of Section 2.3(a) of the
Agreement.



 
[TOYOTA MOTOR CREDIT CORPORATION]
[TOYOTA MOTOR FINANCE (NETHERLANDS) B.V.]
[TOYOTA FINANCIAL SERVICES (UK) PLC]
[TOYOTA KREDITBANK GMBH]
[TOYOTA LEASING GMBH]
 
[as Borrowers’ Representative for]
 
[TOYOTA MOTOR CREDIT CORPORATION]
[TOYOTA CREDIT DE PUERTO RICO CORP.]
                 
 
By:
              Name:               Title:           

                                                                         
 
E-1
Form of Money Market Quote Request

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
FORM OF INVITATION FOR MONEY MARKET QUOTES
 
Date:  ___________, _____
To:
Lenders party to the Agreement (as defined below)

 
Ladies and Gentlemen:


Reference is made to that certain Five Year Credit Agreement, dated as of March
1, 2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Credit Corporation, a California
corporation, Toyota Motor Finance (Netherlands) B.V., a corporation organized
under the laws of the Netherlands, Toyota Financial Services (UK) PLC, a
corporation organized under the laws of England, Toyota Leasing GmbH, a
corporation organized under the laws of Germany, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit
Canada Inc., a corporation organized under the laws of Canada, Toyota Kreditbank
GmbH, a corporation organized under the laws of Germany, the Lenders from time
to time party thereto, BNP Paribas, as Administrative Agent, Swing Line Agent
and Swing Line Lender, BNP Paribas Securities Corp., Citigroup Global Markets
Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Joint Lead Arrangers and Joint Book Managers,
Citibank, N.A. and Bank of America, N.A. as Swing Line Lenders and Citibank,
N.A., Bank of America, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd. as
Syndication Agents.


On behalf of [Toyota Motor Credit Corporation] [Toyota Motor Finance
(Netherlands) B.V.] [Toyota Financial Services (UK) PLC] [Toyota Leasing GmbH]
[Toyota Credit de Puerto Rico Corp.] [Toyota Kreditbank GmbH], you are invited
to submit Money Market Quotes for (select one):
 

o Money Market Absolute Rate for  o Money Market Margin for  
Money Market Absolute Rate Loans
 
Money Market LIBOR Loans
       

1.           On _______________________________________ (a Business Day).


2.           In the amount of US$ ______________________________________.


3.           For an Interest Period of ____________________________________.
 
Please respond to this invitation by no later than [1 :00 p.m.] [9:00 a.m.] on
[date].
 



 
BNP PARIBAS, as Administrative Agent
                 
 
By:
       
Authorized Officer
 

 
F-1
Form of Invitation for Money Market Quotes

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
FORM OF MONEY MARKET QUOTE
 
Date:  ___________, _____
To:
BNP Paribas, as Administrative Agent

 
Ladies and Gentlemen:


Reference is made to that certain Five Year Credit Agreement, dated as of March
1, 2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Credit Corporation, a California
corporation, Toyota Motor Finance (Netherlands) B.V., a corporation organized
under the laws of the Netherlands, Toyota Financial Services (UK) PLC, a
corporation organized under the laws of England, Toyota Leasing GmbH, a
corporation organized under the laws of Germany, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit
Canada Inc., a corporation organized under the laws of Canada, Toyota Kreditbank
GmbH, a corporation organized under the laws of Germany, the Lenders from time
to time party thereto, BNP Paribas, as Administrative Agent, Swing Line Agent
and Swing Line Lender, BNP Paribas Securities Corp., Citigroup Global Markets
Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Joint Lead Arrangers and Joint Book Managers,
Citibank, N.A. and Bank of America, N.A. as Swing Line Lenders and Citibank,
N.A., Bank of America, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd. as
Syndication Agents.


In response to your invitation on behalf of [Toyota Motor Credit Corporation]
[Toyota Motor Finance (Netherlands) B.V.] [Toyota Financial Services (UK) PLC]
[Toyota Leasing GmbH] [Toyota Credit de Puerto Rico Corp.] [Toyota Kreditbank
GmbH] dated ______________, 20__, we hereby make the following Money Market
Quote on the following terms:
 
1.
Quoting Lender:
 
 
           
2.
Person to contact at Quoting Lender:
Name: 
 
     
Tel:
       
Fax:
       
email:
             
3.
Date of Borrowing:
    6           4.
We hereby offer to make Money Market Loan(s) in the following principal amounts,
for the following Interest Periods and at the following rates:

 

--------------------------------------------------------------------------------

6 As specified in the related Invitation.
 
 
G-1
Form of Money Market Quote

--------------------------------------------------------------------------------

 
 
Principal
Amount7
Interest
Period8
[Money Market
Margin]9
[Absolute Rate10]
US$
             
US$
     



 
The Money Market Loans for which Money Market Quotes are submitted herein comply
with the requirements of the Agreement.


We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Agreement,
irrevocably obligates us to make the Money Market Loan(s) for which any offer(s)
are accepted, in whole or in part.
 

 
Very truly yours,
               
[NAME OF LENDER]
                 
Dated:
By:
        Authorized Officer  

 
 
 

--------------------------------------------------------------------------------

7
Principal amount bid for each Interest Period may not exceed principal amount
requested.  Specify aggregate limitation if the sum of the individual offer
exceeds the amount the Lender is willing to lend.  Bids must be made for
US$5,000,000 or larger multiple of US$1,000,000.

 
8
Not less than one month or not less than 14 days, as specified in the related
Invitation.  No more than five bids are permitted for each Interest Period

 
9
Margin over or under the Eurocurrency Rate determined for the applicable
Interest Period.  Specify percentage (to the nearest 1/100,000 of 1%) and
specify whether “PLUS” or “MINUS.”

 
10
Specify rate of interest per annum (to the nearest 1/10,000th of 1%).



 
 G-2
Form of Money Market Quote

--------------------------------------------------------------------------------

 
 
EXHIBIT H

 
FORM OF OPINION OF COUNSEL FOR TMCC
 


 
 
H-1
Form of Opinion of Counsel to TMCC

--------------------------------------------------------------------------------

 


 
EXHIBIT I-1
 
FORM OF OPINION OF COUNSEL FOR TCPR
 


 
I-1

--------------------------------------------------------------------------------

 
 
 
EXHIBIT I-2
 
FORM OF OPINION OF COUNSEL FOR TCCI
 


 
I-1

--------------------------------------------------------------------------------

 
 
 
EXHIBIT I-3

 
FORM OF OPINION OF COUNSEL FOR TFSUK
 


 
I-1

--------------------------------------------------------------------------------

 
 
 
EXHIBIT I-4

 
FORM OF OPINION OF COUNSEL FOR TMFNL
 
 
I-1

--------------------------------------------------------------------------------

 
 
 
EXHIBIT I-1

 
FORM OF OPINION OF COUNSEL FOR TKG AND TLG
 
 
 
I-1

 

--------------------------------------------------------------------------------


 

